Exhibit 10.1

EXECUTION VERSION

 

 

SECOND AMENDMENT AND RESTATEMENT AGREEMENT

dated as of November 23, 2015

among

TEAM HEALTH HOLDINGS, INC.,

as Holdings,

TEAM HEALTH, INC.,

as the Borrower,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

and

The LENDERS Party Hereto

 

 

CITIGROUP GLOBAL MARKETS INC., MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED, J.P. MORGAN SECURITIES LLC, BARCLAYS BANK PLC, GOLDMAN SACHS

BANK USA and CITIZENS BANK, NATIONAL ASSOCIATION,

as Joint Lead Arrangers and Joint Bookrunners,

FIFTH THIRD BANK, REGIONS CAPITAL MARKETS1, COMPASS BANK, BMO CAPITAL

MARKETS CORP., MIZUHO BANK LTD., THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. and

KEYBANC CAPITAL MARKETS INC.,

as Co-Managers

CITIGROUP GLOBAL MARKETS INC., as Syndication Agent

 

 

 

 

1  A division of Regions Bank.



--------------------------------------------------------------------------------

SECOND AMENDMENT AND RESTATEMENT AGREEMENT dated as of November 23, 2015 (this
“Amendment and Restatement Agreement”), among Team Health Holdings, Inc., a
Delaware corporation (“Holdings”), Team Health, Inc., a Tennessee corporation
(the “Borrower”), each lender party hereto, JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”), Swing Line Lender and L/C
Issuer (capitalized terms used but not defined herein having the meaning
provided in the Restated Credit Agreement (as defined below)).

Reference is made to the Amended and Restated Credit Agreement dated as of
October 2, 2014, among Holdings, the Borrower, each lender from time to time
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer, and Merrill Lynch, Pierce, Fenner & Smith Incorporated,
as Syndication Agent (as amended by Amendment No. 1 (as defined below) and as
further amended, supplemented or otherwise modified prior to the date hereof,
the “Existing Credit Agreement”).

WHEREAS, pursuant to the Existing Credit Agreement, (a) the Tranche A Term
Lenders (as defined in the Existing Credit Agreement) have made Tranche A Term
Loans (as defined in the Existing Credit Agreement and referred to herein as the
“Existing Tranche A Term Loans”) to the Borrower and (b) the Revolving Credit
Lenders (as defined in the Existing Credit Agreement) have made Revolving Credit
Commitments (as defined in the Existing Credit Agreement and referred to herein
as the “Existing Revolving Commitments”) and Revolving Credit Loans (as defined
in the Existing Credit Agreement) under the Revolving Credit Facility (as
defined in the Existing Credit Agreement and referred to herein as the “Existing
Revolving Loans”) to the Borrower;

WHEREAS the Borrower intends to incur (a) a new tranche of “Tranche B” term
loans under the Existing Credit Agreement in an aggregate principal amount not
to exceed $1,315,000,000 (the “New Tranche B Term Loans”) and (b) 7.25% senior
unsecured notes due 2023 (the “Senior Notes”) in an aggregate principal amount
of $545,000,000, the proceeds of each of which will be used, together with the
proceeds of borrowings under the Revolving Credit Facility and certain cash
available on the balance sheet of the Borrower, by the Borrower or any Guarantor
to acquire IPC Healthcare, Inc., a Delaware corporation (the “Target”), pursuant
to that certain Agreement and Plan of Merger dated as of August 4, 2015 (except
as otherwise expressly permitted herein, as amended, supplemented or otherwise
modified, the “Acquisition Agreement”), among Holdings, Intrepid Merger Sub,
Inc., a Delaware corporation, and the Target (such acquisition, the
“Acquisition”) and to pay fees and expenses related to the foregoing;

WHEREAS, pursuant to Amendment No. 1 to the Existing Credit Agreement dated as
of October 2, 2015 (“Amendment No. 1”), among the Borrower, Holdings, the
Lenders party thereto, the Administrative Agent and the Swing Line Lender, the
parties hereto are authorized to amend and restate the Existing Credit Agreement
in the form attached hereto as Exhibit A (as so amended and restated, the
“Restated Credit Agreement”);



--------------------------------------------------------------------------------

WHEREAS, the Borrower has requested that the financial institutions set forth on
Schedule I hereto (the “New Tranche B Term Lenders”) commit to make the New
Tranche B Term Loans on the Second Restatement Effective Date (as defined below)
(the commitment of each New Tranche B Term Lender to provide its applicable
portion of the New Tranche B Term Loans, as set forth opposite such New Tranche
B Term Lender’s name on Schedule I hereto, is such New Tranche B Term Lender’s
“New Tranche B Term Commitment”); and

WHEREAS, the New Tranche B Term Lenders are willing to make the New Tranche B
Term Loans to the Borrower on the Second Restatement Effective Date on the terms
set forth herein and in the Restated Credit Agreement and subject to the
conditions set forth herein.

NOW, THEREFORE, the parties hereto agree as follows:

SECTION 1. New Tranche B Term Loans. On the terms and subject to the conditions
set forth in Section 5 hereof and in the Restated Credit Agreement, each New
Tranche B Term Lender agrees, severally and not jointly, to make, on the Second
Restatement Effective Date, a New Tranche B Term Loan to the Borrower in an
aggregate principal amount equal to its New Tranche B Term Commitment (it being
understood that $165,000,000 of such New Tranche B Term Loans shall constitute
Incremental Tranche B Term Loans and shall be made on the terms and subject to
the conditions set forth in Section 2.14 of the Restated Credit Agreement),
which commitment may be permanently reduced from time to time in the manner set
forth in Section 2.06 of the Existing Credit Agreement. The New Tranche B Term
Commitment of each New Tranche B Term Lender shall automatically terminate upon
the making of the New Tranche B Term Loans on the Second Restatement Effective
Date. The proceeds of the New Tranche B Term Loans shall be used by the Borrower
solely for the purposes specified in Section 7.10 of the Restated Credit
Agreement.

SECTION 2. Amendment of Credit Agreement. Effective as of the Second Restatement
Effective Date, the Existing Credit Agreement shall be amended and restated in
the form of the Restated Credit Agreement.

SECTION 3. Concerning the Existing Facilities. On the terms and subject to the
conditions set forth herein and in the Restated Credit Agreement, (a) each
Existing Tranche A Term Loan shall continue to be a “Tranche A Term Loan” under
the Restated Credit Agreement and each holder of Existing Tranche A Term Loans
shall continue to be a “Tranche A Term Lender” under the Restated Credit
Agreement and (b) each Existing Revolving Commitment and each Existing Revolving
Loan shall continue to be a “Revolving Credit Commitment” and a “Revolving
Credit Loan”, respectively, under the Restated Credit Agreement and each holder
of Existing Revolving Commitments and Existing Revolving Loans shall continue to
be a “Revolving Credit Lender” under the Restated Credit Agreement.

SECTION 4. Conditions to Effectiveness of this Amendment and Restatement
Agreement. This Amendment and Restatement Agreement shall become effective on
the first date on which the Administrative Agent shall have received a
counterpart of (i) this Amendment and Restatement Agreement, executed and
delivered by a duly authorized officer of each of Holdings, the Borrower, each
New Tranche B Term Lender and the Administrative Agent (it

 

- 2 -



--------------------------------------------------------------------------------

being understood that the Swing Line Lender and the Required Lenders (as defined
in the Existing Credit Agreement) consented to this Amendment and Restatement
Agreement and the amendment and restatement to be effected hereby by their
execution of Amendment No. 1) and (ii) the reaffirmation attached to this
Amendment and Restatement Agreement, executed and delivered by a duly authorized
officer of the Borrower and each Guarantor (before giving effect to the
Acquisition).

SECTION 5. Conditions to Effectiveness of the Restated Credit Agreement and the
Making of the New Tranche B Term Loans. Subject to the Limited Conditionality
Provision, the amendment and restatement of the Existing Credit Agreement in the
form of the Restated Credit Agreement shall be effective on, and the obligation
of the New Tranche B Term Lenders to make the New Tranche B Term Loans shall be
subject to, the first date on which each of the following conditions precedent
shall have been satisfied or waived (the “Second Restatement Effective Date”):

(a) The Acquisition shall have been consummated, or shall be consummated
substantially concurrently with the initial borrowing of the New Tranche B Term
Loans, in accordance with the terms of the Acquisition Agreement. The
Acquisition Agreement as in effect on August 4, 2015, shall not have been
amended or waived in any material respect by the Borrower or any of its
Affiliates, nor shall the Borrower or any of its Affiliates have given a
material consent thereunder, in a manner materially adverse to the Lenders
(including, without limitation, the New Tranche B Term Lenders) (in their
capacity as such) without the consent of the Arrangers (such consent not to be
unreasonably withheld, delayed or conditioned) (it being understood and agreed
that any change to the definition of “Company Material Adverse Effect” contained
in the Acquisition Agreement as in effect on August 4, 2015, shall be deemed to
be materially adverse to the Lenders); provided that (i) any amendment, waiver
or consent which results in a reduction in the purchase price for the
Acquisition shall not be deemed to be materially adverse to the Lenders to the
extent after giving effect to the application of total acquisition
consideration, such reduction shall be applied to reduce the amount of
commitments in respect of the Senior Bridge Loans or the New Tranche B Term
Loans, at the Borrower’s option and (ii) any increase in purchase price for the
Acquisition shall not be deemed to be materially adverse to the Lenders.

(b) Since December 31, 2014, there has not been any change, event, circumstance,
effect or occurrence that has had or would reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect (as defined
in the Acquisition Agreement as in effect on August 4, 2015).

(c) The Acquisition Agreement Representations and the Specified Representations
shall be true and correct in all material respects on the Second Restatement
Effective Date. For purposes hereof, (a) “Acquisition Agreement Representations”
means such of the representations and warranties made by the Target in the
Acquisition Agreement as are material to the interests of the Lenders, but only
to the extent that Holdings (or its applicable affiliates) have the right
(taking into account any applicable cure provisions) to terminate Holdings’s (or
such affiliates’) obligations under the Acquisition Agreement, or to decline to
consummate the Acquisition (in each case, in accordance with the terms thereof),
as a result of a breach of such representations and warranties; and
(b) “Specified Representations” means the

 

- 3 -



--------------------------------------------------------------------------------

representations and warranties made by the Borrower and the Guarantors (after
giving effect to the Acquisition) set forth in Sections 5.01(a) (limited to
subsections (i) (prior to giving effect to the Acquisition) and (ii)(B)
thereof), 5.02 (limited to (x) clause (a) of Section 5.02 with respect to the
execution, delivery and performance of the Loan Documents and (y) clause (b)(i)
of Section 5.02 with respect to the execution, delivery and performance of the
Loan Documents, the incurrence of the Indebtedness thereunder and the granting
of the Guarantees and the security interests in respect thereof), 5.04, 5.13,
5.16 and 5.22 (with respect to the use of proceeds of the New Tranche B Term
Loans) of the Restated Credit Agreement, as well as the representations and
warranties in each Collateral Document relating to the creation, validity and
perfection of security interests in the Collateral (subject to Liens permitted
under Section 7.01 of the Restated Credit Agreement and to the Limited
Conditionality Provision (as defined below)).

(d) The Arrangers shall have received (i) audited consolidated balance sheets of
the Target as of December 31, 2012, December 31, 2013 and December 31, 2014, and
the audited consolidated statements of operations, comprehensive income, cash
flows and equity of the Target for the fiscal years ended December 31,
2012, December 31, 2013 and December 31, 2014, and (ii) unaudited consolidated
balance sheets, statements of operations, comprehensive income, cash flows and
equity of the Target for each subsequent fiscal quarter (other than the fourth
fiscal quarter of the Target’s fiscal year) ended at least 45 days prior to the
Second Restatement Effective Date.

(e) The Arrangers shall have received a pro forma consolidated balance sheet and
related pro forma consolidated statement of income of Holdings as of and for the
twelve-month period ending on the last day of the most recently completed
four-fiscal quarter period ended at least 45 days (or 90 days in case such
four-fiscal quarter period is the end of Holdings’s fiscal year) prior to the
Second Restatement Effective Date, prepared in good faith after giving effect to
the Transactions as if the Transactions had occurred as of such date (in the
case of such balance sheet) or at the beginning of such period (in the case of
the statement of income).

(f) The Collateral and Guarantee Requirement shall have been satisfied with
respect to Holdings, the Borrower and each other Guarantor (after giving effect
to the Acquisition), it being understood that, to the extent any Collateral
(other than assets of Holdings, the Borrower and domestic Guarantors with
respect to which a Lien may be perfected solely by the filing of a financing
statement under the Uniform Commercial Code and, to the extent delivered to the
Borrower by the Target prior to the Second Restatement Effective Date (after the
Borrower’s use of commercially reasonable efforts to obtain such stock
certificates), the delivery of stock certificates and certificated LLC interests
for the Target and each other Restricted Subsidiary that is a wholly owned
Domestic Subsidiary and not an Excluded Subsidiary) is not or cannot be provided
or perfected on the Second Restatement Effective Date after the Borrower’s use
of commercially reasonable efforts to do so or without undue burden or expense,
the provision and/or perfection of such Collateral shall not constitute a
condition precedent to the availability of the New Tranche B Term Loans on the
Second Restatement Effective Date, but shall be required to be provided and/or
perfected within 90 days after the Second Restatement Effective Date (subject to
extensions as agreed by the Administrative Agent in its reasonable discretion)
(such limitation, the “Limited Conditionality Provision”).

 

- 4 -



--------------------------------------------------------------------------------

(g) The Administrative Agent shall have received at least three Business Days
prior to the Second Restatement Effective Date all documentation and other
information about the Borrower and the Guarantors (after giving effect to the
Acquisition) required under applicable “know your customer” and anti-money
laundering rules and regulations, including the Act, that has been requested by
the Administrative Agent in writing at least 10 Business Days prior to the
Second Restatement Effective Date.

(h) The Arrangers, the Co-Managers and the Lenders shall have received all fees
required to be paid pursuant to this Amendment and Restatement Agreement or as
otherwise agreed between Holdings, the Borrower and any of the Arrangers, the
Co-Managers or their respective Affiliates, and all other fees and expenses due
and payable on or prior to the Second Restatement Effective Date, including, to
the extent invoiced at least three Business Days prior to the Second Restatement
Effective Date, reimbursement or payment of all reasonable out-of-pocket
expenses (including reasonable and documented fees, charges and disbursements of
counsel) required to be reimbursed or paid by any Loan Party under any Loan
Document or as otherwise agreed between Holdings, the Borrower and any of the
Arrangers, the Co-Managers or their respective Affiliates, shall have been paid
on or substantially simultaneously with the Second Restatement Effective Date.

(i) The Administrative Agent shall have received an executed legal opinion of
(i) Simpson Thacher & Bartlett LLP, counsel to the Loan Parties and (ii) such
other legal opinions with respect to all Guarantors organized in each
jurisdiction to the extent either the assets or revenue of all Guarantors
organized in such jurisdiction constitute 10% of the combined assets or revenues
of the Loan Parties taken as a whole after giving effect to the Acquisition.

(j) The Administrative Agent shall have received (i) a certificate of good
standing with respect to each of the Loan Parties in its jurisdiction of
organization to the extent applicable and (ii) a closing certificate executed by
a Responsible Officer of each of the Loan Parties dated the Second Restatement
Effective Date, substantially in the form of the closing certificate delivered
in connection with the Existing Credit Agreement certifying as to the incumbency
and specimen signature of each officer executing this Amendment and Restatement
Agreement or any other document delivered in connection herewith on behalf of
each Loan Party and attaching (A) a true and complete copy of the certificate of
incorporation or formation (or equivalent thereof), as applicable, of each of
the Loan Parties, including all amendments thereto, as in effect on the Second
Restatement Effective Date, certified as of a recent date by the Secretary of
State of the state of its organization, to the extent possible, that has not
been amended since the date of the last amendment thereto shown on the
certificate of good standing furnished pursuant to clause (i) above, (B) a true
and complete copy of the by-laws or limited liability company agreement (or
equivalent thereof), as applicable, of each Loan Party as in effect on the
Second Restatement Effective Date and at all times since the date of the
resolutions described in clause (C) below, and (C) a true and complete copy of
resolutions duly adopted by the board of directors and/or similar governing
bodies of each Loan Party approving and authorizing the execution, delivery and
performance of this Amendment and Restatement Agreement and certifying that such
resolutions have not been modified, rescinded or amended and are in full force
and effect.

 

- 5 -



--------------------------------------------------------------------------------

(k) The Administrative Agent shall have received a certificate attesting to the
solvency of the Loan Parties (taken as a whole) after giving effect to the
Transactions, from the chief financial officer, the chief accounting officer or
another officer with equivalent duties of the Borrower.

(l) The Administrative Agent shall have received from the Borrower a notice of
borrowing with respect to the Borrowing of the New Tranche B Term Loans (it
being agreed that the Administrative Agent and the New Tranche B Term Lenders
waive compliance with the one Business Day notice requirement for Base Rate
Loans under Section 2.02 of the Restated Credit Agreement).

The Administrative Agent shall notify Holdings, the Borrower and the Lenders of
the Second Restatement Effective Date and such notice shall be conclusive and
binding. Notwithstanding the foregoing, this Amendment and Restatement Agreement
shall not become effective, and the obligations of the New Tranche B Term
Lenders to make, fund or convert Loans as provided for herein will automatically
terminate, if each of the conditions set forth or referred to in this Section 5
has not been satisfied at or prior to 5:00 p.m., New York City time, on
November 23, 2015 (it being understood that any such failure of this Amendment
and Restatement Agreement to become effective will not affect any rights or
obligations of any Person under the Existing Credit Agreement).

SECTION 6. Representations and Warranties. The Borrower hereby represents and
warrants that:

(a) This Amendment and Restatement Agreement has been duly authorized, executed
and delivered by each of Holdings and the Borrower and constitutes a legal,
valid and binding obligation of each of Holdings and the Borrower, enforceable
in accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws and by general principles of equity (whether considered in a
proceeding in equity or law) and an implied covenant of good faith and fair
dealing; and

(b) The reaffirmation attached to this Amendment and Restatement Agreement has
been duly authorized, executed and delivered by a duly authorized officer of the
Borrower and each Guarantor (before giving effect to the Acquisition).

SECTION 7. Post-Second Restatement Effective Date Agreements. Within 90 days of
the Second Restatement Effective Date or such later date as agreed by the
Administrative Agent in its discretion, deliver to the Administrative Agent and
the Lenders an amendment to (i) the Aircraft Mortgage and Security Agreement
dated as of September 28, 2011 and (ii) the Aircraft Mortgage and Security
Agreement dated as of February 26, 2015, in each case, in form and substance
reasonably satisfactory to the Administrative Agent, to provide that the lien
established thereunder secures the Obligations (as defined in the Restated
Credit Agreement), together with a counterpart thereof executed by the grantor
party thereto.

SECTION 8. Covenant. Prior to or substantially concurrently with the initial
funding of the New Tranche B Term Loans on the Second Restatement Effective
Date, (a)(i) all commitments under the credit agreement dated as of August 4,
2011 (as amended, supplemented

 

- 6 -



--------------------------------------------------------------------------------

or otherwise modified from time to time, the “Target Credit Agreement”), by and
among the Target, the lenders named therein, Wells Fargo Bank, National
Association, as Administrative Agent, L/C Issuer, Swing Line Lender, and Wells
Fargo Securities, LLC, as Lead Arranger and Sole Bookrunner, shall have been
terminated; (ii) all loans, interest and other amounts accrued or owing
thereunder shall have been repaid in full (other than Permitted Wells Letter of
Credit); (iii) all Guarantees and Liens granted in respect thereof shall have
been released and the terms and conditions of any such release shall be
reasonably satisfactory to the Administrative Agent; and (iv) the Administrative
Agent shall have received a payoff and release letter with respect to the Target
Credit Agreement in form and substance reasonably satisfactory to the
Administrative Agent and (b) in the event the aggregate principal amount of New
Tranche B Term Loans, any Senior Bridge Loan and/or any Senior Notes exceeds the
amount necessary to consummate the Acquisition and pay any Transaction Expenses
(as determined by the Borrower in its reasonable discretion), the Borrower shall
use the proceeds of such excess amount to repay Revolving Credit Loans then
outstanding (without a corresponding reduction in Revolving Credit Commitments)
substantially concurrently with the funding of the Tranche B Term Loans on the
Second Restatement Effective Date.

SECTION 9. Effects on Loan Documents. (a) Except as specifically amended herein,
all Loan Documents shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed.

(b) The execution, delivery and effectiveness of this Amendment and Restatement
Agreement shall not operate as a waiver of any right, power or remedy of any
Lender or the Administrative Agent under any of the Loan Documents, nor
constitute a waiver of any provision of the Loan Documents or in any way limit,
impair or otherwise affect the rights and remedies of the Administrative Agent
or the Lenders under the Loan Documents.

(c) The Borrower and the other parties hereto acknowledge and agree that this
Amendment and Restatement Agreement shall constitute a Loan Document.

SECTION 10. GOVERNING LAW. THIS AMENDMENT AND RESTATEMENT AGREEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE
WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

SECTION 11. Amendments; Execution in Counterparts. (a) This Amendment and
Restatement Agreement shall not be construed as a waiver or consent to any
further or future action on the part of the Borrower that would require a waiver
or consent of the Lenders or the Administrative Agent.

(b) This Amendment and Restatement Agreement may not be amended nor may any
provision hereof be waived except pursuant to a writing signed by Holdings, the
Borrower, the Administrative Agent and the New Tranche B Term Lenders. This
Amendment and Restatement Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts,
including by means of facsimile or other electronic transmission, each of which
when so executed and delivered shall be an original, but all of which shall
together constitute one and the same instrument.

 

- 7 -



--------------------------------------------------------------------------------

SECTION 12. Notices. All notices, requests and demands to or upon the respective
parties hereto shall be given in the manner, and become effective, as set forth
in Section 10.02 of the Existing Credit Agreement.

[Remainder of page intentionally left blank.]

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment and
Restatement Agreement to be duly executed and delivered by their respective
proper and duly authorized officers as of the day and year first above written.

 

TEAM HEALTH HOLDINGS, INC. By:   /s/ David Jones Name:   David Jones Title:  

Executive Vice President and Chief

Financial Officer

 

TEAM HEALTH, INC. By:   /s/ David Jones Name:   David Jones Title:  

Executive Vice President and Chief

Financial Officer

 

[Signature Page to Second Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:   /s/ Helen D. Davis
Name:   Helen D. Davis Title:   Vice President

 

[Signature Page to Second Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

SECOND AMENDMENT AND

RESTATEMENT AGREEMENT

 

CITIBANK, N.A., as Lender By   /s/ Thomas Cole   Name:   Thomas Cole   Title:  
Vice President and Managing Director

 

[Signature Page to Second Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

REAFFIRMATION

Reaffirmation

Each of the undersigned Guarantors hereby consents to the Amendment and
Restatement Agreement and the transactions contemplated thereby. The Borrower
and each of the undersigned Guarantors further (a) affirms and confirms its
respective guarantees, pledges, grants of security interests and other
obligations under the Credit Agreement and each of the other Loan Documents to
which it is a party, in respect of, and to secure, the Obligations of the
Borrower, including, without limitation, the Tranche A Term Loans, the Revolving
Credit Commitments and the New Tranche B Term Loans and (b) agrees that,
notwithstanding the effectiveness of the Amendment and Restatement Agreement and
the transactions contemplated thereby, the Loan Documents to which it is a
party, and such guarantees, pledges, grants of security interests and other
obligations thereunder, shall continue to be in full force and effect in
accordance with the terms thereof.

[Signature page follows]



--------------------------------------------------------------------------------

TEAM HEALTH HOLDINGS, INC. By:   /s/ David Jones Name:   David Jones Title:  

Executive Vice President and Chief Financial

Officer

 

TEAM HEALTH, INC. By:   /s/ David Jones Name:   David Jones Title:  

Executive Vice President and Chief Financial

Officer

 

TEAM FINANCE LLC

HEALTH FINANCE CORPORATION

AMERITEAM SERVICES, LLC

By:   /s/ David Jones Name:   David Jones Title:   Chief Financial Officer

 

[Signature Page to Reaffirmation]



--------------------------------------------------------------------------------

  

3070 NIAGARA FALLS BOULEVARD HOLDINGS, LLC

6726 TRANSIT ROAD HOLDINGS, LLC

ACCESS NURSE PM, LLC

ADENA EMERGENCY PHYSICIANS, INC.

AFTER HOURS PEDIATRICS, INC.

AMERICAN CLINICAL RESOURCES, INC.

ANESTHESIA MANAGEMENT WEST, LLC

ANESTHESIA SERVICES OF OMAHA, LLC

ANESTHETIX HOLDINGS, LLC

ANESTHETIX MANAGEMENT, LLC

ANTHEM ASSOCIATES, LLC

BILLING MANAGEMENT, LLC

BUCYRUS EMERGENCY PHYSICIANS, INC.

CLINIC MANAGEMENT SERVICES, INC.

CIRCLEVILLE EMERGENCY PHYSICIANS, INC.

CONOVAN HEALTHCARE RECRUITMENT, LLC

COSHOCTON COUNTY EMERGENCY PHYSICIANS, INC.

DANIEL & YEAGER, LLC

D&Y HEALTHCARE CONNECTORS, LLC

DHP MANAGEMENT SERVICES, L.L.C.

DHP PARENT, L.L.C.

ECC CHATTSWORTH DALTON MC, LLC

ECC WEST TENNESSEE MC, LLC

EMERGENCY COVERAGE CORPORATION

EMERGENCY MANAGEMENT MIDWEST, L.L.C.

EMERGENCY PHYSICIAN ASSOCIATES, LLC

EMERGENCY PROFESSIONAL SERVICES, INC.

EPA OF WOODBURY, LLC

ERIE EMERGENCY PHYSICIANS, INC.

EXIGENCE MANAGEMENT COMPANY, INC.

FAIRFIELD HOSPITALISTS, INC.

FGTB HOLDINGS, LLC

FINDLAY EMERGENCY PHYSICIANS, INC.

FLORIDA GULF-TO-BAY ANESTHESIOLOGY ASSOCIATES, LLC

FLORIDA HOSPITAL MEDICINE SERVICES, LLC

GALION EMERGENCY PHYSICIANS, INC.

GCEP, LLC

GRADY EMERGENCY PHYSICIANS, INC.

GREATER PHOENIX EMERGENCY PHYSICIANS, INC.

GREENBRIER EMERGENCY PHYSICIANS, LLC

GREENVILLE EMERGENCY PHYSICIANS, INC.

 

[Signature Page to Reaffirmation]



--------------------------------------------------------------------------------

  

GREENVILLE HOSPITALISTS, INC.

GULF-TO-BAY ANESTHESIOLOGY ASSOCIATES, LLC

HAMILTON EMERGENCY PHYSICIANS, INC.

HCFS HEALTH CARE FINANCIAL SERVICES, LLC

HEALTH CARE ALLIANCE, INC.

HEALTHCARE REVENUE RECOVERY GROUP, LLC

HEALTHCARE TRANSFORMATION PARTNERS, INC.

HIGHLAND EMERGENCY PHYSICIANS, INC.

HILTON HEAD EMERGENCY PHYSICIANS INC.

HOCKING EMERGENCY PHYSICIANS, INC.

HOCKING VALLEY HOSPITALISTS, INC.

HOSPITAL MEDICINE ASSOCIATES, LLC

HOSPITALIST SERVICES MEDICAL GROUP OF ANDERSON TOWNSHIP, INC.

HOSPITALIST SERVICES MEDICAL GROUP OF MARYSVILLE, INC.

HOSPITALIST SERVICES MEDICAL GROUP OF SPRINGFIELD, INC.

INPHYNET CONTRACTING SERVICES, LLC

INPHYNET SOUTH BROWARD, LLC

IRONTON EMERGENCY PHYSICIANS, INC.

JAIL HEALTHCARE SERVICES, INC.

KELLY MEDICAL SERVICES, LLC

LIMA EMERGENCY PHYSICIANS, INC.

LUCAS COUNTY EMERGENCY PHYSICIANS, INC.

MADISON EMERGENCY PHYSICIANS, INC.

MARION COUNTY EMERGENCY PHYSICIANS, INC.

MARSHALL ADMINISTRATIVE SERVICES, LLC

MARSHALL INDEPENDENT PHYSICIANS, LLC

MARSHALL MEDICAL MANAGEMENT, LLC

MARSHALL OHIO ED ASSOCIATES, LLC

MARSHALL OHIO HOSPITALIST ASSOCIATES, LLC

MARSHALL PHYSICIAN SERVICES, LLC

MARSHALL PLLC HOLDINGS, LLC

MARSHALL WEST VIRGINIA ED ASSOCIATES, LLC

MARYSVILLE EMERGENCY PHYSICIANS, INC.

MBI SOLUTIONS, INC.

MEA EMERGENCY MANAGEMENT, LLC

MEDICAL MANAGEMENT RESOURCES, INC.

MERCY EMERGENCY PHYSICIANS, INC.

MID-ATLANTIC ER PHYSICIANS, INC.

MIDDLETOWN EMERGENCY PHYSICIANS, INC.

MIDWEST EMERGENCY SERVICES, L.L.C.

MORROW COUNTY EMERGENCY PHYSICIANS, INC.

 

[Signature Page to Reaffirmation]



--------------------------------------------------------------------------------

  

MORROW COUNTY HOSPITALISTS, INC.

NEW CENTURY EMERGENCY PHYSICIANS, INC.

NEW CENTURY PEDIATRICS OF LIMA, INC.

NEW CENTURY PHYSICIANS OF NEBRASKA, LLC

NORTHWEST EMERGENCY PHYSICIANS, LLC

NORTHWEST HOSPITAL MEDICINE PHYSICIANS, LLC

OMAHA ANESTHESIA & PAIN TREATMENT, LLC

PARAGON CONTRACTING SERVICES, LLC

PARAGON EMERGENCY SERVICES, LLC

PHYSASSIST SCRIBES, INC.

PIKE COUNTY EMERGENCY PHYSICIANS, INC.

PREMIER HEALTH CARE SERVICES, INC.

PREMIER LOCUMS, INC.

PREMIER PHYSICIAN SERVICES, INC.

PRINCETON EMERGENCY PHYSICIANS, INC.

PROFESSIONAL ANESTHESIA SERVICE, INC.

PSYCHIATRISTS ONLY, LLC

QUANTUM PLUS, LLC

SIDNEY EMERGENCY PHYSICIANS, INC.

SOUTHEASTERN EMERGENCY PHYSICIANS OF MEMPHIS, LLC

SOUTHEASTERN EMERGENCY PHYSICIANS, LLC

SOUTHEASTERN PHYSICIAN ASSOCIATES, LLC

SOUTHWEST FLORIDA EMERGENCY

MANAGEMENT, INC.

SPECTRUM HEALTH INTERNATIONAL, INC.

SPECTRUM HEALTHCARE SERVICES, INC.

SPECTRUM HEALTHCARE RESOURCES, INC.

SPECTRUM PRIMARY CARE, INC.

TEAM ANESTHESIA HOLDINGS, LLC

TEAM ANESTHESIA, LLC

TEAMHEALTH PATIENT SAFETY ORGANIZATION, INC.

TEAM RADIOLOGY, INC.

TH-PTN, INC.

THE EMERGENCY ASSOCIATES FOR MEDICINE, LLC

THMS-ST. JOSEPH MC, LLC

THMS WEST TENNESSEE MC, LLC

THSE-MARCO URGENT CARE, LLC

THSE-SOUTH FLORIDA MC, LLC

THW EMERGENCY MANAGEMENT OF HOUSTON, LLC

WEST CENTRAL EMERGENCY PHYSICIANS, INC.

WOLVERINE ANESTHESIA CONSULTANTS, LLC

 

[Signature Page to Reaffirmation]



--------------------------------------------------------------------------------

WOOD COUNTY EMERGENCY PHYSICIANS, INC. By:   /s/ David Jones Name:   David Jones
Title:   Treasurer  

HOSPITALIST MANAGEMENT CONSULTANTS OF NEW YORK, INC.

HOSPITALIST SERVICES OF FLORIDA, INC.

HOSPITALISTS MANAGEMENT OF NEW HAMPSHIRE, INC.

HOSPITALISTS OF ARIZONA, INC.

HOSPITALISTS OF CALIFORNIA, LLC

HOSPITALISTS OF GEORGIA, INC.

HOSPITALISTS OF ILLINOIS, INC.

HOSPITALISTS OF KENTUCKY, INC.

HOSPITALISTS OF MARYLAND, INC.

HOSPITALISTS OF MICHIGAN, INC.

HOSPITALISTS OF NEVADA, INC.

HOSPITALISTS OF NORTH CAROLINA, INC.

HOSPITALISTS OF OHIO, INC.

HOSPITALISTS OF PENNSYLVANIA, INC.

HOSPITALISTS OF SOUTH CAROLINA, INC.

HOSPITALISTS OF TENNESSEE, INC.

HOSPITALISTS OF TEXAS, L.P.

INPATIENT CONSULTANTS OF ALABAMA, INC.

INPATIENT CONSULTANTS OF DELAWARE, INC.

INPATIENT CONSULTANTS OF FLORIDA, INC.

INPATIENT CONSULTANTS OF MISSISSIPPI, INC.

INPATIENT CONSULTANTS OF MISSOURI, INC.

INPATIENT CONSULTANTS OF UTAH, INC.

INPATIENT CONSULTANTS OF WYOMING, LLC

IPC HEALTHCARE, INC.

IPC HOSPITALISTS OF COLORADO, INC.

IPC HOSPITALISTS OF NEW MEXICO, INC.

IPC MANAGEMENT CONSULTANTS OF NEW YORK, INC.

IPC THE HOSPITALIST MANAGEMENT COMPANY, LLC

By:   /s/ David Jones Name:   David Jones Title:   Vice President and Assistant
Treasurer

 

[Signature Page to Reaffirmation]



--------------------------------------------------------------------------------

SCHEDULE 1

Tranche B Term Commitments

 

Lender

   New Tranche B Term
Commitment  

Citibank, N.A.

   $ 1,315,000,000.00   

TOTAL:

   $ 1,315,000,000.00   



--------------------------------------------------------------------------------

EXHIBIT A

 

 

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

dated as of November 23, 2015,

among

TEAM HEALTH HOLDINGS, INC.,

as Holdings,

TEAM HEALTH, INC.,

as the Borrower,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

and

The LENDERS Party Hereto

 

 

CITIGROUP GLOBAL MARKETS INC., MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED, J.P. MORGAN SECURITIES LLC, BARCLAYS BANK PLC,

GOLDMAN SACHS BANK USA and CITIZENS BANK, NATIONAL ASSOCIATION,

as Joint Lead Arrangers and Joint Bookrunners

FIFTH THIRD BANK, REGIONS CAPITAL MARKETS2, COMPASS BANK, BMO

CAPITAL MARKETS CORP., MIZUHO BANK LTD., THE BANK OF TOKYO-

MITSUBISHI UFJ, LTD. AND KEYBANC CAPITAL MARKETS INC.,

as Co-Managers

CITIGROUP GLOBAL MARKETS INC., as Syndication Agent

 

 

 

 

2  A division of Regions Bank.



--------------------------------------------------------------------------------

Table of Contents

 

     Page   ARTICLE I    DEFINITIONS AND ACCOUNTING TERMS   

SECTION 1.01. Defined Terms

     2   

SECTION 1.02. Other Interpretive Provisions

     51   

SECTION 1.03. Accounting Terms

     52   

SECTION 1.04. Rounding

     53   

SECTION 1.05. References to Agreements, Laws, Etc.

     53   

SECTION 1.06. Times of Day

     53   

SECTION 1.07. Timing of Payment of Performance

     53    ARTICLE II    THE COMMITMENTS AND CREDIT EXTENSIONS   

SECTION 2.01. The Loans

     54   

SECTION 2.02. Borrowings, Conversions and Continuations of Loans

     54   

SECTION 2.03. Letters of Credit

     56   

SECTION 2.04. Swing Line Loans

     65   

SECTION 2.05. Prepayments

     68   

SECTION 2.06. Termination or Reduction of Commitments

     71   

SECTION 2.07. Repayment of Loans

     72   

SECTION 2.08. Interest

     73   

SECTION 2.09. Fees

     73   

SECTION 2.10. Computation of Interest and Fees

     74   

SECTION 2.11. Evidence of Indebtedness

     74   

SECTION 2.12. Payments Generally

     75   

SECTION 2.13. Sharing of Payments

     77   

SECTION 2.14. Incremental Credit Extensions

     78   

SECTION 2.15. Loan Modification Offers

     80   

SECTION 2.16. Defaulting Lenders

     81   

SECTION 2.17. Refinancing Amendments

     83    ARTICLE III    TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY   

SECTION 3.01. Taxes

     84   

SECTION 3.02. Illegality

     87   

SECTION 3.03. Inability to Determine Rates

     87   



--------------------------------------------------------------------------------

SECTION 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans

     88   

SECTION 3.05. Funding Losses

     89   

SECTION 3.06. Matters Applicable to All Requests for Compensation

     90   

SECTION 3.07. Replacement of Lenders under Certain Circumstances

     91   

SECTION 3.08. Survival

     92    ARTICLE IV    CONDITIONS PRECEDENT TO CREDIT EXTENSIONS   

SECTION 4.01. [Reserved]

     92   

SECTION 4.02. Conditions to All Credit Extensions

     92    ARTICLE V    REPRESENTATIONS AND WARRANTIES   

SECTION 5.01. Existence, Qualification and Power; Compliance with Laws

     93   

SECTION 5.02. Authorization; No Contravention

     94   

SECTION 5.03. Governmental Authorization; Other Consents

     94   

SECTION 5.04. Binding Effect

     94   

SECTION 5.05. Financial Statements; No Material Adverse Effect

     95   

SECTION 5.06. Litigation

     95   

SECTION 5.07. No Default

     95   

SECTION 5.08. Ownership of Property; Liens

     96   

SECTION 5.09. Environmental Compliance

     96   

SECTION 5.10. Taxes

     97   

SECTION 5.11. ERISA Compliance

     97   

SECTION 5.12. Subsidiaries; Equity Interests

     97   

SECTION 5.13. Margin Regulations; Investment Company Act

     98   

SECTION 5.14. Disclosure

     98   

SECTION 5.15. Intellectual Property; Licenses, Etc

     98   

SECTION 5.16. Solvency

     99   

SECTION 5.17. Subordination of Junior Financing

     99   

SECTION 5.18. Labor Matters

     99   

SECTION 5.19. Reimbursement from Third Party Payors

     99   

SECTION 5.20. Certain Prohibited Actions

     99   

SECTION 5.21. Related Professional Corporations

     99   

SECTION 5.22. Anti-Terrorism Laws; Anti-Corruption Laws

     99   

 

ii



--------------------------------------------------------------------------------

ARTICLE VI    AFFIRMATIVE COVENANTS   

SECTION 6.01. Financial Statements

     100   

SECTION 6.02. Certificates; Other Information

     101   

SECTION 6.03. Notices

     103   

SECTION 6.04. Payment of Obligations

     103   

SECTION 6.05. Preservation of Existence, Etc.

     104   

SECTION 6.06. Maintenance of Properties

     104   

SECTION 6.07. Maintenance of Insurance

     104   

SECTION 6.08. Compliance with Laws

     105   

SECTION 6.09. Books and Records

     105   

SECTION 6.10. Inspection Rights

     105   

SECTION 6.11. Covenant to Guarantee Obligations and Give Security

     106   

SECTION 6.12. Compliance with Environmental Laws

     108   

SECTION 6.13. Further Assurances and Post-Closing Conditions

     108   

SECTION 6.14. Designation of Subsidiaries

     109   

SECTION 6.15. Use of Proceeds

     110    ARTICLE VII    NEGATIVE COVENANTS   

SECTION 7.01. Liens

     110   

SECTION 7.02. Investments

     114   

SECTION 7.03. Indebtedness

     118   

SECTION 7.04. Fundamental Changes

     121   

SECTION 7.05. Dispositions

     122   

SECTION 7.06. Restricted Payments

     124   

SECTION 7.07. Change in Nature of Business

     126   

SECTION 7.08. Transactions with Affiliates

     126   

SECTION 7.09. Restrictive Agreements

     127   

SECTION 7.10. Use of Proceeds

     128   

SECTION 7.11. Financial Covenant

     128   

SECTION 7.12. Accounting Changes

     128   

SECTION 7.13. Prepayments, Etc. of Indebtedness

     128   

SECTION 7.14. Equity Interests of the Borrower and Restricted Subsidiaries

     129   

SECTION 7.15. Holding Companies

     129   

SECTION 7.16. [Intentionally Omitted]

     130   

SECTION 7.17. Insurance Subsidiary

     130   

SECTION 7.18. Related Professional Corporations

     130    ARTICLE VIII    EVENTS OF DEFAULT AND REMEDIES   

SECTION 8.01. Events of Default

     130   

SECTION 8.02. Remedies Upon Event of Default

     133   

SECTION 8.03. Exclusion of Immaterial Subsidiaries

     133   

SECTION 8.04. Application of Funds

     134   

 

iii



--------------------------------------------------------------------------------

ARTICLE IX    ADMINISTRATIVE AGENT AND OTHER AGENTS   

SECTION 9.01. Appointment and Authorization of Agents

     135   

SECTION 9.02. Delegation of Duties

     136   

SECTION 9.03. Liability of Agents

     136   

SECTION 9.04. Reliance by Agents

     136   

SECTION 9.05. Notice of Default

     137   

SECTION 9.06. Credit Decision; Disclosure of Information by Agents

     137   

SECTION 9.07. Indemnification of Agents

     138   

SECTION 9.08. Agents in their Individual Capacities

     138   

SECTION 9.09. Successor Agents

     139   

SECTION 9.10. Administrative Agent May File Proofs of Claim

     140   

SECTION 9.11. Collateral and Guaranty Matters

     140   

SECTION 9.12. Other Agents; Arrangers and Managers

     141   

SECTION 9.13. Appointment of Supplemental Administrative Agents

     141    ARTICLE X    MISCELLANEOUS   

SECTION 10.01. Amendments, Etc.

     143   

SECTION 10.02. Notices and Other Communications; Facsimile Copies

     144   

SECTION 10.03. No Waiver; Cumulative Remedies

     146   

SECTION 10.04. Attorney Costs, Expenses and Taxes

     146   

SECTION 10.05. Indemnification by the Borrower

     146   

SECTION 10.06. Payments Set Aside

     148   

SECTION 10.07. Successors and Assigns

     148   

SECTION 10.08. Confidentiality

     155   

SECTION 10.09. Setoff

     156   

SECTION 10.10. Interest Rate Limitation

     156   

SECTION 10.11. Counterparts

     156   

SECTION 10.12. Integration

     157   

SECTION 10.13. Survival of Representations and Warranties

     157   

SECTION 10.14. Severability

     157   

SECTION 10.15. Tax Forms

     157   

SECTION 10.16. Governing Law

     160   

SECTION 10.17. Waiver of Right to Trial by Jury

     160   

SECTION 10.18. Binding Effect

     161   

SECTION 10.19. Lender Action

     161   

SECTION 10.20. USA PATRIOT Act

     161   

SECTION 10.21. No Fiduciary Relationship

     161   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

I

   Guarantors

1.01A

   Certain Security Interests and Guarantees

1.01B

   Mortgaged Properties

1.01C

   Immaterial Subsidiaries

1.01D

   Related Professional Corporations

2.01

   Commitments

5.09

   Environmental Matters

5.10

   Taxes

5.11

   ERISA Compliance

5.12

   Subsidiaries and Other Equity Investments

6.13(a)(ii)

   Certain Post-Closing Obligations

7.01(b)

   Existing Liens

7.02(f)

   Existing Investments

7.03(b)

   Existing Indebtedness

7.03(w)

   Permitted Wells Letters of Credit

7.05(l)

   Dispositions

7.08

   Transactions with Affiliates

7.09

   Existing Restrictions

EXHIBITS

Form of

 

A

   Committed Loan Notice

B

   Swing Line Loan Notice

C-1

   Tranche A Term Note

C-2

   Tranche B Term Note

C-3

   Revolving Credit Note

D

   Compliance Certificate

E

   Assignment and Assumption

F

   Guaranty

G

   Security Agreement

H

   Mortgage

I

   [Intentionally Omitted]

J

   Intellectual Property Security Agreement

K

   Auction Procedures

L

   Affiliated Lender Assignment Assumption

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of
November 23, 2015, among TEAM HEALTH, INC., a Tennessee corporation (the
“Borrower”), TEAM HEALTH HOLDINGS, INC., a Delaware corporation (“Holdings”),
JPMORGAN CHASE BANK, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer, each lender from time to time party hereto (collectively, the “Lenders”
and individually, a “Lender”) and CITIGROUP GLOBAL MARKETS INC., as Syndication
Agent.

PRELIMINARY STATEMENT

The Borrower has requested that upon the satisfaction in full of the conditions
precedent set forth in Section 5 of the Second Amendment and Restatement
Agreement dated as of November 23, 2015, among the Borrower, Holdings, the
Administrative Agent and the Lenders party thereto (the “Second Amendment and
Restatement Agreement”), the Lenders extend credit to the Borrower in the form
of Tranche B Term Loans in an initial aggregate principal amount not to exceed
$1,150,000,000. The Borrower has also requested that on the terms and upon the
satisfaction in full of the conditions precedent set forth in Section 2.14
hereof, the Lenders extend Incremental Tranche B Term Loans in an aggregate
principal amount not to exceed $165,000,000 (it being understood that such
Incremental Tranche B Term Loans shall be of the same Class as the Tranche B
Term Loans made on the Second Restatement Effective Date, and all references
herein to the Tranche B Term Loans shall include such Incremental Tranche B Term
Loans).

The proceeds of the Tranche B Term Loans made on the Second Restatement
Effective Date will be used to pay the purchase price for the Acquisition, to
repay all amounts outstanding under the Target Credit Agreement (excluding the
Permitted Wells Letters of Credit) and to pay fees and expenses related to the
Transaction. The proceeds of any Revolving Credit Loans will be used for working
capital and other general corporate purposes of the Borrower and its
Subsidiaries, including the financing of Permitted Acquisitions, provided that
the amount of proceeds of any Revolving Credit Loans drawn on the Closing Date
used to finance the Transaction and fees and expenses related thereto (excluding
any amounts used to fund original issue discount or upfront fees in connection
with the Transactions) will not exceed $125,000,000. Swing Line Loans and
Letters of Credit will be used for general corporate purposes of the Borrower
and its Subsidiaries, with Letters of Credit issued under the Existing Credit
Agreement being deemed issued under the Revolving Credit Facility.

The applicable Lenders have indicated their willingness to lend, and the L/C
Issuers have indicated their willingness to issue Letters of Credit, in each
case, on the terms and subject to the conditions set forth herein.



--------------------------------------------------------------------------------

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

Definitions and Accounting Terms

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

“Accepting Lenders” has the meaning given to such term in Section 2.15(a).

“Acquired EBITDA” means, with respect to any Acquired Entity or Business for any
period, the amount for such period of Consolidated EBITDA of such Acquired
Entity or Business (determined as if references to the Borrower and the
Restricted Subsidiaries in the definition of Consolidated EBITDA were references
to such Acquired Entity or Business and its Subsidiaries (except to the extent
such Subsidiaries will not constitute Restricted Subsidiaries immediately after
giving effect to such acquisition)), all as determined on a consolidated basis
for such Acquired Entity or Business.

“Acquired Entity or Business” has the meaning set forth in the definition of the
term “Consolidated EBITDA”.

“Acquisition” means the acquisition of the Target by the Borrower pursuant to
the Acquisition Agreement.

“Acquisition Agreement” means the Agreement and Plan of Merger dated as of
August 4, 2015, among Holdings, Intrepid Merger Sub, Inc., a Delaware
corporation, and the Target.

“Act” has the meaning set forth in Section 10.20.

“Additional Lender” has the meaning set forth in Section 2.14(a).

“Additional Refinancing Lender” has the meaning set forth in Section 2.17(a).

“Adjusted LIBOR” means the London interbank offered rate (as set forth on
Reuters Screen LIBOR 01 or, if such Screen is unavailable, as reasonably
determined by the Administrative Agent) and will at all times include statutory
reserves; provided, however, that, (a) when used in reference to the Tranche B
Term Facility, “Adjusted LIBOR” shall be deemed to be not less than 0.75% per
annum and (b) if Adjusted LIBOR shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

2



--------------------------------------------------------------------------------

“Affected Class” has the meaning given to such term in Section 2.15(a).

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

“Agents” means, collectively, the Administrative Agent, the Syndication Agent
and the Supplemental Administrative Agents (if any).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Aggregate Credit Exposures” means, at any time, the sum of (a) the unused
portion of each Revolving Credit Commitment then in effect, (b) the unused
portion of each Term Commitment then in effect and (c) the Total Outstandings at
such time.

“Agreement” means this Second Amended and Restated Credit Agreement.

“Amendment No. 1” means Amendment No. 1 to this Agreement, dated as of
October 2, 2015, among the Borrower, the Lenders party thereto, the
Administrative Agent and the Swing Line Lender.

“Annual Premiums” means the annual premium set forth in the insurance policy
issued by an Insurance Subsidiary to Holdings or any of its Subsidiaries,
including as the same may be amended, supplemented or otherwise modified from
time to time.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Holdings or its Subsidiaries from time to time
concerning or relating to bribery, corruption or money laundering (including the
Foreign Corrupt Practices Act).

“Applicable Rate” means a percentage per annum equal to:

(a) with respect to Tranche A Term Loans, (i) until the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b) in respect of the first full fiscal quarter commencing on or
after the Second Restatement Effective Date, (x) for Eurocurrency Rate Loans,
2.25% and (y) for Base Rate Loans, 1.25%, and (ii) thereafter, the following
percentages per annum, based on the First Lien Net Leverage Ratio for the
twelve-month period ended as of the most recent date for which financial
statements are required to be delivered to the Administrative Agent pursuant to
Section 6.01(a) or (b):

 

Pricing
Level

   First Lien Net
Leverage Ratio   Eurocurrency Rate   Base Rate

1

   > 3.75x   2.25%   1.25%

2

   > 2.50x but £ 3.75x   2.00%   1.00%

3

   > 1.75x but £ 2.50x   1.75%   0.75%

4

   £ 1.75x   1.50%   0.50%

 

3



--------------------------------------------------------------------------------

(b) with respect to Tranche B Term Loans, (x) that are Eurocurrency Rate Loans,
3.75% and (y) that are Base Rate Loans, 2.75%.

(c) with respect to Revolving Credit Loans, unused Revolving Credit Commitments
and Letter of Credit fees, (i) until the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b) in respect of the first full fiscal quarter commencing on or
after the Second Restatement Effective Date, (A) for Eurocurrency Rate Loans,
2.25%, (B) for Base Rate Loans, 1.25%, (C) for Letter of Credit fees, 2.25% and
(D) for fees on unused commitments, 0.35% and (ii) thereafter, the following
percentages per annum, based upon the First Lien Net Leverage Ratio for the
twelve-month period ended as of the most recent date for which financial
statements are required to be delivered to the Administrative Agent pursuant to
Section 6.01(a) or (b):

 

Pricing
Level

   First Lien Net
Leverage Ratio   Eurocurrency Rate and
Letter of Credit Fees   Base Rate   Commitment
Fee
Rate

1

   > 3.75x   2.25%   1.25%   0.35%

2

   > 2.50x but £ 3.75x   2.00%   1.00%   0.35%

3

   > 1.75x but £ 2.50x   1.75%   0.75%   0.30%

4

   £ 1.75x   1.50%   0.50%   0.30%

Any increase or decrease in the Applicable Rate resulting from a change in the
First Lien Net Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(b); provided that at the option of the Administrative
Agent or the Required Lenders, the Pricing Level that is one Pricing Level
higher than the Pricing Level theretofore in effect shall apply as of the first
Business Day after the date on which a Compliance Certificate was required to
have been delivered but was not delivered, and shall continue to so apply to and
including the date on which such Compliance Certificate is so delivered (and
thereafter the Pricing Level otherwise determined in accordance with this
definition shall apply).

“Approved Bank” has the meaning specified in clause (c) of the definition of
“Cash Equivalents”.

 

4



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

“Arrangers” means, collectively, Citigroup Global Markets Inc., Merrill Lynch,
Pierce, Fenner & Smith Incorporated, J.P. Morgan Securities LLC, Barclays Bank
PLC, Goldman Sachs Bank USA and Citizens Bank, National Association, in their
respective capacities as joint lead arrangers and joint bookrunners under this
Agreement.

“Assignees” has the meaning specified in Section 10.07(b).

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Auction” shall mean an auction pursuant to which a Purchasing Borrower Party
offers to purchase Term Loans pursuant to the Auction Procedures.

“Auction Manager” shall mean (a) the Administrative Agent or (b) any other
financial institution or advisor employed by the Borrower (whether or not an
Affiliate of the Administrative Agent) to act as an arranger in connection with
any Auction; provided that the Borrower shall not designate the Administrative
Agent as the Auction Manager without the written consent of the Administrative
Agent (it being understood that the Administrative Agent shall be under no
obligation to agree to act as the Auction Manager).

“Auction Procedures” shall mean the procedures set forth in Exhibit K.

“Auction Purchase Offer” shall mean an offer by a Purchasing Borrower Party to
purchase Term Loans pursuant to an auction process conducted in accordance with
the Auction Procedures and otherwise in accordance with Section 10.07(k).

“Audited Financial Statements” means the audited consolidated balance sheets of
Holdings and its Subsidiaries as of each of December 31, 2010 and 2009, and the
related audited consolidated statements of income, stockholders’ equity and cash
flows for Holdings (formerly known as Team Health Holdings, L.L.C.) and its
Subsidiaries for the fiscal years ended December 31, 2010, 2009 and 2008.

“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Available Incremental Amount” has the meaning specified in Section 2.14.

 

5



--------------------------------------------------------------------------------

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by JPMorgan Chase Bank as
its “prime rate”, and (c) the Adjusted LIBOR for a one-month interest period on
any day plus 1.00%; provided, however, that (a) when used in reference to the
Tranche B Term Facility, “Base Rate” shall be deemed to be not less than
1.75% per annum and (b) if the Base Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement. The “prime rate” is a
rate set by JPMorgan Chase Bank based upon various factors including JPMorgan
Chase Bank costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by JPMorgan Chase Bank shall take effect at the opening of business on
the day specified in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning set forth in the introductory paragraph to this
Agreement.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, or a
Term Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York City and if such day relates to any interest rate settings
as to a Eurocurrency Rate Loan, any fundings, disbursements, settlements or
payments in respect of any such Eurocurrency Rate Loan, or any other dealings to
be carried out pursuant to this Agreement in respect of any such Eurocurrency
Rate Loan, means any such day on which dealings in deposits in U.S. dollars are
conducted by and between banks in the London interbank eurodollar market.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases; provided that for all purposes
hereunder the amount of obligations under any Capitalized Lease shall be the
amount thereof accounted for as a liability in accordance with GAAP.

“Cash Collateral” has the meaning specified in Section 2.03(g).

“Cash Collateral Account” means a blocked account at JPMorgan Chase Bank (or
another commercial bank selected in compliance with Section 9.09) in the name of
the Administrative Agent and under the sole dominion and control of the
Administrative Agent, and otherwise established in a manner satisfactory to the
Administrative Agent.

“Cash Collateralize” has the meaning specified in Section 2.03(g).

 

6



--------------------------------------------------------------------------------

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Restricted Subsidiary:

(a) U.S. dollars, Euros or, in the case of any Foreign Subsidiary, such local
currencies held by it from time to time in the ordinary course of business;

(b) readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of (i) the United
States or (ii) any member nation of the European Union, having average
maturities of not more than 12 months from the date of acquisition thereof;
provided that the full faith and credit of the United States or a member nation
of the European Union is pledged in support thereof;

(c) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is a Lender or (ii) (A) is
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development or is the principal banking Subsidiary of a bank holding company
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development, and is a member of the Federal Reserve System, and (B) has
combined capital and surplus of at least $250,000,000 (any such bank in the
foregoing clauses (i) or (ii) being an “Approved Bank”), in each case with
average maturities of not more than 12 months from the date of acquisition
thereof;

(d) commercial paper and variable or fixed rate notes issued by an Approved Bank
(or by the parent company thereof) or any variable or fixed rate note issued by,
or guaranteed by, a corporation rated A-2 (or the equivalent thereof) or better
by S&P or P-2 (or the equivalent thereof) or better by Moody’s, in each case at
the time of such Investment and with average maturities of not more than 12
months from the date of acquisition thereof;

(e) repurchase agreements entered into by any Person with a bank or trust
company (including any of the Lenders) or recognized securities dealer, in each
case, having capital and surplus in excess of $250,000,000 for direct
obligations issued by or fully guaranteed or insured by the government or any
agency or instrumentality of (i) the United States or (ii) any member nation of
the European Union, in which such Person shall have a perfected first priority
security interest (subject to no other Liens) and having, on the date of
purchase thereof, a fair market value of at least 100% of the amount of the
repurchase obligations;

(f) securities with average maturities of 12 months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government having an
investment grade rating from either S&P or Moody’s (or the equivalent thereof)
at the time of such Investment;

 

7



--------------------------------------------------------------------------------

(g) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s in each
case at the time of such Investment;

(h) instruments equivalent to those referred to in clauses (a) through (g) above
denominated in Euros or any other foreign currency comparable in credit quality
and tenor to those referred to above and customarily used by corporations for
cash management purposes in any jurisdiction outside the United States to the
extent reasonably required in connection with any business conducted by any
Restricted Subsidiary organized in such jurisdiction;

(i) Investments, classified in accordance with GAAP as current assets of the
Borrower or any Restricted Subsidiary, in money market investment programs which
are registered under the Investment Company Act of 1940 or which are
administered by financial institutions having capital of at least $250,000,000,
and, in either case, the portfolios of which are limited such that substantially
all of such investments are of the character, quality and maturity described in
clauses (a) through (h) of this definition;

(j) in the case of Investments made by any Insurance Subsidiary, such
Investments with average maturities of 12 months or less from the date of
acquisition in issuers rated BBB- (or the equivalent thereof) or better by S&P
or Baa3 (or the equivalent thereof) or better by Moody’s, in each case at the
time of such Investment; and

(k) in the case of any Insurance Subsidiary, any Investment with a maturity of
more than 12 months that would constitute Cash Equivalents of the kind described
in any of clauses (a) through (j) of this definition if the maturity of such
Investment was 12 months or less; provided that the effective maturity of such
Investment does not exceed 15 years.

“Cash Management Obligations” means obligations owed by Holdings, the Borrower
or any Restricted Subsidiary to any Lender or any Affiliate of a Lender in
respect of any overdraft and related liabilities arising from treasury,
depository and cash management services or in connection with any automated
clearing house transfers of funds or purchasing card.

“Casualty Event” means any event that gives rise to the receipt by Holdings, the
Borrower or any Restricted Subsidiary of any insurance proceeds or condemnation
awards, in each case in respect of any equipment, fixed assets or real property
(including any improvements thereon) to replace or repair such equipment, fixed
assets or real property.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as subsequently amended.

 

8



--------------------------------------------------------------------------------

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender or Participant, if later, the date on which such Lender
becomes a Lender or such Participant acquires a participation hereunder, as
applicable), of any of the following: (a) the adoption of any rule, regulation,
treaty or other law, (b) any change in any rule, regulation, treaty or other law
or in the administration, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority; provided that, notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means:

(a) for any reason whatsoever, (A) any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee
benefit plan of such person and its Subsidiaries, and any person or entity
acting in its capacity as trustee, agent or other fiduciary or administrator of
any such plan) shall become the “beneficial owner” (as defined in Rules 13(d)-3
and 13(d)-5 under the Exchange Act), directly or indirectly, of more than
thirty-five percent (35%) of the shares outstanding of Holdings, or (B) the
board of directors of Holdings shall fail to consist of a majority of Continuing
Directors; or

(b) any “Change of Control” (or any comparable term) in any document pertaining
to any Junior Financing with an aggregate outstanding principal amount in excess
of the Threshold Amount; or

(c) the failure by Holdings to, directly or indirectly, through one or more
wholly owned Restricted Subsidiaries, own 100% of the Equity Interests of the
Borrower.

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
have a Loan or Commitment with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Revolving Credit Commitments, Tranche B Term Commitments,
commitments in respect of Incremental Tranche A Term Loans, commitments in
respect of Incremental Tranche B Term Loans, Incremental Revolving Credit
Commitments, Other Revolving Credit Commitments, Other Tranche A Term
Commitments, Other Tranche B Term Commitments, Refinancing Revolving Credit
Commitments of a given Refinancing

 

9



--------------------------------------------------------------------------------

Series or Refinancing Term Commitments of a given Refinancing Series and
(c) when used with respect to Loans or a Borrowing, refers to whether such
Loans, or the Loans comprising such Borrowing, are Revolving Credit Loans,
Tranche A Term Loans, Tranche B Term Loans, Incremental Tranche A Term Loans,
Incremental Tranche B Term Loans, Incremental Revolving Credit Loans, Other
Revolving Credit Loans, Other Tranche A Term Loans, Other Tranche B Term Loans,
Refinancing Revolving Credit Loans of a given Refinancing Series or Refinancing
Term Loans of a given Refinancing Series.

“Closing Date” means June 29, 2011.

“Code” means the U.S. Internal Revenue Code of 1986, as amended, and rules and
regulations related thereto.

“Collateral” means all the “Collateral” as defined in any Collateral Document
and shall include the Mortgaged Properties.

“Collateral Agent” means JPMorgan Chase Bank, N.A., in its capacity as
collateral agent under any of the Loan Documents, or any successor
administrative agent.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received each Collateral Document
required to be delivered pursuant to the Existing Credit Agreement, the Second
Amendment and Restatement Agreement, Section 6.11 or Section 6.13 at such time,
duly executed by each Loan Party thereto;

(b) all Obligations shall have been unconditionally Guaranteed by Holdings,
Direct Holdco and each Restricted Subsidiary that is a wholly owned Domestic
Subsidiary and not an Excluded Subsidiary (each, a “Guarantor”);

(c) the Obligations and the Guarantees thereof shall have been secured by a
first-priority security interest in (i) all the Equity Interests of the Borrower
and (ii) all Equity Interests of each wholly owned Restricted Subsidiary
directly owned by the Borrower or any Guarantor; provided that pledges of Equity
Interests of each Foreign Subsidiary shall be limited to 65% of the issued and
outstanding Equity Interests of such Foreign Subsidiary at any time;

(d) except to the extent otherwise permitted hereunder or under any Collateral
Document, the Obligations and the Guarantees thereof shall have been secured by
a security interest in, and mortgages on, substantially all tangible and
intangible assets of Holdings, the Borrower and each other Guarantor (including
accounts, inventory, accounts receivable, equipment, investment property,
contract rights, intellectual property, other general intangibles, owned real
property, cash and proceeds of the foregoing), in each case, with the priority
required by the Collateral Documents; provided that security interests in real
property shall be limited to the Mortgaged Properties; provided further that
there shall not be any control agreements relating to the Borrower’s and the
Guarantors’ security accounts or deposit accounts;

 

10



--------------------------------------------------------------------------------

(e) none of the Collateral shall be subject to any Liens other than Liens
permitted by Section 7.01; and

(f) the Collateral Agent shall have received (i) counterparts of a Mortgage or
Collateral Assignment, as applicable, with respect to each owned property
described on Schedule 1.01B hereto or required to be delivered pursuant to
Section 6.11 (the “Mortgaged Properties”) duly executed and delivered by the
record owner of such property, (ii) a policy or policies of title insurance
issued by a nationally recognized title insurance company insuring the Lien of
each such Mortgage as a valid Lien on the property described therein, free of
any other Liens except as expressly permitted by Section 7.01, together with
such endorsements, coinsurance and reinsurance as the Administrative Agent may
reasonably request, and (iii) such existing surveys, existing abstracts,
existing appraisals, legal opinions and other documents as the Administrative
Agent may reasonably request with respect to any such Mortgaged Property.

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance or surveys with
respect to, particular assets if and for so long as, in the reasonable judgment
of the Administrative Agent (confirmed in writing by notice to the Borrower),
the cost of creating or perfecting such pledges or security interests in such
assets or obtaining title insurance or surveys in respect of such assets shall
be excessive in view of the benefits to be obtained by the Lenders therefrom.
The Administrative Agent may grant extensions of time for the perfection of
security interests in or the obtaining of title insurance with respect to
particular assets (including extensions beyond the Second Restatement Effective
Date for the perfection of security interests in the assets of the Loan Parties
on such date) where it reasonably determines, in consultation with the Borrower,
that perfection cannot be accomplished without undue effort or expense by the
time or times at which it would otherwise be required by this Agreement or the
Collateral Documents.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, Liens required to be
granted from time to time pursuant to the Collateral and Guarantee Requirement
shall be subject to exceptions and limitations set forth in the Collateral
Documents as in effect on the Second Restatement Effective Date and, to the
extent appropriate in the applicable jurisdiction, as agreed between the
Administrative Agent and the Borrower.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreement, the Mortgages, each of the mortgages,
collateral assignments, Security Agreement Supplements, security agreements,
pledge agreements or other similar agreements delivered to the Administrative
Agent and the Lenders pursuant to Section 6.11 or Section 6.13, the Guaranty and
each of the other agreements, instruments or documents that creates or purports
to create a Lien or Guarantee in favor of the Administrative Agent for the
benefit of the Secured Parties.

 

11



--------------------------------------------------------------------------------

“Co-Managers” means, collectively, Fifth Third Bank, Regions Capital Markets, a
division of Regions Bank, Compass Bank, BMO Capital Markets Corp., Mizuho Bank
Ltd., The Bank of Tokyo-Mitsubishi UFJ, LTD. and KeyBanc Capital Markets Inc.,
in their respective capacities as co-managers under this Agreement.

“Commitment” means a Term Commitment, a Revolving Credit Commitment, an
Incremental Revolving Credit Commitment, an Other Revolving Credit Commitment,
an Other Tranche A Term Commitment, an Other Tranche B Term Loan Commitment, a
Refinancing Revolving Credit Commitment or a Refinancing Term Commitment, as the
context may require.

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if
in writing, shall be substantially in the form of Exhibit A.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
and any successor statute, and any rule, regulation, or order promulgated
thereunder, in each case as amended from time to time.

“Compensation Period” has the meaning specified in Section 2.12(c)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period, plus:

(a) without duplication and to the extent already deducted (and not added back)
in arriving at such Consolidated Net Income, the sum of the following amounts
for such period:

(i) total interest expense and, to the extent not reflected in such total
interest expense, any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such hedging obligations, and costs of surety bonds
in connection with financing activities,

(ii) provision for taxes based on income, profits or capital of the Borrower and
the Restricted Subsidiaries, including state, franchise and similar taxes and
foreign withholding taxes paid or accrued during such period,

(iii) depreciation and amortization,

(iv) Non-Cash Charges,

(v) extraordinary losses and unusual or non-recurring charges, severance,
relocation costs,

 

12



--------------------------------------------------------------------------------

(vi) restructuring charges or restructuring reserves (including restructuring
costs related to acquisitions after the date hereof and to closure/consolidation
of facilities),

(vii) any deductions attributable to minority interests (excluding dividends and
other distributions paid in cash to the holders of such minority interests),

(viii) any costs or expenses incurred by the Borrower or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such costs or expenses are funded with
cash proceeds contributed to the capital of the Borrower or net cash proceeds of
an issuance of Equity Interests of the Borrower (other than Disqualified Equity
Interests),

(ix) professional liability insurance expense,

(x) the amount of revenues and net cost savings, in each case, projected by the
Borrower in good faith to be realized as a result of specified actions taken
during such period (calculated on a pro forma basis as though such revenues or
cost savings, as the case may be, had been realized on the first day of such
period), net of the amount of actual benefits realized during such period from
such actions, provided that (A) such revenues or cost savings are reasonably
identifiable and factually supportable, (B) such actions are taken within
12 months after the Second Restatement Effective Date, (C) no cost savings shall
be added pursuant to this clause (x) to the extent duplicative of any expenses
or charges relating to such cost savings that are included in clause (vi) above
with respect to such period and (D) the aggregate amount of cost savings added
pursuant to this clause (x) shall not exceed $25,000,000 for any period
consisting of four consecutive quarters, and

(xi) compensation expense attributable to positive investment income during such
period with respect to funded deferred compensation account balances, less

(b) without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:

(i) extraordinary gains and unusual or non-recurring income or gains,

(ii) non-cash gains (excluding any non-cash gain to the extent it represents the
reversal of an accrual or reserve for a potential cash item that reduced
Consolidated EBITDA in any prior period),

(iii) gains on asset sales (other than asset sales in the ordinary course of
business),

 

13



--------------------------------------------------------------------------------

(iv) any net after-tax income from the early extinguishment of Indebtedness or
hedging obligations or other derivative instruments,

(v) all income from investments recorded using the equity method to the extent
that the declaration or payment of dividends or other distributions in cash by
the relevant entity is not at the time permitted by Law or any agreement or
instrument applicable to the relevant entity,

(vi) the reduction in compensation expense attributable to investment loss
during such period with respect to funded deferred compensation account
balances, and

(vii) (A) claims paid by the Borrower or any Insurance Subsidiary,
administrative expenses paid to any Insurance Subsidiary and external
professional liability insurance premiums, fronting fees, related taxes, related
broker commissions and related claims management fees (net of physician
contributions) and (B) the amount of the increase incurred in such period of
required cash collateral or other security in favor of a fronting medical
malpractice insurance carrier,

in each case, as determined on a consolidated basis for the Borrower and the
Restricted Subsidiaries in accordance with GAAP; provided that, to the extent
included in Consolidated Net Income,

(i) there shall be excluded in determining Consolidated EBITDA for any period
any adjustments resulting from the application of Statement of Financial
Accounting Standards No. 133, and

(ii) there shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person, property, business
or asset acquired by the Borrower or any Restricted Subsidiary during such
period (but not the Acquired EBITDA of any related Person, property, business or
assets to the extent not so acquired), to the extent not subsequently sold,
transferred or otherwise disposed of by the Borrower or such Restricted
Subsidiary (each such Person, property, business or asset acquired and not
subsequently so disposed of, an “Acquired Entity or Business”), based on the
actual Acquired EBITDA of such Acquired Entity or Business for such period
(including the portion thereof occurring prior to such acquisition), (B) for the
purposes of the definition of the term “Permitted Acquisition” and Section 7.11,
an adjustment in respect of each Acquired Entity or Business equal to the amount
of the Pro Forma Adjustment with respect to such Acquired Entity or Business for
such period (including the portion thereof occurring prior to such acquisition)
as specified in a certificate executed by a Responsible Officer of the Borrower
and delivered to the Lenders and the Administrative Agent and (C) for purposes
of determining the Total Leverage Ratio, First Lien Leverage Ratio or First Lien
Net Leverage Ratio only, there shall be excluded in determining Consolidated
EBITDA for any period the Disposed EBITDA of any Person, property, business

 

14



--------------------------------------------------------------------------------

or asset sold, transferred or otherwise disposed of, closed or classified as
discontinued operations by the Borrower or any Restricted Subsidiary during such
period (each such Person, property, business or asset so sold or disposed of, a
“Sold Entity or Business”), based on the actual Disposed EBITDA of such Sold
Entity or Business for such period (including the portion thereof occurring
prior to such sale, transfer or disposition).

In addition, Consolidated EBITDA shall be calculated without giving effect to
(a) any gain or loss recognized in determining Consolidated Net Income for such
period in respect of post-retirement benefits as a result of the application of
Statement of Financial Accounting Standards No. 106 and (b) any gain or loss
recognized in determining Consolidated Net Income for such period resulting from
the payment of earn-out obligations permitted under Section 7.02. For the
purpose of the definition of Consolidated EBITDA, “Non-Cash Charges” means
(a) losses on asset sales, disposals or abandonments, (b) any impairment charge
or asset write-off related to intangible assets, long-lived assets, and
investments in debt and equity securities pursuant to GAAP, (c) all losses from
investments recorded using the equity method, (d) stock-based awards
compensation expense, and (e) other non-cash charges (provided that if any
non-cash charges referred to in this clause (e) represent an accrual or reserve
for potential cash items in any future period, the cash payment in respect
thereof in such future period shall be subtracted from Consolidated EBITDA for
such period to such extent, and excluding amortization of a prepaid cash item
that was paid in a prior period), in each case excluding any non-cash charge in
respect of an item that was included in Consolidated Net Income in a prior
period.

“Consolidated Net Income” means, for any period, the net income (loss) of
Holdings, the Borrower and the Restricted Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP, excluding, without
duplication, (a) extraordinary items for such period, (b) the cumulative effect
of a change in accounting principles during such period to the extent included
in Consolidated Net Income, (c) Transaction Expenses, (d) any fees and expenses
incurred during such period, or any amortization thereof for such period, in
connection with any acquisition, investment, asset disposition, issuance or
repayment of debt, issuance of equity securities, refinancing transaction or
amendment or other modification of any debt instrument (in each case, including
any such transaction consummated prior to the Second Restatement Effective Date
and any such transaction undertaken but not completed) and any charges or
non-recurring merger costs incurred during such period as a result of any such
transaction, (e) any income (loss) for such period attributable to the early
extinguishment of Indebtedness and (f) accruals and reserves that are
established within twelve months after the Second Restatement Effective Date
that are so required to be established as a result of the Transaction in
accordance with GAAP. There shall be excluded from Consolidated Net Income for
any period the purchase accounting effects of adjustments to property and
equipment, other intangible assets, deferred revenue and debt line items
required or permitted by GAAP and related authoritative pronouncements
(including the effects of such adjustments pushed down to Holdings, the Borrower
and the Restricted Subsidiaries), as a result of any acquisition consummated
prior to the Second Restatement Effective Date, any Permitted Acquisitions, or
the amortization or write-off of any amounts thereof.

 

15



--------------------------------------------------------------------------------

“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of Indebtedness of Holdings, the Borrower and the Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with any Permitted Acquisition), consisting of Indebtedness for borrowed money,
obligations in respect of Capitalized Leases, Disqualified Equity Interests,
debt obligations evidenced by promissory notes or similar instruments, minus
(b) the aggregate amount of cash and Cash Equivalents of Holdings, the Borrower
and the Loan Parties (in each case, free and clear of all Liens, other than
nonconsensual Liens permitted by Section 7.01) included in the consolidated
balance sheet of Holdings, the Borrower and the Restricted Subsidiaries in
accordance with GAAP and all obligations to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and (ii) any earn-out obligation until (A) such obligation
becomes a liability on the consolidated balance sheet of Holdings, the Borrower
and the Restricted Subsidiaries in accordance with GAAP and (B) such obligation
is earned by and payable to the applicable seller under the terms and conditions
of the underlying agreement with such seller).

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of Holdings, the Borrower and the
Restricted Subsidiaries at such date over (b) the sum of all amounts that would,
in conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of Holdings,
the Borrower and the Restricted Subsidiaries on such date, including deferred
revenue but excluding, without duplication, (i) the current portion of any
Funded Debt, (ii) all Indebtedness consisting of Loans and L/C Obligations to
the extent otherwise included therein, (iii) the current portion of interest and
(iv) the current portion of current and deferred income taxes.

“Continuing Directors” means the directors of Holdings on the Second Restatement
Effective Date, and each other director, if such other directors’ nomination for
election to the board of directors of Holdings is recommended by a majority of
the then Continuing Directors or such other director receives the vote of the
Management Stockholders in his or her election by the stockholders of Holdings.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

 

16



--------------------------------------------------------------------------------

“Credit Agreement Refinancing Indebtedness” means (a) Permitted Pari Passu
Refinancing Debt, (b) Permitted Junior Lien Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) other Indebtedness incurred pursuant to a
Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace, repurchase, retire or refinance, in
whole or part, existing Term Loans and Revolving Credit Loans (or Revolving
Credit Commitments, Incremental Revolving Credit Commitments or Other Revolving
Credit Commitments), or any then-existing Credit Agreement Refinancing
Indebtedness (“Refinanced Debt”); provided that (i) such Credit Agreement
Refinancing Indebtedness has a maturity no earlier, and, in the case of
Refinancing Term Loans, a Weighted Average Life to Maturity equal to or greater,
than the maturity date or the Weighted Average Life to Maturity, as applicable,
of the Refinanced Debt, (ii) such Credit Agreement Refinancing Indebtedness
shall not have a greater principal amount than the principal amount of the
applicable Refinanced Debt plus accrued interest, fees, premiums (if any) and
penalties thereon and fees and expenses associated with the refinancing (or, in
the case of any Credit Agreement Refinancing Indebtedness in the form of
Refinancing Revolving Credit Commitments, shall not be in an amount greater than
the aggregate amount of revolving credit commitments constituting the applicable
Refinanced Debt plus accrued interest, fees, premiums (if any) and penalties
thereon and fees and expenses associated with the refinancing), (iii) the terms
and conditions of such Credit Agreement Refinancing Indebtedness (except as
otherwise provided in clause (ii) above and with respect to pricing, interest
rate margins, premiums, discounts, fees, rate floors and optional prepayment or
redemption terms) are substantially identical to, or (taken as a whole) are no
more favorable (as reasonably determined by the Borrower) to the lenders or
holders providing such Credit Agreement Refinancing Indebtedness, than those
applicable to the Refinanced Debt being refinanced (except for covenants or
other provisions applicable only to periods after the Latest Maturity Date at
the time of incurrence of such Credit Agreement Refinancing Indebtedness, it
being understood that to the extent any such covenants (including any financial
maintenance covenant) or other provisions are added for the benefit of any
Credit Agreement Refinancing Indebtedness, no consent shall be required from the
Administrative Agent or any of the Lenders to the extent that such covenants
(including any financial maintenance covenant) or other provisions are also
added for the benefit of any corresponding existing Facility at the time of such
refinancing) (provided that a certificate of a Responsible Officer delivered to
the Administrative Agent at least five (5) Business Days prior to the incurrence
of such Credit Agreement Refinancing Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Credit
Agreement Refinancing Indebtedness or drafts of the documentation relating
thereto, stating that the Borrower has determined in good faith that such terms
and conditions satisfy the requirement of this clause (iii) shall be conclusive
evidence that such terms and conditions satisfy such requirement unless the
Administrative Agent notifies the Borrower within such five (5) Business Day
period that it disagrees with such determination (including a description of the
basis upon which it disagrees)), and (iv) such Refinanced Debt shall be repaid,
repurchased, retired, defeased or satisfied and discharged, all accrued
interest, fees, premiums (if any) and penalties in connection therewith shall be
paid, and all commitments thereunder terminated, on the date such Credit
Agreement Refinancing Indebtedness is issued, incurred or obtained.

 

17



--------------------------------------------------------------------------------

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debt Issuance” means the issuance by any Person and its Subsidiaries of any
Indebtedness for borrowed money.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2.0% per annum;
provided that with respect to a Eurocurrency Rate Loan, the Default Rate shall
be an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2.0% per annum, in each case, to the
fullest extent permitted by applicable Laws.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term Loans, Revolving Credit Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
one (1) Business Day of the date required to be funded by it hereunder, unless
the subject of a good faith dispute or subsequently cured, (b) has otherwise
failed to pay over to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within two (2) Business Days of the
date when due, unless the subject of a good faith dispute, (c) has notified the
Borrower or the Administrative Agent that it does not intend to comply with its
funding obligations or has made a public statement or provided any written
notification to any Person to that effect with respect to its funding
obligations hereunder or under other agreements generally in which it commits to
extend credit, unless the subject of a good faith dispute, (d) has failed,
within three Business Days after request by the Administrative Agent (whether
acting on its own behalf or at the reasonable request of the Borrower (it being
understood that the Administrative Agent shall comply with any such reasonable
request)), to confirm in a manner satisfactory to the Administrative Agent and
the Borrower that it will comply with its funding obligations, unless the
subject of a good faith dispute (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (d) upon receipt of such confirmation
by the Administrative Agent and the Borrower), or (e) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority.

 

18



--------------------------------------------------------------------------------

“Defaulting Lender Fronting Exposure” means, at any time there is a Defaulting
Lender, with respect to an L/C Issuer, such Defaulting Lender’s Pro Rata Share
of the outstanding Letter of Credit obligations other than Letter of Credit
obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof.

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with a Disposition pursuant to Section 7.05(k) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer,
setting forth the basis of such valuation (which amount will be reduced by the
fair market value of the portion of the non-cash consideration converted to cash
within 180 days following the consummation of the applicable Disposition).

“Designated Obligations” means all obligations of the Borrower with respect to
(a) principal of and interest on the Loans, (b) Unreimbursed Amounts and
interest thereon and (c) accrued and unpaid fees under the Loan Documents.

“Direct Holdco” means Team Finance LLC, a Delaware limited liability company and
the direct parent of the Borrower.

“Direct Holdco Guaranty” means the Direct Holdco Guaranty made by Direct Holdco
in favor of the Administrative Agent on behalf of the Secured Parties,
substantially in the form of Exhibit F.

“Disposed EBITDA” means, with respect to any Sold Entity or Business for any
period, the amount for such period of Consolidated EBITDA of such Sold Entity or
Business (determined as if references to Holdings, the Borrower and the
Restricted Subsidiaries in the definition of Consolidated EBITDA were references
to such Sold Entity or Business and its Subsidiaries), all as determined on a
consolidated basis for such Sold Entity or Business.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests) of any property by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith; provided
that “Disposition” and “Dispose” shall not be deemed to include any issuance by
Holdings of any of its Equity Interests to another Person.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a

 

19



--------------------------------------------------------------------------------

sinking fund obligation or otherwise (except as a result of a change of control
or asset sale so long as any rights of the holders thereof upon the occurrence
of a change of control or asset sale event shall be subject to the prior
repayment in full of the Loans and all other Obligations that are accrued and
payable and the termination of the Commitments), (b) is redeemable at the option
of the holder thereof (other than solely for Qualified Equity Interests), in
whole or in part, (c) provides for the scheduled payments of dividends in cash,
or (d) is or becomes convertible into or exchangeable for Indebtedness or any
other Equity Interests that would constitute Disqualified Equity Interests, in
each case, prior to the date that is ninety-one (91) days after the Latest
Maturity Date.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

“Effective Yield” means, as to any Loans of any Class, the effective yield on
such Loans, taking into account the applicable interest rate margins, any
interest rate floors or similar devices and all fees, including upfront or
similar fees or original issue discount (amortized over the shorter of (x) the
original stated life of such Loans and (y) the four years following the date of
incurrence thereof) payable generally to Lenders making such Loans, but
excluding arrangement fees, structuring fees, commitment fees, underwriting fees
or other fees payable to any lead arranger (or its affiliates) in connection
with the commitment or syndication of such Loans.

“Eligible Assignee” means any Assignee permitted by and consented to in
accordance with Section 10.07(b).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, Laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution, the protection of the environment, natural
resources, or, to the extent relating to exposure to Hazardous Materials, human
health or to the release of any materials into the environment, including those
related to hazardous substances or wastes, air emissions and discharges to waste
or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

20



--------------------------------------------------------------------------------

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Loan Party within the meaning of Section 414 of
the Code or Section 4001 of ERISA.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
failure by any Pension Plan to meet the minimum funding standards within the
meaning of Section 412 of the Code or Section 302 of ERISA applicable to such
Pension Plan, in each case, whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Pension Plan; (d) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(e) the receipt by any Loan Party or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA or in “endangered”, “critical and
declining” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA); (f) the occurrence of a non-exempt “prohibited
transaction” with respect to which a Loan Party or any ERISA Affiliate is a
“disqualified person” (within the meaning of Section 4975 of the Code) or with
respect to which a Loan Party or any ERISA Affiliate could otherwise be liable;
(g) a determination that any Pension Plan is, or is expected to be, in “at-risk”
status (within the meaning of Section 303(i)(4) of ERISA or Section 430(i)(4) of
the Code); (h) the filing of a notice of intent to terminate, the treatment of a
Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (i) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (j) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Loan Party or any ERISA
Affiliate.

“Eurocurrency Rate” means, for any Interest Period with respect to any
Eurocurrency Rate Loan, Adjusted LIBOR at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period, as the rate
for U.S. dollar deposits with a maturity comparable to such Interest Period;
provided, however, if the Eurocurrency Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

 

21



--------------------------------------------------------------------------------

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary for so long as such Subsidiary is not wholly owned, (b) any Insurance
Subsidiary, (c) any Immaterial Subsidiary, (d) any Subsidiary that is prohibited
by applicable Law from guaranteeing the Obligations, and (e) any other
Subsidiary with respect to which, in the reasonable judgment of the
Administrative Agent (in consultation with the Borrower), the cost or other
consequences (including any adverse tax consequences) of providing a Guarantee
shall be excessive in view of the benefits to be obtained by the Lenders
therefrom.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes or would become effective with respect to such
Swap Obligation. If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

“Existing Credit Agreement” means the Amended and Restated Credit Agreement
dated as of October 2, 2014, by and among Holdings, the Borrower, the lenders
party thereto, JPMorgan Chase Bank, as administrative agent, swing line lender
and L/C issuer, and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as
syndication agent, as amended by Amendment No. 1 and as further amended from
time to time prior to the date hereof.

“Facility” means the Tranche A Term Facility, the Tranche B Term Facility, the
Revolving Credit Facility, the Swing Line Sublimit, the Letter of Credit
Sublimit or any other credit facility created hereunder pursuant to an
Incremental Amendment, a Loan Modification Agreement or a Refinancing Amendment,
as the context may require.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (and any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations issued thereunder or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code, and any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intragovernmental agreement entered into in connection with the implementation
of such Sections of the Code or any law implementing such an intragovernmental
agreement).

 

22



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to JPMorgan Chase Bank
on such day on such transactions as determined by the Administrative Agent.

“First Lien Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Debt (without giving effect to clause (b) of the
definition thereof) that is secured by a first lien on the Collateral as of the
last day of such Test Period to (b) Consolidated EBITDA as of the last day of
such Test Period

“First Lien Net Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) Consolidated Total Debt that is secured by a first lien on the
Collateral as of the last day of such Test Period to (b) Consolidated EBITDA as
of the last day of such Test Period.

“Foreign Lender” has the meaning specified in Section 10.15(a)(i).

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of
Holdings or the Borrower, as applicable, which is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

“Funded Debt” means all Indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

 

23



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Second Restatement Effective Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, including
Governmental Programs.

“Governmental Programs” means (i) the Medicare and Medicaid Programs, (ii) the
United States Department of Defense Civilian Health Program for Uniformed
Services and (iii) other similar Federal, state or local governmental health
care programs.

“Granting Lender” has the meaning specified in Section 10.07(h).

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Second
Restatement Effective Date or entered into in connection with any acquisition or
disposition of assets permitted under this Agreement (other than such
obligations with respect to Indebtedness). The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

 

24



--------------------------------------------------------------------------------

“Guarantor” has the meaning set forth in the definition of “Collateral and
Guarantee Requirement”.

“Guaranty” means, collectively, the Holdings Guaranty, the Direct Holdco
Guaranty and the Subsidiary Guaranty.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or pollutants, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person that is a Lender or an Affiliate of a Lender at
the time it enters into a Secured Hedge Agreement, in its capacity as a party
thereto.

“Holdings” has the meaning set forth in the introductory paragraph to this
Agreement.

“Holdings Guaranty” means the Holdings Guaranty made by Holdings in favor of the
Administrative Agent on behalf of the Secured Parties, substantially in the form
of Exhibit F.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“HQ Guarantor” means a subsidiary of Holdings to be formed in connection with
the Reorganization Transactions for the purpose of holding certain assets of the
Borrower (including the headquarters) and which will become a Guarantor.

“Immaterial Subsidiary” means such Subsidiary of the Borrower that (a) for the
most recent fiscal quarter for which financial statements of the Borrower have
been delivered to the Administrative Agent pursuant to Section 6.01(b), had less
than $100,000 of revenues and (b) as of the end of such fiscal quarter, had less
than $500,000 of assets, in each case as shown on the consolidated financial
statements of the Borrower for such fiscal quarter; provided that, as of the
Second Restatement Effective Date, each entity listed as an “Immaterial
Subsidiary” on Schedule 1.01C shall be an Immaterial Subsidiary.

“Incremental Amendment” has the meaning set forth in Section 2.14.

“Incremental Facility Closing Date” has the meaning set forth in Section 2.14.

“Incremental Revolving Credit Commitments” means any commitment in respect of an
Incremental Revolving Facility or a Revolving Commitment Increase.

 

25



--------------------------------------------------------------------------------

“Incremental Revolving Credit Loans” has the meaning set forth in Section 2.14.

“Incremental Revolving Facilities” shall have the meaning set forth in
Section 2.14.

“Incremental Tranche A Term Loans” has the meaning set forth in Section 2.14.

“Incremental Tranche B Term Loans” has the meaning set forth in Section 2.14.

“Incremental Term Loans” has the meaning set forth in Section 2.14.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount (after giving effect to any prior drawings or reductions
which may have been reimbursed) of all letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds, performance
bonds and similar instruments issued or created by or for the account of such
Person;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business that are due within six months of the incurrence thereof and
(ii) earn-out obligations in an aggregate amount not in excess of $150,000,000
at any time outstanding incurred in connection with any acquisition permitted
under this Agreement);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f) all Attributable Indebtedness;

(g) all obligations of such Person in respect of Disqualified Equity Interests;
and

 

26



--------------------------------------------------------------------------------

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited and only to the extent such
Indebtedness would be included in the calculation of Consolidated Total Debt and
(B) in the case of Holdings and its Subsidiaries, exclude all intercompany
Indebtedness having a term not exceeding 364 days (inclusive of any roll-over or
extensions of terms) and made in the ordinary of business consistent with past
practice. The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date. The
amount of Indebtedness of any Person for purposes of clause (e) shall be deemed
to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the fair market value of the property encumbered thereby
as determined by such Person in good faith.

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

“Indemnitees” has the meaning set forth in Section 10.05.

“Information” has the meaning specified in Section 10.08.

“Insurance Subsidiary” means any Subsidiary of the Borrower engaged solely in
the medical malpractice insurance business, workers compensation and such other
insurance business as may be approved by the Administrative Agent, for the
underwriting of insurance policies for the Borrower and its Subsidiaries and
each Related Professional Corporation and each of such Loan Party’s or Related
Professional Corporation’s respective employees, officers, directors or
contractors who provides professional medical services to patients; provided
that in the event that less than 100% of the Equity Interests of such Insurance
Subsidiary is pledged to the Administrative Agent, such Insurance Subsidiary
shall be wholly owned by a special purpose domestic wholly owned Subsidiary of
the Borrower organized solely to hold such Equity Interests.

“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement, substantially in the form attached as Exhibit J.

“Intercreditor Agreements” means the Pari Passu Lien Intercreditor Agreement and
the Junior Lien Intercreditor Agreement, collectively, in each case to the
extent in effect.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided that if any
Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the last Business Day of each March,
June, September and December and the Maturity Date of the Facility under which
such Loan was made.

 

27



--------------------------------------------------------------------------------

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, or to the extent available by each Lender of such
Eurocurrency Rate Loan, twelve months or less than one month thereafter, as
selected by the Borrower in its Committed Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the applicable Maturity Date of the
Facility under which such Loan was made.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of Holdings and
its Subsidiaries, intercompany loans, advances, or Indebtedness having a term
not exceeding 364 days (inclusive of any roll-over or extensions of terms) and
made in the ordinary course of business consistent with past practice) or
(c) the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“IP Rights” has the meaning set forth in Section 5.15.

“JPMorgan Chase Bank” means JPMorgan Chase Bank, N.A. and its successors.

“Junior Financing” has the meaning specified in Section 7.13.

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

 

28



--------------------------------------------------------------------------------

“Junior Lien Intercreditor Agreement” means an intercreditor agreement in form
and substance reasonably satisfactory to the Administrative Agent and the
Borrower, between the Administrative Agent and one or more collateral agents or
representatives for the holders of Indebtedness issued or incurred pursuant to
Section 7.03(s) or Section 7.03(t) that is intended to be secured on a basis
junior to the Liens securing the Obligations. In the event a Refinancing Debt
Representative is required to become party to the Junior Lien Intercreditor
Agreement, if the related Indebtedness is the initial Indebtedness incurred by
the Borrower or any Restricted Subsidiary to be secured by a Lien on a basis
junior to the Liens securing the Obligations, then the Borrower, Holdings, the
other Guarantors, the Administrative Agent and the Refinancing Debt
Representative for such Indebtedness shall execute and deliver the Junior Lien
Intercreditor Agreement.

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, in each case
as extended in accordance with this Agreement from time to time.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuer” means JPMorgan Chase Bank and any other Lender that becomes an L/C
Issuer in accordance with Section 2.03(k) or 10.07(j), in each case, in its
capacity as an issuer of Letters of Credit hereunder, or any successor issuer of
Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes any L/C Issuers and the Swing
Line Lender, and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender”.

 

29



--------------------------------------------------------------------------------

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder (or under the
Existing Credit Agreement and outstanding as of the Second Restatement Effective
Date). A Letter of Credit may be a commercial letter of credit or a standby
letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.

“Letter of Credit Expiration Date” means the earlier of (a) twelve (12) months
after the date of issuance of such Letter of Credit and (b) the day that is five
(5) Business Days prior to the scheduled Maturity Date then in effect for the
Revolving Credit Facility (or, if such day is not a Business Day, the next
preceding Business Day).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

“Limited Condition Acquisition” means any acquisition, including by way of
merger, amalgamation or consolidation, by one or more of the Borrower and its
Restricted Subsidiaries of any assets, business or Person permitted by this
Agreement whose consummation is not conditioned on the availability of, or on
obtaining, third party acquisition financing and which is designated as a
Limited Condition Acquisition by the Borrower or such Restricted Subsidiary in
writing to the Administrative Agent on or prior to the date the definitive
agreements for such acquisition are entered into.

“Limited Conditionality Provision” means that, to the extent any Collateral
(other than assets of Holdings, the Borrower and domestic Guarantors with
respect to which a Lien may be perfected solely by (x) the filing of a financing
statement under the Uniform Commercial Code and (y) the delivery of stock
certificates and certificated limited liability company interests for the Target
and each other Restricted Subsidiary that is a wholly owned Domestic Subsidiary
and not an Excluded Subsidiary to the extent delivered to the Borrower by the
Target prior to the Second Restatement Effective Date (after the Borrower’s use
of commercially reasonable efforts to obtain such certificates)), is not or
cannot be perfected on the Second Restatement Effective Date after the
Borrower’s use of commercially reasonable efforts to do so or without undue
burden or

 

30



--------------------------------------------------------------------------------

expense, the perfection of such Collateral shall not constitute a condition
precedent to the availability of the Tranche B Term Loans on the Second
Restatement Effective Date, but such Collateral shall be required to be
perfected within 90 days after the Second Restatement Effective Date (subject to
extensions as agreed by the Administrative Agent in its reasonable discretion).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Tranche A Term Loan, a Tranche B Term Loan, a Revolving Credit
Loan or a Swing Line Loan, as well as any Incremental Revolving Credit Loan, any
Incremental Term Loan, any extension of credit under any Revolving Commitment
Increase, any Refinancing Term Loan, any Refinancing Revolving Credit Loan, any
Other Tranche A Term Loans, any Other Tranche B Term Loans and any Other
Revolving Credit Loans.

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Guaranty, (iv) the Collateral Documents and (v) each Letter of Credit
Application.

“Loan Modification Agreement” means a Loan Modification Agreement, in form and
substance reasonably satisfactory to the Administrative Agent, among Holdings,
the Borrower, the Administrative Agent and one or more Accepting Lenders,
effecting one or more Permitted Amendments and such other amendments hereto and
to the other Loan Documents as are contemplated by Section 2.15.

“Loan Modification Offer” has the meaning given to such term in Section 2.15.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Management Stockholders” means the members of management of the Borrower or its
Subsidiaries who are investors in Holdings or any direct or indirect parent
thereof.

“Management/Services Agreement” means a management/services agreement
substantially in the form provided to the Administrative Agent prior to the date
hereof.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
Holdings, the Borrower and their Subsidiaries, taken as a whole, (b) a material
adverse effect on the ability of the Borrower or the Loan Parties (taken as a
whole) to perform their respective payment obligations under any Loan Document
to which the Borrower or any of the Loan Parties is a party or (c) a material
adverse effect on the rights and remedies of the Lenders under any Loan
Document.

 

31



--------------------------------------------------------------------------------

“Maturity Date” means (a) with respect to the Revolving Credit Facility,
October 2, 2019 (or with respect to a Revolving Credit Lender that has extended
the maturity date of its Revolving Credit Commitment pursuant to Section 2.15,
the extended maturity date set forth in the applicable Loan Modification
Agreement), (b) with respect to the Tranche A Term Facility, October 2, 2019 (or
with respect to a Tranche A Term Lender that has extended the maturity date of
its Tranche A Term Loans pursuant to Section 2.15, the extended maturity date
set forth in the applicable Loan Modification Agreement), (c) with respect to
the Tranche B Term Facility, November 23, 2022 (or with respect to a Tranche B
Term Lender that has extended the maturity date of its Tranche B Term Loans
pursuant to Section 2.15, the extended maturity date set forth in the applicable
Loan Modification Agreement), (d) with respect to any Refinancing Term Loans,
Refinancing Revolving Credit Commitments or Refinancing Revolving Credit Loans,
the final maturity date applicable thereto as specified in the applicable
Refinancing Amendment (or with respect to a Lender that has extended the
maturity date of its Refinancing Term Loans, Refinancing Revolving Credit
Commitments or Refinancing Revolving Credit Loans pursuant to Section 2.15, the
extended maturity date set forth in the applicable Loan Modification Agreement)
and (e) with respect to any Incremental Term Loans, Incremental Revolving Credit
Commitments or Incremental Revolving Credit Loans, the final maturity date
applicable thereto as specified in the applicable Incremental Amendment (or with
respect to any Lender that has extended the maturity date of its Incremental
Term Loan, Incremental Revolving Credit Commitments or Incremental Revolving
Credit Loans pursuant to Section 2.15, the extended maturity date set forth in
the applicable Loan Modification Agreement).

“Maximum Rate” has the meaning specified in Section 10.10.

“Medicare and Medicaid Programs” means the programs established under
Title XVIII and XIX of the Social Security Act and any successor programs
performing similar functions.

“MNPI” means material information concerning Holdings, the Borrower and the
other Subsidiaries and their securities that has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD under the Securities Act and the Exchange Act.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means, collectively, the deeds of trust, trust deeds, hypothecs and
mortgages made by the Loan Parties in favor or for the benefit of the
Administrative Agent on behalf of the Lenders substantially in the form of
Exhibit H (with such changes as may be customary to account for local Law
matters), and any other mortgages executed and delivered pursuant to
Section 6.11.

“Mortgage Policies” has the meaning specified in Section 6.13(b)(ii).

“Mortgaged Properties” has the meaning specified in paragraph (f) of the
definition of Collateral and Guarantee Requirement.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

 

32



--------------------------------------------------------------------------------

“Net Cash Proceeds” means:

(a) with respect to the Disposition of any asset by Holdings, the Borrower or
any Restricted Subsidiary or any Casualty Event, the excess, if any, of (i) the
sum of cash and Cash Equivalents received in connection with such Disposition or
Casualty Event (including any cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to or for the account of Holdings, the
Borrower or any Restricted Subsidiary) over (ii) the sum of (A) the principal
amount, premium or penalty, if any, interest and other amounts on any
Indebtedness that is secured by the asset subject to such Disposition or
Casualty Event and that is required to be repaid (and is timely repaid) in
connection with such Disposition or Casualty Event (other than Indebtedness
under the Loan Documents), (B) the out-of-pocket expenses (including attorneys’
fees, investment banking fees, survey costs, title insurance premiums, and
related search and recording charges, transfer taxes, deed or mortgage recording
taxes, other customary expenses and brokerage, consultant and other customary
fees) actually incurred by Holdings, the Borrower or such Restricted Subsidiary
in connection with such Disposition or Casualty Event, (C) taxes paid or
reasonably estimated to be actually payable in connection therewith, and (D) any
reserve for adjustment in respect of (x) the sale price of such asset or assets
established in accordance with GAAP and (y) any liabilities associated with such
asset or assets and retained by Holdings, the Borrower or any Restricted
Subsidiary after such sale or other disposition thereof, including pension and
other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations associated with
such transaction and it being understood that “Net Cash Proceeds” shall include
any cash or Cash Equivalents (i) received upon the Disposition of any non-cash
consideration received by Holdings, the Borrower or any Restricted Subsidiary in
any such Disposition and (ii) upon the reversal (without the satisfaction of any
applicable liabilities in cash in a corresponding amount) of any reserve
described in clause (D) of the preceding sentence or, if such liabilities have
not been satisfied in cash and such reserve is not reversed within three hundred
and sixty-five (365) days after such Disposition or Casualty Event, the amount
of such reserve; provided that (x) no net cash proceeds calculated in accordance
with the foregoing realized in a single transaction or series of related
transactions shall constitute Net Cash Proceeds unless such net cash proceeds
shall exceed $5,000,000 and (y) no such net cash proceeds shall constitute Net
Cash Proceeds under this clause (a) in any fiscal year until the aggregate
amount of all such net cash proceeds in such fiscal year shall exceed
$15,000,000 (and thereafter only net cash proceeds in excess of such amount
shall constitute Net Cash Proceeds under this clause (a)); and

 

33



--------------------------------------------------------------------------------

(b) with respect to the incurrence or issuance of any Indebtedness by Holdings,
the Borrower or any Restricted Subsidiary or any Permitted Equity Issuance, the
excess, if any, of (i) the sum of the cash received in connection with such
incurrence or issuance over (ii) the investment banking fees, underwriting
discounts, commissions, costs and other out-of-pocket expenses and other
customary expenses, incurred by Holdings, the Borrower or such Restricted
Subsidiary in connection with such incurrence or issuance.

“Non-Cash Charges” has the meaning set forth in the definition of the term
“Consolidated EBITDA”.

“Non-Consenting Lender” has the meaning specified in Section 3.07(d).

“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” means a Term Note or a Revolving Credit Note, as the context may require.

“Not Otherwise Applied” means, with reference to any amount of Net Cash Proceeds
of any transaction or event, that such amount (a) was not required to be applied
to prepay the Loans pursuant to Section 2.05(b), and (b) was not previously
applied in determining the permissibility of a transaction under the Loan
Documents where such permissibility was (or may have been or concurrently will
be) contingent on receipt of such amount or utilization of such amount for a
specified purpose. The Borrower shall promptly notify the Administrative Agent
of any application of such amount as contemplated by (b) above.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Subsidiaries arising under any
Loan Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or Subsidiary of any proceeding under any Debtor Relief Laws naming
such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding, (y) obligations of any
Loan Party and its Restricted Subsidiaries arising under any Secured Hedge
Agreement and (z) Cash Management Obligations; provided, however, the term
“Obligations” shall not create any guarantee by any Guarantor of (or grant of
security interest by any Guarantor to support) any Excluded Swap Obligations of
such Guarantor. Without limiting the generality of the foregoing, the
Obligations of the Loan Parties under the Loan Documents (and of their
Subsidiaries to the extent they have obligations under the Loan Documents)
include (a) the obligation (including guarantee obligations) to pay principal,
interest, Letter of Credit commissions, reimbursement obligations, charges,
expenses, fees, Attorney Costs, indemnities and other amounts payable by any
Loan Party or its Subsidiaries under any Loan Document and (b) the obligation of
any Loan Party or any of its Subsidiaries to reimburse any amount in respect of
any of the foregoing that any Lender, in its sole discretion, may elect to pay
or advance on behalf of such Loan Party or such Subsidiary.

 

34



--------------------------------------------------------------------------------

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Revolving Credit Commitments” means one or more Classes of revolving
credit commitments hereunder or extended Revolving Credit Commitments that
result from a Loan Modification Agreement.

“Other Revolving Credit Loans” means the Revolving Credit Loans made pursuant to
any Other Revolving Credit Commitment.

“Other Taxes” has the meaning specified in Section 3.01(b).

“Other Tranche A Term Commitments” means one or more Classes of Tranche A term
loan commitments hereunder that result from a Loan Modification Agreement.

“Other Tranche A Term Loans” means one or more Classes of Tranche A term loans
that result from a Loan Modification Agreement.

“Other Tranche B Term Commitments” means one or more Classes of Tranche B term
loan commitments hereunder that result from a Loan Modification Agreement.

“Other Tranche B Term Loans” means one or more Classes of Tranche B term loans
that result from a Loan Modification Agreement.

“Outstanding Amount” means (a) with respect to the Tranche A Term Loans, Tranche
B Term Loans, Revolving Credit Loans and Swing Line Loans on any date, the
aggregate principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Tranche A Term Loans, Tranche B Term Loans,
Revolving Credit Loans (including any refinancing of outstanding unpaid drawings
under Letters of Credit or L/C Credit Extensions as a Revolving Credit
Borrowing) and Swing Line Loans, as the case may be, occurring on such date; and
(b) with respect to any L/C Obligations on any date, the aggregate principal
amount thereof on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes thereto

 

35



--------------------------------------------------------------------------------

as of such date, including as a result of any reimbursements of outstanding
unpaid drawings under any Letters of Credit (including any refinancing of
outstanding unpaid drawings under Letters of Credit or L/C Credit Extensions as
a Revolving Credit Borrowing) or any reductions in the maximum amount available
for drawing under Letters of Credit taking effect on such date.

“Pari Passu Lien Intercreditor Agreement” means an intercreditor agreement in
form and substance reasonably satisfactory to the Administrative Agent and the
Borrower, between the Administrative Agent and one or more collateral agents or
representatives for the holders of Indebtedness issued or incurred pursuant to
Section 7.03(s) or Section 7.03(t) that is intended to be secured on a pari
passu basis to the Liens securing the Obligations. In the event a Refinancing
Debt Representative is required to become party to the Pari Passu Lien
Intercreditor Agreement, if the related Indebtedness is the initial Indebtedness
incurred by the Borrower or any Restricted Subsidiary to be secured by a Lien on
a pari passu basis to the Liens securing the Obligations, then the Borrower,
Holdings, the other Guarantors, the Administrative Agent and the Refinancing
Debt Representative for such Indebtedness shall execute and deliver the Pari
Passu Lien Intercreditor Agreement.

“Participant” has the meaning specified in Section 10.07(e).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA
and is sponsored or maintained by any Loan Party or any ERISA Affiliate or to
which any Loan Party or any ERISA Affiliate contributes or has an obligation to
contribute, or in the case of a multiple employer or other plan described in
Section 4064(a) of ERISA, has made contributions at any time during the
immediately preceding five (5) plan years.

“Permitted Acquisition” has the meaning specified in Section 7.02(i) (it being
understood and agreed that the Acquisition constitutes a Permitted Acquisition).

“Permitted Amendment” means an amendment to this Agreement and the other Loan
Documents, effected in connection with a Loan Modification Offer pursuant to
Section 2.15, providing for an extension of the Maturity Date applicable to the
Loans and/or Commitments of the Accepting Lenders and, in connection therewith,
(a) any changes in the interest rates with respect to the Loans and/or
Commitments of the Accepting Lenders, (b) any changes in the fees payable to, or
the inclusion of new fees to be payable to, the Accepting Lenders and/or
(c) such other modifications to this Agreement and the other Loan Documents as
may be specified therein.

“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests of Holdings to the extent permitted hereunder.

 

36



--------------------------------------------------------------------------------

“Permitted Junior Lien Refinancing Debt” means any Credit Agreement Refinancing
Indebtedness constituting secured Indebtedness incurred by the Borrower in the
form of one or more series of junior lien secured notes or junior lien secured
loans; provided that (a) such Indebtedness is secured by the Collateral on a
junior priority basis to the Liens securing the Obligations and the obligations
in respect of any Permitted Pari Passu Refinancing Debt and is not secured by
any property or assets of Holdings, the Borrower or any Restricted Subsidiary
other than the Collateral, (b) such Indebtedness may be secured by a Lien on the
Collateral that is junior to the Liens securing the Obligations, notwithstanding
any provision to the contrary contained in the definition of “Credit Agreement
Refinancing Indebtedness”, (c) a Refinancing Debt Representative acting on
behalf of the holders of such Indebtedness shall have become party to the Junior
Lien Intercreditor Agreement as a “Junior Lien Representative” thereunder and
(d) such Indebtedness meets the Permitted Refinancing Debt Conditions. Permitted
Junior Lien Refinancing Debt will include any Registered Equivalent Notes issued
in exchange therefor.

“Permitted Pari Passu Refinancing Debt” means any Credit Agreement Refinancing
Indebtedness constituting secured Indebtedness incurred by the Borrower in the
form of one or more series of senior secured notes; provided that (a) such
Indebtedness is secured by the Collateral on a pari passu basis (but without
regard to the control of remedies) with the Liens securing the Obligations and
is not secured by any property or assets of Holdings, the Borrower or any
Restricted Subsidiary other than the Collateral, (b) such Indebtedness is not at
any time guaranteed by any Subsidiaries other than Subsidiaries that are
Guarantors, (c) such Indebtedness does not mature or have scheduled amortization
or payments of principal (other than customary offers to repurchase upon a
change of control, asset sale or event of loss and a customary acceleration
right after an event of default) on or prior to the date that is the Latest
Maturity Date at the time such Indebtedness is incurred or issued, (d) the
security agreements relating to such Indebtedness are substantially the same as
or more favorable to the Loan Parties than the Collateral Documents (with such
differences as are reasonably satisfactory to the Administrative Agent) and
(e) a Refinancing Debt Representative acting on behalf of the holders of such
Indebtedness shall have become party to each Intercreditor Agreement. Permitted
Pari Passu Refinancing Debt will include any Registered Equivalent Notes issued
in exchange therefor.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder,
(b) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(e), such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity

 

37



--------------------------------------------------------------------------------

equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed or extended,
(c) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(e), at the time thereof, no
Event of Default shall have occurred and be continuing, (d) to the extent such
Indebtedness being modified, refinanced, refunded, renewed or extended is
subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed or extended; (e) the terms and conditions
(including, if applicable, as to collateral but excluding as to subordination,
interest rate and redemption premium) of any such modified, refinanced,
refunded, renewed or extended Indebtedness, taken as a whole, are not materially
less favorable to the Loan Parties or the Lenders than the terms and conditions
of the Indebtedness being modified, refinanced, refunded, renewed or extended;
and (f) such modification, refinancing, refunding, renewal or extension shall
not be incurred by any obligor that was not an obligor with respect to the
Indebtedness being modified, refinanced, refunded, renewed or extended.

“Permitted Refinancing Debt Conditions” means that such applicable Indebtedness
(a) does not mature or have scheduled amortization payments of principal or
payments of principal and is not subject to mandatory redemption, repurchase,
prepayment or sinking fund obligations (except customary asset sale or change of
control provisions that provide for the prior repayment in full of the Loans and
all other Obligations), in each case on or prior to the Latest Maturity Date at
the time such Indebtedness is incurred, (b) is not at any time guaranteed by any
Subsidiaries other than Subsidiaries that are Guarantors, and (c) to the extent
secured, the security agreements relating to such Indebtedness are substantially
the same as or more favorable to the Loan Parties than the Collateral Documents
(with such differences as are reasonably satisfactory to the Administrative
Agent).

“Permitted Unsecured Refinancing Debt” means any Credit Agreement Refinancing
Indebtedness constituting unsecured Indebtedness incurred by the Borrower in the
form of one or more series of senior unsecured notes or loans; provided that
such Indebtedness meets the Permitted Refinancing Debt Conditions. Permitted
Unsecured Refinancing Debt will include any Registered Equivalent Notes issued
in exchange therefor.

“Permitted Wells Letters of Credit” means any letter of credit issued and
outstanding under the Target Credit Agreement as of the Second Restatement
Effective Date and set forth on Schedule 7.03(w).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by any Loan Party or, with respect to any
such plan that is subject to Section 412 of the Code or Title IV of ERISA, any
ERISA Affiliate.

 

38



--------------------------------------------------------------------------------

“Pledged Debt” has the meaning specified in the Security Agreement.

“Pledged Equity” has the meaning specified in the Security Agreement.

“Post-Acquisition Period” means, with respect to any Permitted Acquisition, the
period beginning on the date such Permitted Acquisition is consummated and
ending on the last day of the sixth full consecutive fiscal quarter immediately
following the date on which such Permitted Acquisition is consummated.

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period, with respect to the
Acquired EBITDA of the applicable Acquired Entity or Business or the
Consolidated EBITDA of the Borrower, the pro forma increase or decrease in such
Acquired EBITDA or such Consolidated EBITDA, as the case may be, projected by
the Borrower in good faith as a result of (a) actions taken during such
Post-Acquisition Period for the purposes of realizing reasonably identifiable
and factually supportable cost savings or (b) any additional costs incurred
during such Post-Acquisition Period, in each case in connection with the
combination of the operations of such Acquired Entity or Business with the
operations of the Borrower and the Restricted Subsidiaries; provided that, so
long as such actions are taken during such Post-Acquisition Period or such costs
are incurred during such Post-Acquisition Period, as applicable, it may be
assumed, for purposes of projecting such pro forma increase or decrease in such
Acquired EBITDA or such Consolidated EBITDA, as the case may be, that such cost
savings will be realizable during the entirety of such Test Period, or such
additional costs, as applicable, will be incurred during the entirety of such
Test Period; provided further that any such pro forma increase or decrease in
such Acquired EBITDA or such Consolidated EBITDA, as the case may be, shall be
without duplication for cost savings or additional costs already included in
such Acquired EBITDA or such Consolidated EBITDA, as the case may be, for such
Test Period.

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” mean, with
respect to compliance with any test or covenant hereunder, that (A) to the
extent applicable, the Pro Forma Adjustment shall have been made and (B) all
Specified Transactions and the following transactions in connection therewith
shall be deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant: (a) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (i) in the case of a Disposition of all or substantially
all Equity Interests in any Subsidiary of the Borrower or any division, product
line, or facility used for operations of the Borrower or any of its
Subsidiaries, shall be excluded, and (ii) in the case of a Permitted Acquisition
or Investment described in the definition of “Specified Transaction”, shall be
included, (b) any retirement of Indebtedness, and (c) any Indebtedness incurred
or assumed by the Borrower or any of the Restricted Subsidiaries in connection
therewith and if such Indebtedness has a floating or formula rate, shall have an
implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination; provided
that, without limiting the application of the Pro Forma

 

39



--------------------------------------------------------------------------------

Adjustment pursuant to (A) above, the foregoing pro forma adjustments may be
applied to any such test or covenant solely to the extent that such adjustments
are consistent with the definition of Consolidated EBITDA and give effect to
events (including operating expense reductions) that are (i) (x) directly
attributable to such transaction, (y) expected to have a continuing impact on
the Borrower and the Restricted Subsidiaries and (z) factually supportable or
(ii) otherwise consistent with the definition of Pro Forma Adjustment.

“Pro Rata Share” means, with respect to each Lender at any time a fraction, the
numerator of which is the amount of the Commitments of such Lender under the
applicable Facility or Facilities at such time and the denominator of which is
the amount of the Aggregate Commitments under the applicable Facility or
Facilities at such time; provided that if such Commitments have been terminated,
then the Pro Rata Share of each Lender shall be determined based on the Pro Rata
Share of such Lender immediately prior to such termination and after giving
effect to any subsequent assignments made pursuant to the terms hereof and to
any Lender’s status as a Defaulting Lender at the time of determination;
provided further that, at any time any Revolving Credit Lender shall be a
Defaulting Lender, “Pro Rata Share” shall mean the percentage of the total
Revolving Credit Commitments (disregarding any such Defaulting Lender’s
Revolving Credit Commitment) represented by such Lender’s Revolving Commitment.

“Projections” shall have the meaning set forth in Section 6.01(c).

“Purchasing Borrower Party” shall mean any of Holdings, the Borrower or any
Subsidiary.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower, (b) the Administrative Agent, (c) each Additional Refinancing
Lender and (d) each Lender that agrees to provide any portion of Refinancing
Term Loans, Refinancing Revolving Credit Commitments or Refinancing Revolving
Credit Loans incurred pursuant thereto, in accordance with Section 2.17.

“Refinancing Debt Representative” means, with respect to any series of Permitted
Pari Passu Refinancing Debt or Permitted Junior Lien Refinancing Debt, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

“Refinancing Revolving Credit Commitments” means one or more Classes of
revolving credit commitments hereunder that result from a Refinancing Amendment.

“Refinancing Revolving Credit Loans” means one or more Classes of Revolving
Credit Loans that result from a Refinancing Amendment.

 

40



--------------------------------------------------------------------------------

“Refinancing Series” means all Refinancing Term Loans, Refinancing Term
Commitments, Refinancing Revolving Credit Commitments or Refinancing Revolving
Credit Loans that are established pursuant to the same Refinancing Amendment (or
any subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Refinancing Term Loans, Refinancing Term
Commitments, Refinancing Revolving Credit Commitments or Refinancing Revolving
Credit Loans provided for therein are intended to be a part of any previously
established Refinancing Series) and that provide for the same Effective Yield
and, in the case of Refinancing Term Loans or Refinancing Term Commitments,
amortization schedule.

“Refinancing Term Commitments” means one or more Classes of Term Commitments
hereunder that are established to fund Refinancing Term Loans of the applicable
Refinancing Series hereunder pursuant to a Refinancing Amendment.

“Refinancing Term Loans” means one or more Classes of Term Loans hereunder that
result from a Refinancing Amendment.

“Register” has the meaning set forth in Section 10.07(d).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act, substantially identical notes
(having the same guarantees) issued in a dollar-for-dollar exchange therefor
pursuant to an exchange offer registered with the SEC.

“Related Professional Corporation” means each professional Person (other than a
natural person or joint venture) with respect to which (i) the Borrower has the
right to designate or replace the sole shareholder or equivalent thereof (or a
majority of the shareholders or equivalent thereof, if applicable) pursuant to
an agreement between such professional Person and the Borrower or any Subsidiary
Guarantor and (ii) the Borrower has the right to participate, directly or
indirectly, in the profits or losses of such professional Person in accordance
with the applicable Management/Services Agreement referred to below; provided
that each such professional Person is party to a Management/Services Agreement
with the Borrower or a Subsidiary Guarantor; provided further that, as of the
Second Restatement Effective Date, each entity listed as a “Related Professional
Corporation” on Schedule 1.01D shall be a Related Professional Corporation.

“Reorganization Transactions” means, collectively, the transactions taken in
connection with and reasonably related to the reorganization disclosed to the
Administrative Agent and the Lenders, including (a) formation and ownership of
one or more limited partnerships, limited liability companies or corporations
(each, a “Parent Entity”) and/or new Subsidiaries, (b) entry into, and
performance of, reorganization agreements or arrangements among any of Holdings,
Direct Holdco, the Borrower, its Subsidiaries, Parent Entities and/or one or
more direct or indirect holders of Equity Interests of the Borrower or the
Parent Entities implementing such reorganization transactions in connection
therewith so long as after giving effect to such agreement and

 

41



--------------------------------------------------------------------------------

the transactions contemplated thereby, the security interests of the Lenders in
the Collateral and the Guarantees of the Obligations, taken as a whole, would
not be materially impaired, (c) the conversion of one or more Subsidiaries
and/or the Borrower to or from corporations, limited liability companies and/or
limited partnerships, (d) the amendment and/or restatement of Organization
Documents of the Borrower and any Subsidiaries, (e) the issuance of Equity
Interests of Parent Entities to holders of Equity Interests thereof in
connection with any Reorganization Transactions (provided that if such holders
are not Holdings, such holders are wholly owned directly or indirectly by
Holdings), (f) the making of Restricted Payments to (or Investments in) Parent
Entities, the Borrower or any Subsidiaries in connection with any Reorganization
Transaction, (g) the contribution by Direct Holdco of the Equity Interests of
the Borrower to a Parent Entity, (h) the dissolution of any Parent Entity,
(i) the dissolution of any existing Restricted Subsidiary so long as after
giving effect to such dissolution and the transactions and any agreements
contemplated thereby, the security interests of the Lenders in the Collateral
and the Guarantees of the Obligations, taken as a whole, would not be materially
impaired and (j) all other transactions reasonably incidental to, or necessary
for the consummation of, the foregoing so long as after giving effect to the
foregoing, the security interests of the Lenders in the Collateral and the
Guarantees of the Obligations, taken as a whole, would not be materially
impaired.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the thirty
(30) day notice period has been waived.

“Repricing Transaction” means the prepayment, refinancing, substitution or
replacement of all or a portion of the Tranche B Term Loans made pursuant to
Section 2.01(a) with the incurrence by the Borrower of any syndicated term loan
financing having an effective interest rate or weighted average yield (with the
comparative determinations to be made by the Administrative Agent consistent
with generally accepted financial practices, after giving effect to, among other
factors, interest rate margins, interest rate floors, upfront or similar fees or
original issue discount, but excluding the effect of any arrangement,
structuring, syndication or other fees payable to any lead arranger (or its
affiliates) in connection with the commitment or syndication of such syndicated
term loan financing) that is less than the effective interest cost or weighted
average yield (as determined by the Administrative Agent on the same basis) of
such Tranche B Term Loans so repaid, refinanced, substituted or replaced,
including without limitation, as may be effected through any amendment, waiver
or otherwise to this Agreement relating to the effective interest rate for, or
weighted average yield of, such Tranche B Term Loans, in each case, the primary
purpose of which is to reduce such interest cost or weighted average yield and
other than in connection with a Change of Control or Transformative Acquisition.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

 

42



--------------------------------------------------------------------------------

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate principal
amount of each Lender’s risk participation and funded participation in L/C
Obligations and Swing Line Loans being deemed “held” by such Lender for purposes
of this definition), (b) aggregate unused Term Commitments, and (c) aggregate
unused Revolving Credit Commitments, Other Revolving Credit Commitments,
Incremental Revolving Credit Commitments and Refinancing Revolving Credit
Commitments; provided that the unused Term Commitment and unused Revolving
Credit Commitment, Other Revolving Credit Commitment, Incremental Revolving
Credit Commitment and Refinancing Revolving Credit Commitment of, and the
portion of the Total Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party and, as to any document delivered on the Second
Restatement Effective Date, any secretary or assistant secretary of a Loan
Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of Holdings,
the Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to Holdings or the Borrower’s stockholders, partners or
members (or the equivalent Persons thereof).

“Restricted Subsidiary” means any Subsidiary of Holdings or the Borrower, as
applicable, other than an Unrestricted Subsidiary.

“Revolving Commitment Increase” shall have the meaning set forth in
Section 2.14.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b), any Incremental Amendment, any Loan
Modification Agreement or any Refinancing Amendment.

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations in respect of
Letters of Credit and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth, and opposite such Lender’s name, on Schedule 2.01 under the caption
“Revolving Credit Commitment” or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The aggregate
Revolving Credit Commitments of all Revolving Credit Lenders shall be
$650,000,000 on the Second Restatement Effective Date, as such amount may be
adjusted from time to time in accordance with the terms of this Agreement.

 

43



--------------------------------------------------------------------------------

“Revolving Credit Exposure” means, as to each Revolving Credit Lender, the sum
of the outstanding principal amount of such Revolving Credit Lender’s Revolving
Credit Loans and its Pro Rata Share of the L/C Obligations and the Swing Line
Obligations at such time.

“Revolving Credit Facility” means, at any time, the aggregate principal amount
of the Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” means a Loan made pursuant to Section 2.01(b), any
Incremental Revolving Credit Loans, any Other Revolving Credit Loans or any
Refinancing Revolving Credit Loans, as the context may require.

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-3 hereto, evidencing the aggregate Indebtedness of such Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any comprehensive Sanctions.

“Sanctioned Person” means, at any time, (a) any Person on the Specially
Designated Nationals and Blocked Persons list maintained by OFAC, or any similar
list maintained by the U.S. Department of State or (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person owned 50% or
more by any such Person, individually, or Persons, together.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by OFAC or the U.S. Department of State.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Amendment and Restatement Agreement” has the meaning specified in the
preliminary statement of this Agreement.

 

44



--------------------------------------------------------------------------------

“Second Restatement Effective Date” means November 23, 2015, which is the first
date on which each of the conditions precedent in Section 5 of the Second
Amendment and Restatement Agreement shall have been satisfied or waived.

“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between any Loan Party or any Restricted Subsidiary
and any Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks, any Supplemental Administrative Agent and each co-agent
appointed by the Administrative Agent from time to time pursuant to
Section 9.01(c).

“Securities Act” means the Securities Act of 1933, as amended.

“Security Agreement” means, collectively, the Security Agreement executed by the
Loan Parties, substantially in the form of Exhibit G, together with each other
security agreement supplement executed and delivered pursuant to Section 6.11.

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“Senior Notes” means the $545,000,000 of 7.25% Senior Notes due 2023 issued by
the Borrower on November 23, 2015.

“Senior Notes Documents” means (a) the indenture dated as of November 23, 2015,
among the Borrower, in respect of the Senior Notes and (b) all instruments,
agreements and other documents evidencing or governing the Senior Notes,
providing for any Guarantee or other right in respect thereof, affecting the
terms of the foregoing or entered into in connection therewith and all
schedules, exhibits and annexes to each of the foregoing.

“Sold Entity or Business” has the meaning set forth in the definition of the
term “Consolidated EBITDA”.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

45



--------------------------------------------------------------------------------

“SPC” has the meaning specified in Section 10.07(h).

“Specified Transaction” means, with respect to any period, any Investment,
Disposition, incurrence or repayment of Indebtedness, Restricted Payment,
Subsidiary designation or Incremental Facility that by the terms of this
Agreement requires “Pro Forma Compliance” with a test or covenant hereunder or
requires such test or covenant to be calculated on a “Pro Forma Basis”.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Holdings.

“Subsidiary Guarantor” means, collectively, the Subsidiaries of Holdings that
are Guarantors.

“Subsidiary Guaranty” means, collectively, (a) the Subsidiary Guaranty made by
the Subsidiary Guarantors in favor of the Administrative Agent on behalf of the
Secured Parties, substantially in the form of Exhibit F and (b) each other
guaranty and guaranty supplement delivered pursuant to Section 6.11.

“Successor Company” has the meaning specified in Section 7.04(d).

“Supplemental Administrative Agent” has the meaning specified in Section 9.13
and “Supplemental Administrative Agents” shall have the corresponding meaning.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

46



--------------------------------------------------------------------------------

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swap Obligation” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of section
1a(47) of the Commodity Exchange Act.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Facility” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.

“Swing Line Lender” means JPMorgan Chase Bank, in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.

“Syndication Agent” means Citigroup Global Markets Inc., in its capacity as
syndication agent.

“Target” means IPC Healthcare, Inc., a Delaware corporation.

“Target Credit Agreement” means the Credit Agreement dated as of August 4, 2011,
by and among the Target, the lenders named therein, and Wells Fargo Bank,
National Association, as administrative agent, letter of credit issuer and swing
line lender, and Wells Fargo Securities, LLC, as lead arranger and sole
bookrunner.

“Taxes” has the meaning specified in Section 3.01(a).

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type.

“Term Commitment” means the Tranche B Term Commitments, the Other Tranche A Term
Commitments, the Other Tranche B Term Commitments, any commitments in respect of
Incremental Tranche A Term Loans or Incremental Tranche B Term Loans and any
Refinancing Term Commitments, as the context may require.

 

47



--------------------------------------------------------------------------------

“Term Facilities” means the Tranche A Term Facility and the Tranche B Term
Facility.

“Term Lender” means, at any time, any Lender that has a Term Commitment or a
Term Loan at such time.

“Term Loan” means the Tranche A Term Loans, the Tranche B Term Loans,
Incremental Tranche A Term Loans, Incremental Tranche B Term Loans or
Refinancing Term Loans, as the context may require.

“Term Note” means the Tranche A Term Note and the Tranche B Term Note.

“Test Period” means, for any determination under this Agreement, the four
consecutive fiscal quarters of the Borrower then last ended.

“Third Party Payor Arrangement” means any arrangement, plan or program for
payment or reimbursement by any Third Party Payor in connection with the
provision of healthcare services, products or supplies.

“Third Party Payor” means any Government Program, any quasi-public agency and
any managed care plans and organizations, including Blue Cross, Blue Shield,
health maintenance organizations, preferred provider organizations, private
commercial insurance companies and any similar third party arrangements, plans
or programs for payment or reimbursement in connection with health care
services, products or supplies.

“Threshold Amount” means $50,000,000.

“Total Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Debt as of the last day of such Test Period to
(b) Consolidated EBITDA for such Test Period.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Tranche B Term Commitment” means, as to each Tranche B Term Lender, its
obligation to make a Tranche B Term Loan to the Borrower pursuant to Section 1
of the Second Amendment and Restatement Agreement in an aggregate principal
amount not to exceed the amount set forth opposite such Lender’s name on
Schedule I thereto.

“Tranche A Term Facility” means the term loan facility created under the
Existing Credit Agreement comprised of the Tranche A Term Loans.

“Tranche B Term Facility” means the term loan facility created under this
Agreement comprised of the Tranche B Term Loans made pursuant to
Section 2.01(a).

 

48



--------------------------------------------------------------------------------

“Tranche A Term Lender” means, at any time, any Lender that has a Tranche A Term
Loan at such time.

“Tranche B Term Lender” means, at any time, any Lender that has a Tranche B Term
Commitment or a Tranche B Term Loan at such time.

“Tranche A Term Loan” means a Loan under the Tranche A Term Facility, Other
Tranche A Term Loans and Incremental Tranche A Term Loans.

“Tranche B Term Loan” means a Loan under the Tranche B Term Facility pursuant to
Section 2.01(a), Other Tranche B Term Loans and Incremental Tranche B Term
Loans.

“Tranche A Term Note” a promissory note of the Borrower payable to any Tranche A
Term Lender or its registered assigns, in substantially the form of Exhibit C-1
hereto, evidencing the aggregate Indebtedness of the Borrower to such Tranche A
Term Lender resulting from the Tranche A Term Loans made by such Tranche A Term
Lender.

“Tranche B Term Note” a promissory note of the Borrower payable to any Tranche B
Term Lender or its registered assigns, in substantially the form of Exhibit C-2
hereto, evidencing the aggregate Indebtedness of the Borrower to such Tranche B
Term Lender resulting from the Tranche B Term Loans made by such Tranche B Term
Lender.

“Transaction” means, collectively, (a) the execution, delivery and performance
by Holdings and the Borrower of this Agreement and the execution, delivery and
performance by each Loan Party of each Loan Document to which it is a party, the
borrowing of the Tranche B Term Loans and any Revolving Credit Loans, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder, (b) the
consummation of the Acquisition and the other transactions contemplated by the
Acquisition Agreement, (c) the repayment in full of all obligations (other than
contingent indemnification obligations) under the Target Credit Agreement, the
termination of all commitments thereunder and the release of all Guarantees and
Liens in respect thereof (excluding the Permitted Wells Letters of Credit),
(d) the execution, delivery and performance by each Loan Party of the Senior
Notes Documents to which it is a party and the issuance and application of the
proceeds of such Senior Notes, (e) the consummation of any other transactions in
connection with the foregoing and (f) the payment of the fees and expenses
incurred in connection with any of the foregoing.

“Transaction Expenses” means any fees or expenses incurred or paid by Holdings,
the Borrower or any Restricted Subsidiary in connection with the Transaction,
this Agreement and the other Loan Documents and the transactions contemplated
hereby and thereby.

“Transformative Acquisition” means any acquisition or Investment by the Borrower
or any Restricted Subsidiary that is either (a) not permitted by the terms of
this Agreement immediately prior to the consummation of such acquisition or
Investment or (b) if permitted by the terms of this Agreement immediately prior
to the consummation of such acquisition or Investment, would not provide the
Borrower and its Restricted Subsidiaries with adequate flexibility under this
Agreement for the continuation and/or expansion of their combined operations
following such consummation, as determined by the Borrower acting in good faith.

 

49



--------------------------------------------------------------------------------

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“Unaudited Financial Statements” means unaudited consolidated balance sheets and
related statements of income, stockholders’ equity and cash flows of Holdings
and its Subsidiaries for each fiscal quarter ended at least forty-five (45) days
before the Second Restatement Effective Date.

“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction, to the extent it may
be required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

“Unrestricted Subsidiary” means any Subsidiary of Holdings or the Borrower, as
applicable, designated by the board of directors of Holdings as an Unrestricted
Subsidiary pursuant to Section 6.14 subsequent to the date hereof.

“U.S. Lender” has the meaning specified in Section 10.15(b).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

50



--------------------------------------------------------------------------------

SECTION 1.02. Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) (i) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(ii) Derivatives of defined terms have correlative meanings.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(e) In connection with any action being taken solely in connection with a
Limited Condition Acquisition, for purposes of:

(i) determining compliance with any provision of this Agreement which requires
the calculation of the First Lien Leverage Ratio, the First Lien Net Leverage
Ratio or the Total Leverage Ratio; or

(ii) testing availability under any baskets set forth in this Agreement;

in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Acquisition, an “LCA
Election”), the date of determination of whether any such action is permitted
hereunder shall be deemed to be the date the definitive agreements for such
Limited Condition Acquisition are entered into (the “LCA Test Date”), and if,
after giving pro forma effect to the Limited Condition Acquisition and the other
transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) as if they had
occurred at the beginning of the most recent four consecutive fiscal quarters

 

51



--------------------------------------------------------------------------------

ending prior to the LCA Test Date for which consolidated financial statements of
the Borrower are available, the Borrower could have taken such action on the
relevant LCA Test Date in compliance with such ratio or basket, such ratio or
basket shall be deemed to have been complied with. For the avoidance of doubt,
if the Borrower has made an LCA Election and any of the ratios or baskets for
which compliance was determined or tested as of the LCA Test Date are exceeded
as a result of fluctuations in any such ratio or basket at or prior to the
consummation of the relevant transaction or action, such baskets or ratios will
not be deemed to have been exceeded as a result of such fluctuations. If the
Borrower has made an LCA Election for any Limited Condition Acquisition, then in
connection with any subsequent calculation of any ratio or basket availability
with respect to the incurrence of Indebtedness or Liens, or the making of
Investments or Restricted Payments, mergers, the conveyance, lease or other
transfer of all or substantially all of the assets of the Borrower, the
prepayment, redemption, purchase, defeasance or other satisfaction of
Indebtedness, or the designation of an Unrestricted Subsidiary on or following
the relevant LCA Test Date and prior to the earlier of the date on which such
Limited Condition Acquisition is consummated or the definitive agreement for
such Limited Condition Acquisition is terminated or expires without consummation
of such Limited Condition Acquisition, any such ratio or basket shall be tested
by calculating the availability under such ratio or basket on a pro forma basis
assuming such Limited Condition Acquisition and other transactions in connection
therewith have been consummated (including any incurrence of Indebtedness and
the use of proceeds thereof); provided that any Consolidated EBITDA or
Consolidated Net Income attributable to the target of such Limited Condition
Acquisition can only be used in the determination of the relevant ratios and
baskets if and when such Limited Condition Acquisition has closed.

In connection with any action being taken in connection with a Limited Condition
Acquisition, for purposes of determining compliance with any provision of this
Agreement which requires that no Default or Event of Default, as applicable, has
occurred, is continuing or would result from any such action, as applicable,
such condition shall, at the option of the Borrower, be deemed satisfied, so
long as no Default or Event of Default, as applicable, exists on the date the
definitive agreements for such Limited Condition Acquisition are entered into.
For the avoidance of doubt, if the Borrower has exercised its option under this
paragraph (e), and any Default or Event of Default occurs following the date the
definitive agreements for the applicable Limited Condition Acquisition were
entered into and prior to the consummation of such Limited Condition
Acquisition, any such Default or Event of Default shall be deemed to not have
occurred or be continuing for purposes of determining whether any action being
taken in connection with such Limited Condition Acquisition is permitted
hereunder.

SECTION 1.03. Accounting Terms. (a) All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, applied in a manner consistent with that used in
preparing the Audited Financial Statements, except as otherwise specifically
prescribed herein; provided, however, that the determination of whether any
lease is or should be a Capitalized Lease for purposes

 

52



--------------------------------------------------------------------------------

of this Agreement shall be made in accordance with GAAP as in effect on the
Second Restatement Effective Date. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Financial Accounting
Standards Codification No. 825—Financial Instruments (or any successor thereto
(including pursuant to the Accounting Standards Codification)) to value any
Indebtedness of Holdings, the Borrower or any Subsidiary at “fair value” as
defined therein.

(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test or covenant contained in this Agreement with respect to
any period during which any Specified Transaction occurs, the Total Leverage
Ratio, First Lien Leverage Ratio and First Lien Net Leverage Ratio shall be
calculated with respect to such period and such Specified Transaction on a Pro
Forma Basis.

SECTION 1.04. Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

SECTION 1.05. References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

SECTION 1.06. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.07. Timing of Payment of Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.

 

53



--------------------------------------------------------------------------------

ARTICLE II

The Commitments and Credit Extensions

SECTION 2.01. The Loans. (a) The Tranche B Term Borrowings. Subject to the terms
and conditions set forth herein and in the Second Amendment and Restatement
Agreement, each Tranche B Term Lender agrees to make to the Borrower the Tranche
B Term Loans as set forth in the Second Amendment and Restatement Agreement.
Amounts borrowed under this Section 2.01(a) and repaid or prepaid may not be
reborrowed. Tranche B Term Loans may be Base Rate Loans or Eurocurrency Rate
Loans, as further provided herein.

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein each Revolving Credit Lender severally agrees to make loans
denominated in U.S. dollars to the Borrower as elected by the Borrower pursuant
to Section 2.02 (each such loan, a “Revolving Credit Loan”) from time to time,
on any Business Day until the Maturity Date, in an aggregate principal amount
not to exceed at any time outstanding the amount of such Lender’s Revolving
Credit Commitment; provided that after giving effect to any Revolving Credit
Borrowing, the aggregate outstanding principal amount at such time of the
Revolving Credit Loans of any Lender, plus such Lender’s Pro Rata Share of the
outstanding principal amount at such time of all L/C Obligations, plus such
Lender’s Pro Rata Share of the outstanding principal amount at such time of all
Swing Line Loans shall not exceed such Lender’s Revolving Credit Commitment.
Within the limits of each Lender’s Revolving Credit Commitment, and subject to
the other terms and conditions hereof, the Borrower may borrow under this
Section 2.01(b), prepay under Section 2.05, and reborrow under this
Section 2.01(b). Revolving Credit Loans may be Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein. For the avoidance of doubt, any
Revolving Credit Commitment and Revolving Credit Loan (each as defined in the
Existing Credit Agreement) outstanding on the Second Restatement Effective Date
shall continue as a Revolving Credit Commitment and a Revolving Credit Loan,
respectively, under, and subject to the terms of, this Agreement.

(c) The Tranche A Term Loans. Any Tranche A Term Loan (as defined in the
Existing Credit Agreement) outstanding on the Second Restatement Effective Date
shall continue as a Tranche A Term Loan under, and subject to the terms of, this
Agreement. Tranche A Term Loans that are repaid or prepaid may not be
reborrowed. Tranche A Term Loans may be Base Rate Loans or Eurocurrency Rate
Loans, as further provided herein.

SECTION 2.02. Borrowings, Conversions and Continuations of Loans. (a) Each Term
Borrowing, each Revolving Credit Borrowing, each conversion of Term Loans or
Revolving Credit Loans from one Type to the other, and each continuation of
Eurocurrency Rate Loans shall be made upon the Borrower’s irrevocable notice to
the Administrative Agent, which may be given by telephone. Each such notice must
be received by the Administrative Agent not later than 12:30 p.m. (New York City
time) (i) three (3) Business Days prior to the requested date of any Borrowing
or continuation

 

54



--------------------------------------------------------------------------------

of Eurocurrency Rate Loans or any conversion of Base Rate Loans to Eurocurrency
Rate Loans, and (ii) one (1) Business Day before the requested date of any
Borrowing of Base Rate Loans. Each telephonic notice by the Borrower pursuant to
this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower. Each Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $500,000 in excess thereof. Except
as provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple
of $100,000 in excess thereof. Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrower is requesting a Term Borrowing,
a Revolving Credit Borrowing, a conversion of Term Loans or Revolving Credit
Loans from one Type to the other, or a continuation of Eurocurrency Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Term Loans or Revolving Credit Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto. If
the Borrower fails to specify a Type of Loan in a Committed Loan Notice or fails
to give a timely notice requesting a conversion or continuation, then the
applicable Term Loans or Revolving Credit Loans shall be made as, or converted
to, Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurocurrency Rate Loans. If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurocurrency Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one (1) month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation described in Section 2.02(a). In the case of each Borrowing, each
Revolving Credit Lender or Term Lender, as the case may be, shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds to the account of the Administrative Agent most-recently
designated by it for such purpose by notice to the Revolving Credit Lenders or
Term Lenders, as the case may be, not later than 1:00 p.m., on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (or, if such Borrowing is the
initial Credit Extension (including any Revolving Credit Loans to the extent the
proceeds of such Borrowing are used to finance the Transactions and/or pay fees
and expenses in connection therewith), the conditions set forth in Section 5 of
the Second Amendment and Restatement Agreement), the Administrative Agent shall
make all funds so received available to the Borrower in like funds as received
by the Administrative Agent either by (i) crediting the account of the Borrower
on the books of JPMorgan Chase Bank with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the

 

55



--------------------------------------------------------------------------------

Borrower; provided that if, on the date the Committed Loan Notice with respect
to such Borrowing is given by the Borrower, there are Swing Line Loans or L/C
Borrowings outstanding, then the proceeds of such Borrowing shall be applied by
the Borrower, first, to the payment in full of any such L/C Borrowings, second,
to the payment in full of any such Swing Line Loans, and third, to the Borrower
as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.05 in connection therewith. During the existence of an Event of
Default, the Administrative Agent or the Required Lenders may require that no
Loans may be converted to or continued as Eurocurrency Rate Loans.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
the JPMorgan Chase Bank prime rate used in determining the Base Rate promptly
following the public announcement of such change.

(e) After giving effect to all Term Borrowings, all Revolving Credit Borrowings,
all conversions of Term Loans or Revolving Credit Loans from one Type to the
other, and all continuations of Term Loans or Revolving Credit Loans as the same
Type, there shall not be more than twenty (20) Interest Periods in effect.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but, other than as
expressly provided herein with respect to a Defaulting Lender, no Lender shall
be responsible for the failure of any other Lender to make the Loan to be made
by such other Lender on the date of any Borrowing.

SECTION 2.03. Letters of Credit. (a) The Letter of Credit Commitment.
(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the other Revolving Credit Lenders
set forth in this Section 2.03, (1) from time to time on any Business Day during
the period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of the Borrower (provided, that any
Letter of Credit may be for the benefit of any Subsidiary of the Borrower) and
to amend or renew Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (2) to honor drafts under the Letters of Credit and (B) the
Revolving Credit Lenders severally agree to participate in Letters of Credit
issued pursuant to this Section 2.03; provided that no L/C Issuer shall be
obligated to make any L/C Credit Extension with respect to any Letter of Credit,
and no Lender shall be obligated to participate in any Letter of Credit, if as
of the date of such L/C Credit Extension, (x) the Revolving Credit Exposure of
any Lender would exceed such Lender’s Revolving Credit Commitment, (y) the
outstanding principal amount of the L/C

 

56



--------------------------------------------------------------------------------

Obligations at such time would exceed $50,000,000 (excluding, for the avoidance
of doubt, the Permitted Wells Letters of Credit) or (z) any Revolving Credit
Lender is at that time a Defaulting Lender, if after giving effect to
Section 2.16, any Defaulting Lender Fronting Exposure remains outstanding,
unless such L/C Issuer has entered into arrangements, including the delivery of
cash collateral, reasonably satisfactory to such L/C Issuer with the Borrower or
such Lender to eliminate such L/C Issuer’s Defaulting Lender Fronting Exposure
arising from either the Letter of Credit then proposed to be issued or such
Letter of Credit and all other LC Obligations as to which such L/C Issuer has
Defaulting Lender Fronting Exposure. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.

(ii) An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date (for which such L/C Issuer
is not otherwise compensated hereunder);

(B) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless the Required Lenders have approved such expiry date;

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date;

(D) the issuance of such Letter of Credit would violate any Laws binding upon
such L/C Issuer; or

(E) such Letter of Credit is in an initial amount less than $100,000.

(iii) An L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

57



--------------------------------------------------------------------------------

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit. (i) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Borrower delivered to an L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the relevant L/C Issuer
and the Administrative Agent not later than 12:30 p.m. at least two (2) Business
Days prior to the proposed issuance date or date of amendment, as the case may
be; or, in each case, such later date and time as the relevant L/C Issuer may
agree in a particular instance in its sole discretion. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the relevant L/C
Issuer: (a) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (b) the amount thereof; (c) the expiry date thereof;
(d) the name and address of the beneficiary thereof; (e) the documents to be
presented by such beneficiary in case of any drawing thereunder; (f) the full
text of the Letter of Credit and any certificate, if any, to be presented by
such beneficiary in case of any drawing thereunder; and (g) such other matters
as the relevant L/C Issuer may reasonably request. In the case of a request for
an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the
relevant L/C Issuer (1) the Letter of Credit to be amended; (2) the proposed
date of amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the relevant L/C Issuer may
reasonably request.

(ii) Promptly after receipt of any Letter of Credit Application, the relevant
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Upon receipt by the relevant L/C
Issuer of confirmation from the Administrative Agent that the requested issuance
or amendment is permitted in accordance with the terms hereof, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or enter into the
applicable amendment, as the case may be. Immediately upon the issuance of each
Letter of Credit, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the relevant L/C Issuer
a risk participation in such Letter of Credit in an amount equal to the product
of such Lender’s Pro Rata Share times the amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the relevant L/C Issuer shall agree to issue a Letter of Credit
that has automatic renewal provisions (each, an “Auto-Renewal Letter of
Credit”); provided that any such Auto-Renewal Letter of Credit must permit the
relevant L/C Issuer to prevent any such renewal at least once in each twelve
month period (commencing with the date of issuance of such Letter of Credit) by
giving prior

 

58



--------------------------------------------------------------------------------

notice to the beneficiary thereof not later than a day (the “Nonrenewal Notice
Date”) in each such twelve month period to be agreed upon at the time such
Letter of Credit is issued. Unless otherwise directed by the relevant L/C
Issuer, the Borrower shall not be required to make a specific request to the
relevant L/C Issuer for any such renewal. Once an Auto-Renewal Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the relevant L/C Issuer to permit the renewal of such Letter of Credit
at any time to an expiry date not later than the Letter of Credit Expiration
Date (without giving effect to clause (a) of the definition of “Letter of Credit
Expiration Date”); provided that the relevant L/C Issuer shall not permit any
such renewal if (A) the relevant L/C Issuer has determined that it would have no
obligation at such time to issue such Letter of Credit in its renewed form under
the terms hereof (by reason of the provisions of Section 2.03(a)(ii) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five (5) Business Days before the
Nonrenewal Notice Date from the Administrative Agent or the Borrower that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the relevant L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the relevant L/C Issuer shall notify promptly the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
Business Day immediately following any payment by an L/C Issuer under a Letter
of Credit (each such date, an “Honor Date”), the Borrower shall reimburse such
L/C Issuer through the Administrative Agent in an amount equal to the amount of
such drawing. If the Borrower fails to so reimburse such L/C Issuer by such
time, the Administrative Agent shall promptly notify each Revolving Credit
Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Revolving Credit Lender’s Pro
Rata Share thereof. In such event, the Borrower shall request a Revolving Credit
Borrowing of Base Rate Loans in accordance with Section 2.02 to be disbursed on
the Honor Date in an amount equal to the Unreimbursed Amount, without regard to
the minimum and multiples specified in Section 2.02 for the principal amount of
Base Rate Loans but subject to the amount of the unutilized portion of the
Revolving Credit Commitments of the Revolving Credit Lenders and the conditions
set forth in Section 4.02 (other than the delivery of a Committed Loan Notice).
Any notice given by an L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

59



--------------------------------------------------------------------------------

(ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the relevant L/C Issuer, in U.S. dollars, to the account of the
Administrative Agent most-recently designated by it for such purpose by notice
to the Revolving Credit Lenders in an amount equal to its Pro Rata Share of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent. The Administrative Agent shall remit
the funds so received to the relevant L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the relevant L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Revolving Credit Lender’s
payment to the Administrative Agent for the account of the relevant L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share of such amount shall be solely for the account of the
relevant L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice ). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the relevant L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall

 

60



--------------------------------------------------------------------------------

be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the Federal Funds Rate
from time to time in effect. A certificate of the relevant L/C Issuer submitted
to any Revolving Credit Lender (through the Administrative Agent) with respect
to any amounts owing under this Section 2.03(c)(vi) shall be conclusive absent
manifest error.

(d) Repayment of Participations. (i) If, at any time after an L/C Issuer has
made a payment under any Letter of Credit and has received from any Revolving
Credit Lender such Lender’s L/C Advance in respect of such payment in accordance
with Section 2.03(c), the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Pro Rata Share thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding).

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

 

61



--------------------------------------------------------------------------------

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(v) any exchange, release or nonperfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations any Loan Party in respect of such
Letter of Credit; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party;

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrower to the extent
permitted by applicable Law) suffered by the Borrower that are caused by such
L/C Issuer’s gross negligence or willful misconduct when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof.

(f) Role of L/C Issuers. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. None of the

 

62



--------------------------------------------------------------------------------

L/C Issuers, any Agent-Related Person, nor any of the respective correspondents,
participants or assignees of any L/C Issuer, shall be liable or responsible for
any of the matters described in clauses (i) through (vi) of Section 2.03(e);
provided that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against an L/C Issuer, and such L/C Issuer may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by such L/C Issuer’s willful misconduct or gross
negligence or such L/C Issuer’s willful or grossly negligent failure to pay
under any Letter of Credit after the presentation to it by the beneficiary of a
sight draft and certificate(s) strictly complying with the terms and conditions
of a Letter of Credit. In furtherance and not in limitation of the foregoing,
each L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and no L/C Issuer shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(g) Cash Collateral. If (i) any Event of Default occurs and is continuing and
the Administrative Agent or the Required Lenders, as applicable, require the
Borrower to Cash Collateralize the L/C Obligations pursuant to Section 8.02(c)
or (ii) an Event of Default set forth under Section 8.01(f) occurs and is
continuing, then the Borrower shall Cash Collateralize the then Outstanding
Amount of all L/C Obligations plus interest and fees due thereon (in an amount
equal to such Outstanding Amount, interest and fees determined as of the date of
such Event of Default), and shall do so not later than 2:00 P.M., New York City
time, on (x) in the case of the immediately preceding clause (i), (1) the
Business Day that the Borrower receives notice thereof, if such notice is
received on such day prior to 12:00 Noon, New York City time, or (2) if clause
(1) above does not apply, the Business Day immediately following the day that
the Borrower receives such notice and (y) in the case of the immediately
preceding clause (ii), the Business Day on which an Event of Default set forth
under Section 8.01(f) occurs or, if such day is not a Business Day, the Business
Day immediately succeeding such day. At any time that there shall exist a
Defaulting Lender, if any Defaulting Lender Fronting Exposure remains
outstanding (after giving effect to Section 2.16), then promptly upon the
request of the Administrative Agent, the L/C Issuer or the Swing Line Lender,
the Borrower shall deliver to the Administrative Agent Cash Collateral in an
amount sufficient to cover such Defaulting Lender Fronting Exposure (after
giving effect to any cash collateral provided by the Defaulting Lender). For
purposes hereof, “Cash Collateralize” means to pledge and deposit with or
deliver to the Administrative Agent, for the benefit of the relevant L/C Issuer
and the Lenders, as collateral for the L/C Obligations, cash or deposit account
balances (“Cash Collateral”) pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and the relevant L/C Issuer
(which documents are hereby consented to by the Lenders). The Borrower hereby
grants to the Administrative Agent, for the benefit of the L/C Issuers and the
Lenders, a security interest in all such cash, deposit accounts and all balances
therein and all proceeds of the foregoing. Cash Collateral shall be maintained
in blocked accounts at JPMorgan Chase Bank and may be invested in readily
available Cash

 

63



--------------------------------------------------------------------------------

Equivalents. If at any time the Administrative Agent determines that any funds
held as Cash Collateral are subject to any right or claim of any Person other
than the Administrative Agent (on behalf of the Secured Parties) or that the
total amount of such funds is less than the aggregate Outstanding Amount of all
L/C Obligations, the Borrower will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited and
held in the deposit accounts at JPMorgan Chase Bank as aforesaid, an amount
equal to the excess of (a) such aggregate Outstanding Amount plus interest and
fees over (b) the total amount of funds, if any, then held as Cash Collateral
that the Administrative Agent reasonably determines to be free and clear of any
such right and claim. Upon the drawing of any Letter of Credit for which funds
are on deposit as Cash Collateral, such funds shall be applied, to the extent
permitted under applicable Law, to reimburse the relevant L/C Issuer. To the
extent any Event of Default has been cured or waived or after the termination of
Defaulting Lender status, as applicable, the amount of cash collateral shall be
refunded to the Borrower.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender (other than any Defaulting
Lender) in accordance with its Pro Rata Share a Letter of Credit fee for each
Letter of Credit issued pursuant to this Agreement equal to the Applicable Rate
times the daily maximum amount then available to be drawn under such Letter of
Credit (whether or not such maximum amount is then in effect under such Letter
of Credit if such maximum amount increases periodically pursuant to the terms of
such Letter of Credit). Such letter of credit fees shall be computed on a
quarterly basis in arrears. Such letter of credit fees shall be due and payable
in U.S. dollars on the third Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand. If there is any change in the Applicable Rate during any
quarter, the daily maximum amount of each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Borrower shall pay directly to each L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit issued by it equal to
0.125% per annum of the daily maximum amount then available to be drawn under
such Letter of Credit (whether or not such maximum amount is then in effect
under such Letter of Credit if such maximum amount increases periodically
pursuant to the terms of such Letter of Credit). Such fronting fees shall be
computed on a quarterly basis in arrears. Such fronting fees shall be due and
payable on the third Business Day after the end of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. In addition, the Borrower shall pay directly to each L/C Issuer for its
own account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of such L/C Issuer relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable within ten (10) Business Days of
demand and are nonrefundable.

 

64



--------------------------------------------------------------------------------

(j) Conflict with Letter of Credit Application. Notwithstanding anything else to
the contrary in this Agreement, in the event of any conflict between the terms
hereof and the terms of any Letter of Credit Application, the terms hereof shall
control.

(k) Addition of an L/C Issuer. A Revolving Credit Lender may become an
additional L/C Issuer hereunder pursuant to a written agreement among the
Borrower, the Administrative Agent and such Revolving Credit Lender. The
Administrative Agent shall notify the Revolving Credit Lenders of any such
additional L/C Issuer.

SECTION 2.04. Swing Line Loans. (a) The Swing Line. Subject to the terms and
conditions set forth herein, the Swing Line Lender agrees to make loans (each
such loan, a “Swing Line Loan”) to the Borrower from time to time on any
Business Day until the Maturity Date with respect to the Revolving Credit
Facility in an aggregate amount not to exceed at any time outstanding
$40,000,000, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Pro Rata Share of the outstanding principal amount of
Revolving Credit Loans and L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Revolving Credit Commitment;
provided that, after giving effect to any Swing Line Loan, the aggregate
outstanding principal amount of the Revolving Credit Loans of any Lender, plus
such Lender’s Pro Rata Share of the outstanding principal amount of all L/C
Obligations at such time, plus such Lender’s Pro Rata Share of the outstanding
principal amount of all Swing Line Loans at such time shall not exceed such
Lender’s Revolving Credit Commitment then in effect; provided further that, the
Borrower shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04.
Each Swing Line Loan shall be a Base Rate Loan. Immediately upon the making of a
Swing Line Loan, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Pro Rata Share times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a whole multiple of $100,000 and a minimum of $100,000, and (ii) the
requested borrowing date, which shall be a Business Day. Each such telephonic
notice must be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof. Unless the Swing Line
Lender has received notice (by telephone or in writing) from the

 

65



--------------------------------------------------------------------------------

Administrative Agent (including at the request of any Revolving Credit Lender)
prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower.

(c) Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Lender’s Pro Rata Share of the amount of Swing Line Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Committed Loan Notice for purposes hereof) and in accordance
with the requirements of Section 2.02, without regard to the minimum, multiples
and time of day requirements specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the aggregate Revolving
Credit Commitments and the conditions set forth in Section 4.02. The Swing Line
Lender shall furnish the Borrower with a copy of such notice promptly after
delivering such notice to the Administrative Agent. Each Revolving Credit Lender
shall make an amount equal to its Pro Rata Share of the amount specified in such
notice available to the Administrative Agent in immediately available funds for
the account of the Swing Line Lender to the account of the Administrative Agent
most-recently designated by it for such purpose by notice to the Revolving
Credit Lenders not later than 1:00 p.m. on the day specified in such notice. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the Federal Funds Rate from time to time in effect. A certificate of the Swing
Line Lender submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.

 

66



--------------------------------------------------------------------------------

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Credit Lender’s obligation to make Revolving Credit Loans (but not each
Revolving Credit Lender’s obligation to purchase and fund risk participations in
Swing Line Loans) pursuant to this Section 2.04(c) is subject to the conditions
set forth in Section 4.02. No such funding of risk participations shall relieve
or otherwise impair the obligation of the Borrower to repay Swing Line Loans,
together with interest as provided herein.

(d) Repayment of Participations. (i) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Lender its Pro Rata Share of such
payment (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s risk participation was funded).

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the Federal Funds Rate. The Administrative Agent will
make such demand upon the request of the Swing Line Lender.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

 

67



--------------------------------------------------------------------------------

SECTION 2.05. Prepayments. (a) Optional. (i) The Borrower may, upon notice to
the Administrative Agent, at any time or from time to time voluntarily prepay
Term Loans and Revolving Credit Loans in whole or in part, in each case, other
than as set forth in Section 2.05(a)(iv), without premium or penalty; provided
that (1) such notice must be received by the Administrative Agent not later than
12:30 p.m. (New York City time) (A) three (3) Business Days prior to any date of
prepayment of Eurocurrency Rate Loans and (B) one (1) Business Day prior to any
date of prepayment of Base Rate Loans; (2) any prepayment of Eurocurrency Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$500,000 in excess thereof; and (3) any prepayment of Base Rate Loans shall be
in a principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Class(es) and Type(s) of Loans to be prepaid. The
Administrative Agent will promptly notify each Revolving Credit Lender or Term
Lender, as the case may be, of its receipt of each such notice, and of the
amount of such Lender’s Pro Rata Share of such prepayment. If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all
accrued interest thereon, together with any additional amounts required pursuant
to Section 3.05. Each prepayment of the Loans pursuant to this Section 2.05(a)
shall be paid to the applicable Class of Revolving Credit Lenders or applicable
Class of Term Lenders, as the case may be, in accordance with their respective
Pro Rata Shares.

(ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(1) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (2) any such
prepayment shall be in a minimum principal amount of $100,000 or a whole
multiple of $100,000 in excess thereof or, if less, the entire principal amount
thereof then outstanding. Each such notice shall specify the date and amount of
such prepayment. The Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(iii) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind any notice of prepayment under Section 2.05(a)(i) or
2.05(a)(ii) if such prepayment would have resulted from a refinancing of all of
the Facilities, which refinancing shall not be consummated or shall otherwise be
delayed.

(iv) In the event that, on or prior to the six-month anniversary of the Second
Restatement Effective Date, the Borrower (x) prepays, repays, refinances,
substitutes or replaces Tranche B Term Loans made pursuant to Section 2.01(a) in
connection with a Repricing Transaction (including, for avoidance of doubt, any
prepayment made pursuant to Section 2.05(b)(ii) that constitutes a Repricing

 

68



--------------------------------------------------------------------------------

Transaction), or (y) effects any amendment, amendment and restatement, other
modification or waiver of this Agreement resulting in a Repricing Transaction,
the Borrower shall pay to the Administrative Agent, for the ratable account of
each of the Tranche B Term Lenders, (I) in the case of clause (x), a premium of
1.00% of the aggregate principal amount of such Tranche B Term Loans so prepaid,
refinanced, substituted or replaced and (II) in the case of clause (y), a
premium equal to 1.00% of the aggregate principal amount of such Tranche B Term
Loans outstanding immediately prior to such amendment, amendment and
restatement, other modification or waiver that are subject to an effective
pricing reduction. If, on or prior to the six-month anniversary of the Second
Restatement Effective Date, any Tranche B Term Lender that is a Non-Consenting
Lender is replaced pursuant to Section 3.07(a) in connection with any amendment,
amendment and restatement, other modification or waiver of this Agreement
resulting in a Repricing Transaction, such Tranche B Term Lender (and not any
Person who replaces such Tranche B Term Lender pursuant to Section 3.07(a))
shall receive its pro rata portion (as determined immediately prior to it being
so replaced) of the premiums described in the preceding sentence. Such amounts
shall be due and payable on the date of effectiveness of such Repricing
Transaction.

(b) Mandatory.

(i) (A)If (x) Holdings, the Borrower or any Restricted Subsidiary Disposes of
any property or assets (other than any Disposition of any property or assets
permitted by Section 7.05(a), (b), (c), (d) (to the extent constituting a
Disposition by any Restricted Subsidiary to a Loan Party), (e), (f), (g), (h),
(i) or (j)) or (y) any Casualty Event occurs, which in the aggregate results in
the realization or receipt by Holdings, the Borrower or such Restricted
Subsidiary of Net Cash Proceeds, the Borrower shall cause to be prepaid on or
prior to the date which is ten (10) Business Days after the date of the
realization or receipt of such Net Cash Proceeds an aggregate principal amount
of Term Loans in an amount equal to 100% of all Net Cash Proceeds received;
provided that no such prepayment shall be required pursuant to this
Section 2.05(b)(i)(A) with respect to such portion of such Net Cash Proceeds
that the Borrower shall have, on or prior to such date, given written notice to
the Administrative Agent of its intent to reinvest in accordance with
Section 2.05(b)(i)(B) (which notice may only be provided if no Event of Default
has occurred and is then continuing);

(B) With respect to any Net Cash Proceeds realized or received with respect to
any Disposition (other than any Disposition specifically excluded from the
application of Section 2.05(b)(i)(A)) or any Casualty Event, at the option of
the Borrower the Borrower may reinvest all or any portion of such Net Cash
Proceeds in assets useful for its business within (x) fifteen (15) months
following receipt of such Net Cash Proceeds or (y) if the Borrower enters into a
legally binding commitment to reinvest such Net Cash Proceeds within fifteen
(15) months following receipt thereof, within one hundred and eighty (180) days
of the date of such legally binding commitment; provided that (i) so long as an
Event of Default shall have occurred and be continuing, the Borrower shall not
be

 

69



--------------------------------------------------------------------------------

permitted to make any such reinvestments (other than pursuant to a legally
binding commitment that the Borrower entered into at a time when no Event of
Default is continuing) and (ii) if any Net Cash Proceeds are no longer intended
to be or cannot be so reinvested at any time after delivery of a notice of
reinvestment election, an amount equal to any such Net Cash Proceeds shall be
applied within five (5) Business Days after the Borrower reasonably determines
that such Net Cash Proceeds are no longer intended to be or cannot be so
reinvested to the prepayment of the Term Loans as set forth in this
Section 2.05.

(ii) If Holdings, the Borrower or any Restricted Subsidiary incurs or issues any
Indebtedness not expressly permitted to be incurred or issued pursuant to
Section 7.03, the Borrower shall cause to be prepaid an aggregate principal
amount of Term Loans in an amount equal to 100% of all Net Cash Proceeds
received therefrom on or prior to the date which is five (5) Business Days after
the receipt of such Net Cash Proceeds.

(iii) If for any reason the aggregate Revolving Credit Exposures at any time
exceeds the aggregate Revolving Credit Commitments then in effect, the Borrower
shall promptly prepay or cause to be promptly prepaid Revolving Credit Loans and
Swing Line Loans and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess; provided that the Borrower shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.05(b)(iii)
unless after the prepayment in full of the Revolving Credit Loans and Swing Line
Loans such aggregate Outstanding Amount exceeds the aggregate Revolving Credit
Commitments then in effect.

(iv) [Reserved].

(v) Each prepayment of Term Loans pursuant to this Section 2.05(b) shall be
applied in direct order of maturity to repayments thereof required pursuant to
Section 2.07(a); and each such prepayment shall be paid to the Lenders in
accordance with their respective Pro Rata Shares, subject to the proviso to this
clause (v) and clause (vii) of this Section 2.05(b); provided that the Borrower
shall determine the allocations of any prepayments pursuant to this
Section 2.05(b) as among any Class of Term Loans.

(vi) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses
(i) through (ii) of this Section 2.05(b) at least three (3) Business Days prior
to the date of such prepayment. Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment. The Administrative Agent will promptly notify each Term Lender of
the contents of the Borrower’s prepayment notice and of such Term Lender’s Pro
Rata Share of the prepayment.

 

70



--------------------------------------------------------------------------------

(vii) Funding Losses, Etc. All prepayments under this Section 2.05 shall be made
together with, in the case of any such prepayment of a Eurocurrency Rate Loan on
a date other than the last day of an Interest Period therefor, any amounts owing
in respect of such Eurocurrency Rate Loan pursuant to Section 3.05.
Notwithstanding any of the other provisions of Section 2.05(b), so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under this Section 2.05(b) other
than on the last day of the Interest Period therefor, the Borrower may, in its
sole discretion, deposit the amount of any such prepayment otherwise required to
be made thereunder into a Cash Collateral Account until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with this Section 2.05(b). Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent shall also be authorized (without any
further action by or notice to or from the Borrower or any other Loan Party) to
apply such amount to the prepayment of the outstanding Loans in accordance with
this Section 2.05(b).

SECTION 2.06. Termination or Reduction of Commitments. (a) Optional. The
Borrower may, upon written notice to the Administrative Agent, terminate the
unused Commitments of any Class, or from time to time permanently reduce the
unused Commitments of any Class; provided that (i) any such notice shall be
received by the Administrative Agent three (3) Business Days prior to the date
of termination or reduction and (ii) any such partial reduction shall be in an
aggregate amount of $1,000,000 or any whole multiple of $500,000 in excess
thereof. Notwithstanding the foregoing, the Borrower may rescind or postpone any
notice of termination of the Commitments if such termination would have resulted
from a refinancing of all of the Facilities, which refinancing shall not be
consummated or otherwise shall be delayed.

(b) Mandatory. The Tranche B Term Commitment of each Tranche B Term Lender shall
be automatically and permanently reduced to $0 upon the making of such Tranche B
Term Lender’s Tranche B Term Loans pursuant to Section 2.01(a).

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of unused
Commitments of any Class under this Section 2.06. Upon any reduction of unused
Commitments of any Class, the Commitment of each Lender of such Class shall be
reduced by such Lender’s Pro Rata Share of the amount by which such Commitments
are reduced (other than the termination of the Commitment of any Lender as
provided in Section 3.07). All commitment fees accrued until the effective date
of any termination of the Aggregate Commitments shall be paid on the effective
date of such termination.

 

71



--------------------------------------------------------------------------------

SECTION 2.07. Repayment of Loans. (a) Tranche A Term Loans. The Borrower shall
repay to the Administrative Agent for the ratable account of the Tranche A Term
Lenders in consecutive quarterly installments as follows (which installments
shall be reduced as a result of the application of prepayments in accordance
with the order of priority set forth in Section 2.05):

 

DATE

   TRANCHE A TERM LOAN
PRINCIPAL AMORTIZATION
PAYMENT  

December 31, 2015

   $ 7,500,000   

March 31, 2016

   $ 7,500,000   

June 30, 2016

   $ 7,500,000   

September 30, 2016

   $ 7,500,000   

December 31, 2016

   $ 11,250,000   

March 31, 2017

   $ 11,250,000   

June 30, 2017

   $ 11,250,000   

September 30, 2017

   $ 11,250,000   

December 31, 2017

   $ 15,000,000   

March 31, 2018

   $ 15,000,000   

June 30, 2018

   $ 15,000,000   

September 30, 2018

   $ 15,000,000   

December 31, 2018

   $ 15,000,000   

March 31, 2019

   $ 15,000,000   

June 30, 2019

   $ 15,000,000   

Maturity Date for Tranche A Term Facility

   $ 405,000,000   

provided, however, that the final principal repayment installment of the Tranche
A Term Loans shall be repaid on the Maturity Date for the Tranche A Term
Facility and in any event shall be in an amount equal to the aggregate principal
amount of all Tranche A Term Loans outstanding on such date.

(b) Tranche B Term Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Tranche B Term Lenders (i) on the last Business
Day of each March, June, September and December, commencing on March 31, 2016,
an aggregate principal amount equal to 0.25% of the aggregate principal amount
of all Tranche B Term Loans outstanding on the Second Restatement Effective Date
(which payments shall be reduced as a result of the application of prepayments
in accordance with the order of priority set forth in Section 2.05) and (ii) on
the Maturity Date for the Tranche B Term Loans, the aggregate principal amount
of all Tranche B Term Loans outstanding on such date.

(c) Revolving Credit Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Revolving Credit Lenders on the Maturity Date for
the Revolving Credit Facility the aggregate principal amount of all Revolving
Credit Loans outstanding on such date.

(d) Swing Line Loans. The Borrower shall repay its Swing Line Loans on the
earlier to occur of (i) the date five (5) Business Days after such Loan is made
and (ii) the Maturity Date for the Revolving Credit Facility.

 

72



--------------------------------------------------------------------------------

SECTION 2.08. Interest. (a) Subject to the provisions of Section 2.08(b),
(i) each Eurocurrency Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurocurrency Rate for such Interest Period plus the Applicable Rate, (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for Revolving
Credit Loans.

(b) The Borrower shall pay interest on past due amounts hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand; provided that no amount shall be payable pursuant to this
Section 2.08(b) to a Defaulting Lender so long as such Lender shall be a
Defaulting Lender; provided, further, that no amounts shall accrue pursuant to
this Section 2.08(b) on any overdue amount, reimbursement obligation in respect
of any L/C Advance or other amount payable to a Defaulting Lender so long as
such Lender shall be a Defaulting Lender.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

SECTION 2.09. Fees. In addition to certain fees described in Sections 2.03(h)
and (i):

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Pro Rata Share, a
commitment fee equal to the Applicable Rate with respect to commitment fees
times the actual daily amount by which the aggregate Revolving Credit Commitment
exceeds the sum of (A) Outstanding Amount of Revolving Credit Loans and (B) the
Outstanding Amount of L/C Obligations; provided that any commitment fee accrued
with respect to any of the Commitments of a Defaulting Lender during the period
prior to the time such Lender became a Defaulting Lender and unpaid at such time
shall not be payable by the Borrower so long as such Lender shall be a
Defaulting Lender except to the extent that such commitment fee shall otherwise
have been due and payable by the Borrower prior to such time; and provided
further that no commitment fee shall accrue on any of the Commitments of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender. The
commitment fee shall accrue at all times from the date hereof until the Maturity
Date for the Revolving Credit Facility, including at any time during which one
or more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the third Business Day after the end of each March,
June, September and December, commencing with the first such date to occur after
the Second Restatement Effective Date, and on the Maturity Date for the
Revolving Credit Facility.

 

73



--------------------------------------------------------------------------------

The commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.

(b) Other Fees. The Borrower shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrower and
the applicable Agent).

SECTION 2.10. Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by JPMorgan Chase Bank’s “prime
rate” shall be made on the basis of a year of three hundred and sixty-five
(365) days (or three hundred and sixty-six (366) days in a leap year) and actual
days elapsed. All other computations of fees and interest shall be made on the
basis of a three hundred and sixty (360) day year and actual days elapsed.
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
(1) day. Each determination by the Administrative Agent of an interest rate or
fee hereunder shall be conclusive and binding for all purposes, absent manifest
error.

SECTION 2.11. Evidence of Indebtedness. (a) The Credit Extensions made by each
Lender shall be evidenced by one or more accounts or records maintained by such
Lender and evidenced by one or more entries in the Register maintained by the
Administrative Agent pursuant to Section 10.07(d), acting solely for purposes of
Treasury Regulation Section 5f.103-1(c), as a non-fiduciary agent for the
Borrower, in each case in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note payable to such Lender, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters

 

74



--------------------------------------------------------------------------------

of Credit and Swing Line Loans. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Sections 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

SECTION 2.12. Payments Generally. (a) All payments to be made by the Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, to the
account of the Administrative Agent most-recently designated by it for such
purpose by notice to the Borrower in U.S. dollars and in immediately available
funds not later than 2:00 p.m. on the date specified herein. The Administrative
Agent will promptly distribute to each Lender its Pro Rata Share (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall in each case be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.

(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be; provided that, if such extension would cause payment of interest on
or principal of Eurocurrency Rate Loans to be made in the next succeeding
calendar month, such payment shall be made on the immediately preceding Business
Day.

(c) Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in immediately available funds, then:

(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in immediately available funds
at the Federal Funds Rate from time to time in effect; and

 

75



--------------------------------------------------------------------------------

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate from time to time
in effect. When such Lender makes payment to the Administrative Agent (together
with all accrued interest thereon), then such payment amount (excluding the
amount of any interest which may have accrued and been paid in respect of such
late payment) shall constitute such Lender’s Loan included in the applicable
Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds to such Lender, without
interest.

(e) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and, other than as
expressly prescribed herein with respect to a Defaulting Lender, no Lender shall
be responsible for the failure of any other Lender to so make its Loan or
purchase its participation.

 

76



--------------------------------------------------------------------------------

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.04. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (a) the Outstanding
Amount of all Loans outstanding at such time and (b) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.

SECTION 2.13. Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it, or
the participations in L/C Obligations and Swing Line Loans held by it, any
payment (whether voluntary, involuntary, through the exercise of any right of
setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them and/or such subparticipations in the
participations in L/C Obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be, pro rata with each of them; provided that (i) if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender under any of
the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of
(x) the amount of such paying Lender’s required repayment to (y) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered, without further interest thereon and (ii) the provisions of this
paragraph shall not be construed to apply to any payment made by the Borrower
pursuant to and in accordance with the express terms of this Agreement or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or L/C Obligations to any assignee or
participant, other than to the Borrower or any Subsidiary or other Affiliate
thereof, excluding assignments to or purchases by a Purchasing Borrower Party in
accordance with Section 10.07(k) (as to which the provisions of this paragraph
shall apply). The Borrower agrees that any Lender so

 

77



--------------------------------------------------------------------------------

purchasing a participation from another Lender may, to the fullest extent
permitted by applicable Law, exercise all its rights of payment (including the
right of setoff, but subject to Section 10.09) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section 2.13 and will in each case notify
the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

SECTION 2.14. Incremental Credit Extensions. The Borrower may at any time or
from time to time after the Second Restatement Effective Date, by notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly deliver
a copy to each of the Lenders), request one or more additional tranches of
Tranche A Term Loans (which may take the form of an increase in the principal
amount of the existing tranche of Tranche A Term Loans) (the “Incremental
Tranche A Term Loans”), Tranche B Term Loans (which may take the form of an
increase in the principal amount of the existing tranche of Tranche B Term
Loans) (the “Incremental Tranche B Term Loans” and, together with the
Incremental Tranche A Term Loans, the “Incremental Term Loans”) or revolving
credit commitments (the “Incremental Revolving Credit Loans”) or increases in
the aggregate amount of the Revolving Credit Commitments (each such increase a
“Revolving Commitment Increase”; together with the Incremental Revolving Credit
Loans, the “Incremental Revolving Facilities”) under the Facilities (each, an
“Incremental Facility”), provided that (i) both at the time of any such request
and upon the effectiveness of any Incremental Amendment referred to below, no
Default or Event of Default shall exist and at the time that any such
Incremental Term Loan is made or Incremental Revolving Facility becomes
effective (and after giving effect thereto) no Default or Event of Default shall
exist and (ii) the Borrower shall be in compliance with the covenant set forth
in Section 7.11 determined on a Pro Forma Basis as of the date of such
Incremental Facility and the last day of the most recently ended Test Period.
The aggregate amount of the Incremental Facilities, when taken together with the
aggregate principal amount of Indebtedness incurred pursuant to Section 7.03(t),
shall not exceed the sum of (i) $350,000,000, (ii) all voluntary prepayments of
Term Loans and all voluntary prepayments of Revolving Credit Loans accompanied
by corresponding voluntary commitment reductions of Revolving Credit Commitments
prior to the applicable Incremental Facility Closing Date (excluding voluntary
prepayments of Term Loans and all voluntary prepayments of Revolving Credit
Loans accompanied by corresponding voluntary commitment reductions of Revolving
Credit Commitments to the extent funded with a contemporaneous incurrence of
Indebtedness) and (iii) additional amounts (including at any time prior to the
utilization of amounts under clauses (i) and (ii) above) such that, after giving
pro forma effect to the applicable Incremental Facility (or any Indebtedness
incurred pursuant to Section 7.03(t), as applicable), the First Lien Leverage
Ratio determined on a Pro Forma Basis as of the last day of the most recently
ended Test Period shall not exceed 3.75:1.00 (it being

 

78



--------------------------------------------------------------------------------

understood and agreed that, solely for purposes of determining the First Lien
Leverage Ratio pursuant to this clause (iii), (x) any Indebtedness incurred or
proposed to be incurred under such Incremental Facility (or any Indebtedness
incurred pursuant to Section 7.03(t), as applicable) shall be deemed to be
first-lien Indebtedness and (y) any Incremental Revolving Credit Commitments
shall be deemed to be fully drawn) (the sum of clauses (i), (ii) and (iii) at
any time, the “Available Incremental Amount”). The Incremental Facilities
(a) shall rank pari passu or junior in right of payment and of security with the
Revolving Credit Loans and the Term Loans, (b) (x) in the case of a Revolving
Commitment Increase, shall mature on the Maturity Date of the Revolving Credit
Facility and (y) shall not mature earlier than the Maturity Date of (1) the
Tranche A Term Facility, in the case of Incremental Tranche A Term Loans, and
(2) the Tranche B Term Facility, in the case of Incremental Tranche B Term
Loans, (c) shall have a Weighted Average Life to Maturity no shorter than the
Weighted Average Life to Maturity of (1) the Tranche A Term Facility, in the
case of Incremental Tranche A Term Loans, and (2) the Tranche B Term Facility,
in the case of Incremental Tranche B Term Loans, (d) except as set forth above,
shall be treated substantially the same as (and in any event, no more favorably
than) (1) the Revolving Credit Facility, in the case of Incremental Revolving
Credit Loans, (2) the Tranche A Term Loans, in the case of Incremental Tranche A
Term Loans and (3) the Tranche B Term Loans, in the case of Incremental Tranche
B Term Loans (in each case, other than with respect to pricing, amortization and
maturity), and (e) will accrue interest at rates determined by the Borrower and
the lenders providing such Incremental Facility, which rates may be higher or
lower than the rates applicable to (1) the Revolving Credit Facility, in the
case of Incremental Revolving Credit Loans, (2) the Tranche A Term Loans, in the
case of Incremental Tranche A Term Loans and (3) the Tranche B Term Loans, in
the case of Incremental Tranche B Term Loans; provided that with respect to any
Incremental Term Loans incurred after the Second Restatement Effective Date, if
the sum of the Applicable Rate (which, for such purposes only, shall be deemed
to include all upfront or similar fees or original issue discount payable to all
Lenders providing such Incremental Term Loans (with such upfront or similar fees
or original issue discount being equated to interest based on an assumed
four-year life to maturity) but excluding customary arrangement or commitment
fees paid to the arrangers thereof) and any “LIBOR floor” (such sum, the
“Incremental Rate”) applicable to such Indebtedness relating to the Incremental
Term Loans (1) exceeds, in the case of Incremental Tranche A Term Loans, the sum
of the Applicable Rate and Adjusted LIBOR (such sum, the “Tranche A Rate”)
relating to the Tranche A Term Loans by more than 0.50%, the Applicable Rate
relating to the Tranche A Term Loans shall be adjusted such that the Tranche A
Rate is equal to the Incremental Rate relating to the applicable Incremental
Tranche A Term Loans minus 0.50%, and (2) exceeds, in the case of Incremental
Tranche B Term Loans, the sum of the Applicable Rate and Adjusted LIBOR (such
sum, the “Tranche B Rate”) relating to the Tranche B Term Loans by more than
0.50%, the Applicable Rate relating to the Tranche B Term Loans shall be
adjusted such that the Tranche B Rate is equal to the Incremental Rate relating
to the applicable Incremental Tranche B Term Loans minus 0.50%. Each notice from
the Borrower pursuant to this Section shall set forth the requested amount and
proposed terms of the relevant Incremental Term Loans or Incremental Revolving
Facility. Incremental Term Loans and Incremental Revolving Facilities may be
provided

 

79



--------------------------------------------------------------------------------

by any existing Lender (provided that no existing Lender shall have (x) an
obligation to provide any portion of any Incremental Facility or (y) the right
to provide any portion of any Incremental Facility (provided that, for the
avoidance of doubt, the Borrower may approach any existing Lender to provide all
or any portion of any Incremental Facility), in each case, on terms permitted in
this Section 2.14 and otherwise on terms reasonably acceptable to the
Administrative Agent, or by any other bank or other financial institution (any
such other bank or other financial institution being called an “Additional
Lender”), provided that the Administrative Agent shall have consented (not to be
unreasonably withheld) to such Lender’s or Additional Lender’s making such
Incremental Term Loans and Incremental Revolving Facility if such consent would
be required under Section 10.07(b) for an assignment of Loans to such Lender or
Additional Lender. Commitments in respect of Incremental Term Loans and
Incremental Revolving Facilities shall become Commitments under this Agreement
pursuant to an amendment (an “Incremental Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by Holdings, the Borrower, each
Lender agreeing to provide such Commitment, if any, each Additional Lender, if
any, and the Administrative Agent. The Incremental Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section. The effectiveness of any Incremental Amendment shall be subject
to the satisfaction on the date thereof (each, an “Incremental Facility Closing
Date”) of each of the conditions set forth in Section 4.02 (it being understood
that all references to “the date of such Credit Extension” or similar language
in such Section 4.02 shall be deemed to refer to the effective date of such
Incremental Amendment) and such other conditions as the parties thereto shall
agree. The Borrower will use the proceeds of the Incremental Term Loans and the
Incremental Revolving Facilities for any purpose not prohibited by this
Agreement. No Lender shall be obligated to provide any Incremental Term Loans or
Incremental Revolving Facilities unless it so agrees.

SECTION 2.15. Loan Modification Offers. (a) The Borrower may on one or more
occasions, by written notice to the Administrative Agent, make one or more
offers (each, a “Loan Modification Offer”) to all the Lenders of one or more
Classes (each Class subject to such a Loan Modification Offer, an “Affected
Class”) to make one or more Permitted Amendments pursuant to procedures
reasonably specified by the Administrative Agent and reasonably acceptable to
the Borrower. Such notice shall set forth (i) the terms and conditions of the
requested Permitted Amendment and (ii) the date on which such Permitted
Amendment is requested to become effective (which shall not be less than 10
Business Days nor more than 30 Business Days after the date of such notice,
unless otherwise agreed to by the Administrative Agent). Permitted Amendments
shall become effective only with respect to the Loans and Commitments of the
Lenders of the Affected Class that accept the applicable Loan Modification Offer
(such Lenders, the “Accepting Lenders”) and, in the case of any Accepting
Lender, only with respect to such Lender’s Loans and Commitments of such
Affected Class as to which such Lender’s acceptance has been made.

 

80



--------------------------------------------------------------------------------

(b) A Permitted Amendment shall be effected pursuant to a Loan Modification
Agreement executed and delivered by Holdings, each applicable Borrower, each
applicable Accepting Lender and the Administrative Agent; provided that no
Permitted Amendment shall become effective unless Holdings and each applicable
Borrower shall have delivered to the Administrative Agent such customary legal
opinions, board resolutions, secretary’s certificates, officer’s certificates
and other similar documents as shall reasonably be requested by the
Administrative Agent in connection therewith. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Loan Modification
Agreement. Each Loan Modification Agreement may, without the consent of any
Lender other than the applicable Accepting Lenders, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the opinion of the Administrative Agent, to give effect to the provisions of
this Section, including any amendments necessary to treat the applicable Loans
and/or Commitments of the Accepting Lenders as a new Class of loans and/or
commitments hereunder; provided that, in the case of any Loan Modification Offer
relating to Revolving Credit Commitments or Revolving Credit Loans, except as
otherwise agreed to by each Issuing Bank and the Swing Line Lender, the
allocation of the participation exposure with respect to any then-existing or
subsequently issued or made Letter of Credit or Swing Line Loan as between the
commitments of such new Class and the remaining Revolving Credit Commitments
shall be made on a ratable basis as between the commitments of such new Class
and the remaining Revolving Credit Commitments.

(c) This Section 2.15 shall supersede any provisions in Section 2.13 or
Section 10.01 to the contrary.

SECTION 2.16. Defaulting Lenders. (a) Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.09), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, in the case of a Revolving Credit
Lender, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to each L/C Issuer and the Swing Line Lender hereunder; third,
as the Borrower may request (so long as no Default or Event of Default exists),
to the funding of any Loan in respect of which that Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fourth, in the case of a Revolving Credit Lender, if so
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; fifth,
to the payment of any amounts owing to the Lenders, each L/C Issuer or the Swing
Line Lender as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, any L/C Issuer or the Swing Line Lender

 

81



--------------------------------------------------------------------------------

against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; sixth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and seventh, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
such payment is a payment of the principal amount of any Loans or LC Advances
and such Lender is a Defaulting Lender under clause (a) of the definition
thereof, such payment shall be applied solely to pay the relevant Loans of, and
LC Advances owed to, the relevant non-Defaulting Lenders on a pro rata basis
prior to being applied pursuant to Section 2.03(g). Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post cash collateral pursuant
to Section 2.03(g) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

(b) During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Swing Line Loans and Letters of Credit
pursuant to Sections 2.03 and 2.04, the “Pro Rata Share” of each non-Defaulting
Lender shall be computed without giving effect to the Revolving Credit
Commitment of that Defaulting Lender; provided that the aggregate obligation of
each non-Defaulting Lender to acquire, refinance or fund participations in Swing
Line Loans and Letters of Credit shall not exceed the amount, if any, by which
(1) the Revolving Credit Commitment of that non-Defaulting Lender exceeds
(2) the aggregate principal amount of the Revolving Credit Loans of that Lender.

(c) If the Borrower, the Administrative Agent, Swing Line Lender and each L/C
Issuer agree in writing in their sole discretion that a Defaulting Lender should
no longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), such Lender will, to the
extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit and Swing Line Loans to be held on a pro rata basis by the
Lenders in accordance with their Applicable Percentages (without giving effect
to Section 2.16(b)), whereupon that Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

82



--------------------------------------------------------------------------------

SECTION 2.17. Refinancing Amendments.

(a) On one or more occasions after the Second Restatement Effective Date, the
Borrower may obtain, from any Lender or any other bank, financial institution or
other institutional lender or investor that agrees to provide any portion of
Refinancing Term Loans or Refinancing Revolving Credit Commitments pursuant to a
Refinancing Amendment in accordance with this Section 2.17 (each, an “Additional
Refinancing Lender”) (provided that the Administrative Agent, the Swing Line
Lender and each L/C Issuer shall have consented (not to be unreasonably withheld
or delayed) to such Lender’s or Additional Refinancing Lender’s making such
Refinancing Term Loans or providing such Refinancing Revolving Credit
Commitments to the extent such consent, if any, would be required under
Section 10.07(b) for an assignment of Loans or Revolving Credit Commitments, as
applicable, to such Lender or Additional Refinancing Lender) Credit Agreement
Refinancing Indebtedness in respect of all or any portion of any Class of Term
Loans or Revolving Credit Loans (or unused Revolving Credit Commitments (which,
for purposes of this Section, shall include Incremental Revolving Credit
Commitments, Other Revolving Credit Commitments and Refinancing Revolving Credit
Commitments)) then outstanding under this Agreement, in the form of Refinancing
Term Loans, Refinancing Term Commitments, Refinancing Revolving Credit
Commitments or Refinancing Revolving Credit Loans pursuant to a Refinancing
Amendment; provided that notwithstanding anything to the contrary in this
Section 2.17 or otherwise, (i) the borrowing and repayment (except for
(A) payments of interest and fees at different rates on Refinancing Revolving
Credit Commitments (and related outstandings), (B) repayments required upon the
maturity date of the Refinancing Revolving Credit Commitments and (C) repayment
made in connection with a permanent repayment and termination of commitments
(subject to clause (iii) below)) of Loans with respect to Refinancing Revolving
Credit Commitments after the date of obtaining any Refinancing Revolving Credit
Commitments shall be made on a pro rata basis with all other Revolving Credit
Commitments, (ii) subject to the provisions of Section 2.15(b) to the extent
dealing with Swing Line Loans and Letters of Credit which mature or expire after
a maturity date when there exist Refinancing Revolving Credit Commitments with a
longer maturity date, all Swing Line Loans and Letters of Credit shall be
participated on a pro rata basis by all Lenders with Commitments in accordance
with their percentage of the Revolving Credit Commitments (and except as
provided in Section 2.15(b), without giving effect to changes thereto on an
earlier maturity date with respect to Swing Line Loans and Letters of Credit
theretofore incurred or issued), (iii) the permanent repayment of Revolving
Credit Loans with respect to, and termination of, Refinancing Revolving Credit
Commitments after the date of obtaining any Refinancing Revolving Credit
Commitments shall be made on a pro rata basis with all other Revolving Credit
Commitments, except that the Borrower shall be permitted to permanently repay
and terminate commitments of any such Class on a better than pro rata basis as
compared to any other Class with a later maturity date than such Class and
(iv) assignments and participations of Refinancing Revolving Credit Commitments
and Refinancing Revolving Credit Loans shall be governed by the same assignment
and participation provisions applicable to Revolving Credit Commitments and
Revolving Credit Loans.

 

83



--------------------------------------------------------------------------------

(b) The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
Section 4.02 and, to the extent reasonably requested by the Administrative
Agent, receipt by the Administrative Agent of (i) customary legal opinions,
board resolutions and officers’ certificates consistent with those delivered on
the Second Restatement Effective Date other than changes to such legal opinion
resulting from a change in law, change in fact or change to counsel’s form of
opinion reasonably satisfactory to the Administrative Agent and
(ii) reaffirmation agreements and/or such amendments to the Collateral Documents
as may be reasonably requested by the Administrative Agent in order to ensure
that such Credit Agreement Refinancing Indebtedness is provided with the benefit
of the applicable Loan Documents.

(c) Each issuance of Credit Agreement Refinancing Indebtedness under
Section 2.17(a) shall be in an aggregate principal amount that is (x) not less
than $10,000,000 and (y) an integral multiple of $1,000,000 in excess thereof.

(d) Each of the parties hereto hereby agrees that this Agreement and the other
Loan Documents may be amended pursuant to a Refinancing Amendment, without the
consent of any other Lenders, to the extent (but only to the extent) necessary
to (i) reflect the existence and terms of the Credit Agreement Refinancing
Indebtedness incurred pursuant thereto and (ii) effect such other amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Borrower, to
effect the provisions of this Section 2.17, including any amendments necessary
to treat the applicable Loans and/or Commitments established under the
Refinancing Amendment as a new Class of loans and/or commitments hereunder, and
the Lenders hereby expressly authorize the Administrative Agent to enter into
any such Refinancing Amendment.

(e) This Section 2.17 shall supersede any provisions in Section 2.13 or
Section 10.01 to the contrary.

ARTICLE III

Taxes, Increased Costs Protection and Illegality

SECTION 3.01. Taxes. (a) Except as provided in this Section 3.01, any and all
payments by the Borrower (the term Borrower under Article III being deemed to
include any Subsidiary for whose account a Letter of Credit is issued) to or for
the account of any Agent or any Lender under any Loan Document shall be made
free and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges imposed by any Governmental Authority, including any liabilities
(including additions to tax, penalties and interest) with respect thereto,
excluding, in the case of each Agent and each Lender, taxes imposed on or
measured by its net income or overall gross income (including branch profits),
and franchise (and similar) taxes imposed on it in lieu of net income taxes, by
the jurisdiction (or any political subdivision thereof) under the Laws of which
such Agent or such Lender, as the case may be, is organized, has its principal
office or maintains a Lending Office, and all liabilities (including additions
to tax, penalties and interest) with respect thereto or as a result of a present
or former connection between the Agent or Lender and the applicable jurisdiction
(other than a connection arising as a

 

84



--------------------------------------------------------------------------------

result of having executed, delivered, become a party to, performed its
obligations under, received or perfected a security interest under, enforced, or
sold or assigned an interest in this Agreement) (all such non-excluded taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and liabilities being hereinafter referred to as “Taxes”). If the
Borrower shall be required by any Laws to deduct any Taxes or Other Taxes from
or in respect of any sum payable under any Loan Document to any Agent or any
Lender, (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01), each of such Agent and such Lender receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions, (iii) the Borrower shall pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with applicable Laws, and (iv) within thirty (30) days after the date
of such payment (or, if receipts or evidence are not available within thirty
(30) days, as soon as possible thereafter), the Borrower shall furnish to such
Agent or Lender (as the case may be) the original or a certified copy of a
receipt evidencing payment thereof to the extent such a receipt is issued
therefor, or other written proof of payment thereof that is reasonably
satisfactory to the Administrative Agent. If the Borrower fails to pay any Taxes
or Other Taxes when due to the appropriate taxing authority or fails to remit to
any Agent or any Lender the required receipts or other required documentary
evidence, the Borrower shall indemnify such Agent and such Lender for any
incremental taxes, interest or penalties that may become payable by such Agent
or such Lender arising out of such failure.

(b) In addition, the Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise, property, intangible or
mortgage recording taxes or charges or similar levies which arise from any
payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document (herein referred to as “Other Taxes”).

(c) The Borrower agrees to indemnify each Agent and each Lender for (i) the full
amount of Taxes and Other Taxes (including any Taxes or Other Taxes imposed or
asserted by any jurisdiction on amounts payable under this Section 3.01) paid by
such Agent and such Lender and (ii) any liability (including additions to tax,
penalties, interest and expenses) arising therefrom or with respect thereto, in
each case whether or not such Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority; provided such Agent
or Lender, as the case may be, provides the Borrower with a written statement
thereof setting forth in reasonable detail the basis and calculation of such
amounts. Payment under this Section 3.01(c) shall be made within thirty
(30) days after the date such Lender or such Agent makes a demand therefor.

(d) The Borrower shall not be required pursuant to this Section 3.01 to pay any
additional amount to, or to indemnify, any Lender or Agent, as the case may be,
to the extent that such Lender or such Agent becomes subject to Taxes subsequent
to the Second Restatement Effective Date (or, if later, the date such Lender or
Agent becomes a party to this Agreement) as a result of a change in the place of
organization of such

 

85



--------------------------------------------------------------------------------

Lender or Agent or a change in the lending office of such Lender, except to the
extent that any such change is requested or required in writing by the Borrower
(and provided that nothing in this clause (d) shall be construed as relieving
the Borrower from any obligation to make such payments or indemnification in the
event of a change in lending office or place of organization that precedes a
Change in Law to the extent such Taxes result from a Change in Law).

(e) Notwithstanding anything else herein to the contrary, if a Lender or an
Agent is subject to withholding tax imposed by any jurisdiction (i) at a rate in
excess of zero percent as a result of any law in effect at the time such Lender
or such Agent, as the case may be, first becomes a party to this Agreement, or
(ii) as a result of FATCA, withholding tax imposed by such jurisdiction at such
rate or as a result of FATCA shall be considered excluded from Taxes unless and
until, in the case of clause (i) above, such Lender or Agent, as the case may
be, provides the appropriate forms certifying that a lesser rate applies,
whereupon withholding tax at such lesser rate only shall be considered excluded
from Taxes for periods governed by such forms; provided that, if at the date of
the Assignment and Acceptance pursuant to which a Lender becomes a party to this
Agreement, the Lender assignor was entitled to payments under clause (a) of this
Section 3.01 in respect of withholding tax with respect to interest paid at such
date, then, to such extent, the term Taxes shall include (in addition to
incremental withholding taxes that may be imposed in the future or other amounts
otherwise includable in Taxes) withholding tax, if any, applicable with respect
to the Lender assignee on such date.

(f) If any Lender or Agent determines, in its reasonable discretion, that it has
received a refund in respect of any Taxes or Other Taxes as to which
indemnification or additional amounts have been paid to it by the Borrower
pursuant to this Section 3.01, it shall promptly remit such refund (but only to
the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section 3.01 with respect to the Taxes or Other Taxes giving
rise to such refund plus any interest included in such refund by the relevant
taxing authority attributable thereto) to the Borrower, net of all out-of-pocket
expenses of the Lender or Agent, as the case may be and without interest (other
than any interest paid by the relevant taxing authority with respect to such
refund); provided that the Borrower, upon the request of the Lender or Agent, as
the case may be, agrees promptly to return such refund to such party in the
event such party is required to repay such refund to the relevant taxing
authority. Such Lender or Agent, as the case may be, shall, at the Borrower’s
request, provide the Borrower with a copy of any notice of assessment or other
evidence of the requirement to repay such refund received from the relevant
taxing authority (provided that such Lender or Agent may delete any information
therein that such Lender or Agent deems confidential). Nothing herein contained
shall interfere with the right of a Lender or Agent to arrange its tax affairs
in whatever manner it thinks fit nor oblige any Lender or Agent to claim any tax
refund or to make available its tax returns or disclose any information relating
to its tax affairs or any computations in respect thereof or require any Lender
or Agent to do anything that would prejudice its ability to benefit from any
other refunds, credits, reliefs, remissions or repayments to which it may be
entitled.

 

86



--------------------------------------------------------------------------------

(g) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.01(a) or (c) with respect to such Lender it will, if
requested by the Borrower, use commercially reasonable efforts (subject to such
Lender’s overall internal policies of general application and legal and
regulatory restrictions) to designate another Lending Office for any Loan or
Letter of Credit affected by such event; provided that such efforts are made on
terms that, in the sole judgment of such Lender, cause such Lender and its
Lending Office(s) to suffer no economic, legal or regulatory disadvantage, and
provided further that nothing in this Section 3.01(g) shall affect or postpone
any of the Obligations of the Borrower or the rights of such Lender pursuant to
Section 3.01(a) or (c).

(h) For purpose of determining withholding Taxes imposed under FATCA, from and
after the effective date of this Agreement, the Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) this Agreement as not qualifying as a “grandfathered obligation” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

SECTION 3.02. Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans, or to determine or charge interest rates based upon the
Eurocurrency Rate, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue Eurocurrency Rate Loans or to convert Base Rate Loans to Eurocurrency
Rate Loans shall be suspended until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, the Borrower shall upon demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurocurrency Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurocurrency Rate Loans to such day, or
promptly, if such Lender may not lawfully continue to maintain such Eurocurrency
Rate Loans. Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted and all amounts due, if
any, in connection with such prepayment or conversion under Section 3.05. Each
Lender agrees to designate a different Lending Office if such designation will
avoid the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

SECTION 3.03. Inability to Determine Rates. If the Required Lenders determine
that for any reason adequate and reasonable means do not exist for determining
the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan, or that the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, or
that U.S. dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and the Interest Period of such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, the obligation of the Lenders to make or
maintain Eurocurrency Rate Loans shall be suspended until the

 

87



--------------------------------------------------------------------------------

Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurocurrency Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

SECTION 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans. (a) If any Lender determines that as a result of a
Change in Law or any change in the interpretation of any Law, in each case after
the date hereof, or such Lender’s compliance therewith, there shall be any
increase in the cost to such Lender of agreeing to make or making, funding or
maintaining Eurocurrency Rate Loans or (as the case may be) issuing or
participating in Letters of Credit, or a reduction in the amount received or
receivable by such Lender in connection with any of the foregoing (including,
for the avoidance of doubt, any such increased costs or reduction in amount
resulting from any taxes, duties, levies, imposts, deductions, assessments,
fees, withholdings or similar charges imposed by any Governmental Authority
(including any additions to tax, penalties and interest with respect thereto),
but excluding for purposes of this Section 3.04(a) any such increased costs or
reduction in amount resulting from (i) Taxes or Other Taxes indemnified under
Section 3.01 or taxes which would be Taxes indemnified under Section 3.01 but
for Section 3.01(d), Section 3.01(e) and Section 10.15(a)(iii), (ii) changes in
the basis of taxation of overall net income or overall gross income (including
branch profits), and franchise (and similar) taxes imposed in lieu of net income
taxes, by the United States or any foreign jurisdiction or any political
subdivision of either thereof under the Laws of which such Lender is organized,
has its principal office or maintains a Lending Office and (iii) reserve
requirements contemplated by Section 3.04(c)), then from time to time within
fifteen (15) days after demand by such Lender setting forth in reasonable detail
such increased costs (with a copy of such demand to the Administrative Agent
given in accordance with Section 3.06), the Borrower shall pay to such Lender
such additional amounts as will compensate such Lender for such increased cost
or reduction; provided that to the extent any such costs or reductions are
incurred by any Lender as a result of any requests, rules, guidelines or
directives enacted or promulgated under the Dodd-Frank Wall Street Reform and
Consumer Protection Act after the Closing Date, then such Lender shall be
compensated pursuant to this Section 3.04(a) only to the extent such Lender is
imposing such charges on similarly situated borrowers under other syndicated
credit facilities that such Lender is a lender under.

(b) If any Lender determines that a Change in Law, the introduction of any Law
regarding capital adequacy or liquidity or any change in the interpretation
thereof, in each case after the date hereof, or compliance by such Lender (or
its Lending Office) therewith, has the effect of reducing the rate of return on
the capital of such Lender or any corporation controlling such Lender as a
consequence of such Lender’s obligations hereunder (taking into consideration
its policies with respect to capital adequacy or liquidity and such Lender’s
desired return on capital), then from time to time upon demand of such Lender
setting forth in reasonable detail the charge and the calculation of such
reduced rate of return (with a copy of such demand to the Administrative Agent
given in accordance with Section 3.06), the Borrower shall pay to such Lender
such additional amounts as will compensate such Lender for such reduction within
fifteen (15) days after receipt of such demand.

 

88



--------------------------------------------------------------------------------

(c) The Borrower shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits, additional interest on the
unpaid principal amount of each Eurocurrency Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive in the absence of
manifest error), and (ii) as long as such Lender shall be required to comply
with any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurocurrency Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error) which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Borrower shall have received at
least fifteen (15) days’ prior notice (with a copy to the Administrative Agent)
of such additional interest or cost from such Lender. If a Lender fails to give
notice fifteen (15) days prior to the relevant Interest Payment Date, such
additional interest or cost shall be due and payable fifteen (15) days from
receipt of such notice.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 3.04 shall not constitute a waiver of such Lender’s right to
demand such compensation.

(e) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower, use commercially reasonable efforts
to designate another Lending Office for any Loan or Letter of Credit affected by
such event; provided that such efforts are made on terms that, in the reasonable
judgment of such Lender, cause such Lender and its Lending Office(s) to suffer
no material economic, legal or regulatory disadvantage, and provided further
that nothing in this Section 3.04(e) shall affect or postpone any of the
Obligations of the Borrower or the rights of such Lender pursuant to
Section 3.04(a), (b), (c) or (d).

SECTION 3.05. Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any conversion, payment or prepayment of any Eurocurrency Rate Loan on a day
other than the last day of the Interest Period for such Loan; or

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan on the date or in the amount notified by such Borrower;

 

89



--------------------------------------------------------------------------------

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.

SECTION 3.06. Matters Applicable to All Requests for Compensation. (a) Any Agent
or any Lender claiming compensation under this Article III shall deliver a
certificate to the Borrower setting forth the additional amount or amounts to be
paid to it hereunder which shall be conclusive in the absence of manifest error.
In determining such amount, such Agent or such Lender may use any reasonable
averaging and attribution methods.

(b) With respect to any Lender’s claim for compensation under Section 3.01, 3.02
or 3.04, the Borrower shall not be required to compensate such Lender for any
amount incurred more than one hundred and eighty (180) days prior to the date
that such Lender notifies the Borrower of the event that gives rise to such
claim; provided that, if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. If any Lender requests
compensation by the Borrower under Section 3.04, the Borrower may, by notice to
such Lender (with a copy to the Administrative Agent), suspend the obligation of
such Lender to make or continue from one Interest Period to another Eurocurrency
Rate Loans, or to convert Base Rate Loans into Eurocurrency Rate Loans, until
the event or condition giving rise to such request ceases to be in effect (in
which case the provisions of Section 3.06(c) shall be applicable); provided that
such suspension shall not affect the right of such Lender to receive the
compensation so requested.

(c) If the obligation of any Lender to make or continue from one Interest Period
to another any Eurocurrency Rate Loan, or to convert Base Rate Loans into
Eurocurrency Rate Loans shall be suspended pursuant to Section 3.02, 3.03 or
3.06(b) hereof, such Lender’s Eurocurrency Rate Loans shall be automatically
converted into Base Rate Loans on the last day(s) of the then current Interest
Period(s) for such Eurocurrency Rate Loans (or, in the case of an immediate
conversion required by Section 3.02, on such earlier date as required by Law)
and, unless and until such Lender gives notice as provided below that the
circumstances specified in Section 3.02, 3.03 or 3.04 hereof that gave rise to
such conversion no longer exist:

(i) to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurocurrency Rate Loans shall be applied instead to its
Base Rate Loans; and

 

90



--------------------------------------------------------------------------------

(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans, and all Base Rate Loans of such Lender
that would otherwise be converted into Eurocurrency Rate Loans shall remain as
Base Rate Loans.

(d) If any Lender gives notice to the Borrower (with a copy to the Agent) that
the circumstances specified in Section 3.02, 3.03 or 3.04 hereof that gave rise
to the conversion of such Lender’s Eurocurrency Rate Loans pursuant to this
Section 3.06 no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when Eurocurrency Rate Loans made by
other Lenders are outstanding, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurocurrency Rate Loans, to the extent necessary
so that, after giving effect thereto, all Loans held by the Lenders holding
Eurocurrency Rate Loans and by such Lender are held pro rata (as to principal
amounts, interest rate basis, and Interest Periods) in accordance with their
respective Commitments.

SECTION 3.07. Replacement of Lenders under Certain Circumstances. (a) If at any
time (i) the Borrower becomes obligated to pay additional amounts or indemnity
payments described in Section 3.01 or 3.04 as a result of any condition
described in such Sections or any Lender ceases to make Eurocurrency Rate Loans
as a result of any condition described in Section 3.02 or Section 3.04 (as a
result of the operation of Section 3.06), (ii) any Lender becomes a Defaulting
Lender or (iii) any Lender becomes a Non-Consenting Lender, then the Borrower
may, on ten (10) Business Days’ prior written notice to the Administrative Agent
and such Lender, replace such Lender by causing such Lender to (and such Lender
shall be obligated to) assign pursuant to Section 10.07(b) (with the assignment
fee to be paid by the Borrower in such instance) all of its rights and
obligations under this Agreement to one or more Eligible Assignees; provided
that neither the Administrative Agent nor any Lender shall have any obligation
to the Borrower to find a replacement Lender or other such Person; and provided
further that (A) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments and (B) in the case of any such assignment resulting from a Lender
becoming a Non-Consenting Lender, the applicable Eligible Assignees shall have
agreed to the applicable departure, waiver or amendment of the Loan Documents.

(b) Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans and participations in L/C Obligations
and Swing Line Loans, and (ii) deliver any Notes evidencing such Loans to the
Borrower or Administrative Agent. Pursuant to such Assignment and Assumption,
(A) the assignee Lender shall acquire all or a portion, as the case may be, of
the assigning Lender’s Commitment and outstanding Loans and participations in
L/C Obligations and Swing Line Loans, (B) all obligations of the Borrower owing
to the assigning Lender relating to the Loans and participations so assigned
shall be paid in full by the assignee Lender to

 

91



--------------------------------------------------------------------------------

such assigning Lender concurrently with such assignment and assumption and
(C) upon such payment and, if so requested by the assignee Lender, delivery to
the assignee Lender of the appropriate Note or Notes executed by the Borrower,
the assignee Lender shall become a Lender hereunder and the assigning Lender
shall cease to constitute a Lender hereunder with respect to such assigned
Loans, Commitments and participations, except with respect to indemnification
provisions under this Agreement, which shall survive as to such assigning
Lender.

(c) Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09.

(d) In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 10.01 or all the Lenders with respect to a
certain Class of the Loans and (iii) the Required Lenders or Lenders holding
more than 50% of any Class of Commitments, as applicable, have agreed to such
consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender”.

SECTION 3.08. Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

ARTICLE IV

Conditions Precedent to Credit Extensions

SECTION 4.01. [Reserved].

SECTION 4.02. Conditions to All Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension (other than (x) with respect to any
initial Credit Extensions hereunder on the Second Restatement Effective Date,
which shall only be subject to the conditions set forth in Section 5 of the
Second Amendment and Restatement Agreement and (y) a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurocurrency Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document shall be true and correct in
all material respects on and as of the date of such Credit Extension; provided
that, to the extent that such representations and warranties specifically refer
to an earlier date, they shall be true and correct in all material respects as
of such earlier date; provided, further that, any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct in all respects on such respective dates.

 

92



--------------------------------------------------------------------------------

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds therefrom.

(c) The Administrative Agent and, if applicable, the relevant L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V

Representations and Warranties

The Borrower represents and warrants to the Agents and the Lenders that:

SECTION 5.01. Existence, Qualification and Power; Compliance with Laws.

(a) Each Loan Party and each of its Subsidiaries (i) is a Person duly organized
or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, (ii) has all requisite power
and authority to (A) own or lease its assets and carry on its business and
(B) execute, deliver and perform its obligations under the Loan Documents to
which it is a party and (iii) is duly qualified and in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification except, in the case
of clause (iii), to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

(b) Each Loan Party, each of its Subsidiaries and each Related Professional
Corporation (i) is in compliance with all Laws, orders, writs, injunctions and
orders and (ii) has all requisite governmental licenses, authorizations,
consents and approvals to operate its business as currently conducted; except in
each case referred to in clause (i) or (ii) to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

93



--------------------------------------------------------------------------------

SECTION 5.02. Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party (a) are within such Loan Party’s corporate or other powers and have been
duly authorized by all necessary corporate or other organizational action and
(b) do not and will not (i) contravene the terms of any of such Person’s
Organization Documents, (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than as permitted by
Section 7.01), or require any payment to be made under (A) any Contractual
Obligation to which such Person or any Related Professional Corporation is a
party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (B) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject or (iii) violate any material Law; except with respect to
any conflict, breach, contravention or payment (but not creation of Liens)
referred to in clause (b)(ii)(A), to the extent that such conflict, breach,
contravention or payment could not reasonably be expected to have a Material
Adverse Effect.

SECTION 5.03. Governmental Authorization; Other Consents. (a) No material
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with (i) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, (ii) the grant by any Loan Party of the Liens granted by it pursuant
to the Collateral Documents, (iii) the perfection or maintenance of the Liens
created under the Collateral Documents (including the priority thereof) or
(iv) the exercise by the Administrative Agent or any Lender of its rights under
the Loan Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except for (A) filings necessary to perfect the Liens on
the Collateral granted by the Loan Parties in favor of the Secured Parties,
(B) the approvals, consents, exemptions, authorizations, actions, notices and
filings which have been duly obtained, taken, given or made and are in full
force and effect and (C) those approvals, consents, exemptions, authorizations
or other actions, notices or filings, the failure of which to obtain or make
could not reasonably be expected to have a Material Adverse Effect.

(b) Each Related Professional Corporation and each of the Borrower’s, each of
its Subsidiaries’ and each Related Professional Corporation’s employees,
officers, directors, and contractors providing professional medical services to
patients is, and has at all times been, while serving in such capacity (i) duly
licensed and certified (as and where required) by each regulatory body having
jurisdiction over services rendered by such Person, and (ii) eligible (as and
where required) to participate in Government Programs, except to the extent that
such failure to be licensed, certified or eligible, as the case may be, could
not reasonably be expected to have a Material Adverse Effect, either
individually or in the aggregate.

SECTION 5.04. Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party hereto or
thereto. This Agreement and each other Loan Document constitutes, a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party hereto or thereto in accordance with its terms, subject to Debtor
Relief Laws and general principles of equity (whether considered in a proceeding
in equity or law) and an implied covenant of good faith and fair dealing.

 

94



--------------------------------------------------------------------------------

SECTION 5.05. Financial Statements; No Material Adverse Effect. (a) The Audited
Financial Statements and the Unaudited Financial Statements fairly present in
all material respects the financial condition of Holdings and its Subsidiaries
as of the dates thereof and their results of operations for the period covered
thereby in accordance with GAAP consistently applied throughout the periods
covered thereby, except as otherwise expressly noted therein. During the period
from December 31, 2010, to and including the Closing Date, there has been (i) no
sale, transfer or other disposition by Holdings or any of its Subsidiaries of
any material part of the business or property of Holdings or any of its
Subsidiaries, taken as a whole and (ii) no purchase or other acquisition by
Holdings or any of its Subsidiaries of any business or property (including any
Equity Interests of any other Person) material in relation to the consolidated
financial condition of Holdings and its Subsidiaries, taken as a whole, in each
case, which is not reflected in the foregoing financial statements or in the
notes thereto.

(b) Since December 31, 2010, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

(c) The forecasts of consolidated balance sheets, income statements and cash
flow statements of Holdings and its Subsidiaries for each fiscal year ending
after the Closing Date through 2015, copies of which have been furnished to the
Administrative Agent prior to the Closing Date in a form reasonably satisfactory
to it, have been prepared in good faith on the basis of the assumptions stated
therein, which assumptions were believed to be reasonable at the time of
preparation of such forecasts, it being understood that actual results may vary
from such forecasts and that such variations may be material.

SECTION 5.06. Litigation. There are no actions, suits, proceedings, claims,
investigations or disputes pending or, to the knowledge of the Borrower,
threatened in writing or contemplated, at Law, in equity, in arbitration or
before any Governmental Authority or Third Party Payor, by or against the
Borrower, any of its Subsidiaries or any Related Professional Corporation or
against any of their properties or revenues that either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

SECTION 5.07. No Default. Neither the Borrower nor any Subsidiary is in default
under or with respect to, or a party to, any Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

95



--------------------------------------------------------------------------------

SECTION 5.08. Ownership of Property; Liens. Each Loan Party and each of its
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, or easements or other limited property interests in, all
real property necessary in the ordinary conduct of its business, free and clear
of all Liens except for minor defects in title that do not materially interfere
with its ability to conduct its business or to utilize such assets for their
intended purposes and Liens permitted by Section 7.01 and except where the
failure to have such title could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

SECTION 5.09. Environmental Compliance. (a) There are no claims, actions, suits,
or proceedings alleging potential liability or responsibility for violation of,
or otherwise relating to, any Environmental Law that could, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

(b) Except as specifically disclosed in Schedule 5.09(b) or except as could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, (i) neither the Loan Party nor any of its Subsidiaries has
failed to comply with any Environmental Law or to obtain or comply with any
permit, license or approval required under any Environmental Law; (ii) none of
the properties currently or formerly owned, leased or operated by any Loan Party
or any of its Subsidiaries is listed or proposed for listing on the NPL or on
the CERCLIS or any analogous foreign, state or local list or is adjacent to any
such property; (iii) there are no and never have been any underground or
aboveground storage tanks or any surface impoundments, septic tanks, pits, sumps
or lagoons in which Hazardous Materials are being or have been treated, stored
or disposed on any property currently owned, leased or operated by any Loan
Party or any of its Subsidiaries or, to its knowledge, on any property formerly
owned or operated by any Loan Party or any of its Subsidiaries; (iv) there is no
asbestos or asbestos-containing material on any property currently owned or
operated by any Loan Party or any of its Subsidiaries; and (v) Hazardous
Materials have not been released, discharged or disposed of by any Person on any
property currently or formerly owned, leased or operated by any Loan Party or
any of its Subsidiaries and Hazardous Materials have not otherwise been
released, discharged or disposed of by any of the Loan Parties and their
Subsidiaries at any other location.

(c) The properties owned, leased or operated by the Borrower and the
Subsidiaries do not contain any Hazardous Materials in amounts or concentrations
which (i) constitute, or constituted a violation of, (ii) require remedial
action under, or (iii) could give rise to liability under, Environmental Laws,
which violations, remedial actions and liabilities, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.

(d) Except as specifically disclosed in Schedule 5.09(d), neither the Borrower
nor any of its Subsidiaries is undertaking, and has not completed, either
individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any Governmental Authority or the requirements of any Environmental Law except
for such investigation or assessment or remedial or response action that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

96



--------------------------------------------------------------------------------

(e) All Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Loan Party or any of its Subsidiaries have been disposed of in a manner not
reasonably expected to result, individually or in the aggregate, in a Material
Adverse Effect.

(f) Except as would not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect, none of the Loan Parties and their
Subsidiaries has contractually assumed or has otherwise become subject to, or
knows of any basis for, any Environmental Liability.

SECTION 5.10. Taxes. Except as set forth in Schedule 5.10 and except as could
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect, the Borrower and its Subsidiaries have filed all
Federal and state and other tax returns and reports required to be filed, and
have paid all Federal and state and other taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those (a) which are not overdue by more
than thirty (30) days or (b) which are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP.

SECTION 5.11. ERISA Compliance. (a) Except as set forth in Schedule 5.11(a) or
as could not, either individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect, each Plan is in compliance with the
applicable provisions of ERISA, the Code and other Federal or state Laws.

(b) (i) No ERISA Event has occurred during the five year period prior to the
date on which this representation is made or deemed made with respect to any
Pension Plan; (ii) neither any Loan Party nor any ERISA Affiliate has incurred,
or reasonably expects to incur, any liability under Title IV of ERISA with
respect to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iii) neither any Loan Party nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (iv) neither any Loan Party nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA, except, with respect to each of the foregoing clauses of this
Section 5.11(b), as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

SECTION 5.12. Subsidiaries; Equity Interests. As of the Second Restatement
Effective Date, neither Holdings nor any other Loan Party has any Subsidiaries
other than those specifically disclosed in Schedule 5.12, and all of the
outstanding Equity Interests in material Subsidiaries have been validly issued,
are fully paid and nonassessable and all Equity Interests owned by Holdings or
any other Loan Party are owned free and clear of all Liens except (i) those
created under the Collateral Documents and (ii) any nonconsensual Lien that is
permitted under Section 7.01. As of the Second Restatement Effective Date,
Schedule 5.12 (a) sets forth the name and

 

97



--------------------------------------------------------------------------------

jurisdiction of each Subsidiary, (b) sets forth the ownership interest of
Holdings, the Borrower and any other Subsidiary in each Subsidiary, including
the percentage of such ownership and (c) identifies each Subsidiary the Equity
Interests of which are required to be pledged on the Second Restatement
Effective Date pursuant to the Collateral and Guarantee Requirement.

SECTION 5.13. Margin Regulations; Investment Company Act. (a) The Borrower is
not engaged nor will it engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the FRB), or extending credit for the purpose
of purchasing or carrying margin stock, and no proceeds of any Borrowings or
drawings under any Letter of Credit will be used for any purpose that violates
Regulation U.

(b) None of Holdings, the Borrower or any Subsidiary is an “investment company”
as defined in, or subject to regulation under, the Investment Company Act of
1940.

SECTION 5.14. Disclosure. No report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party to any Agent or
any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (as modified or supplemented by other information so furnished) when
taken as a whole contains any material misstatement of fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to projected financial information and pro forma financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time of
preparation; it being understood that such projections may vary from actual
results and that such variances may be material; provided further that with
respect to information furnished on behalf of the Borrower or any Subsidiary by
a third party, this representation is made to the best of the Borrower’s
knowledge after due inquiry.

SECTION 5.15. Intellectual Property; Licenses, Etc. Each of the Loan Parties and
their Subsidiaries own, license or possess the right to use, all of the
trademarks, service marks, trade names, domain names, copyrights, patents,
patent rights, licenses, technology, software, know-how database rights, design
rights and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the operation of the businesses of the Loan Parties
and their Subsidiaries, taken as a whole, as currently conducted, and, without
conflict with the rights of any Person, except to the extent such conflicts,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect. No IP Rights, advertising, product, process,
method, substance, part or other material used by any Loan Party or any
Subsidiary in the operation of their respective businesses as currently
conducted infringes upon any rights held by any Person except for such
infringements, individually or in the aggregate, which could not reasonably be
expected to have a Material Adverse Effect.

 

98



--------------------------------------------------------------------------------

SECTION 5.16. Solvency. On the Second Restatement Effective Date after giving
effect to the Transaction, the Loan Parties, on a consolidated basis, are
Solvent.

SECTION 5.17. Subordination of Junior Financing. The Obligations are “Senior
Debt,” “Senior Indebtedness,” “Guarantor Senior Debt” or “Senior Secured
Financing” (or any comparable term) under, and as defined in, any Junior
Financing Documentation.

SECTION 5.18. Labor Matters. Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any of Holdings, the Borrower or its Subsidiaries pending
or, to the knowledge of Holdings or the Borrower, threatened; (b) hours worked
by and payment made to employees of each of Holdings, the Borrower or its
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Laws dealing with such matters; and (c) all payments due from
any of Holdings, the Borrower or its Subsidiaries on account of employee health
and welfare insurance have been paid or accrued as a liability on the books of
the relevant party.

SECTION 5.19. Reimbursement from Third Party Payors. All billings by the
Borrower, each Subsidiary and each Related Professional Corporation pursuant to
any Third Party Payor Arrangements have been made in compliance with such Third
Party Payor Arrangements, except where failure to comply, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 5.20. Certain Prohibited Actions. None of the Borrower, any Subsidiary
or any Related Professional Corporation, nor any of their respective partners,
members, stockholders, officers or directors, acting on behalf of the Borrower,
any Subsidiary or any Related Professional Corporation, has engaged on behalf of
the Borrower, any Subsidiary or any Related Professional Corporation in any
activities that are prohibited under the Health Insurance Portability and
Accountability Act of 1996 set forth at 45 C.F.R. §§ 160.101 et seq. and 164.102
et seq.,42 U.S.C. § 1320a-7, 42 U.S.C. § 1320a-7a, 42 U.S.C. § 1320a-7b, 42
U.S.C. § 1395nn, 31 U.S.C. § 3729 et seq., or the regulations promulgated
thereunder, or related Law, or under any similar state law or regulation except
for such activities that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.

SECTION 5.21. Related Professional Corporations. Neither the Borrower nor any
Guarantor is party to any management/services agreement with any Related
Professional Corporation that is different in any material respect from the form
of management/services agreement previously provided to the Administrative
Agent.

SECTION 5.22. Anti-Terrorism Laws; Anti-Corruption Laws. Holdings and the
Borrower maintain policies and procedures designed to ensure compliance by
Holdings, the Borrower, and their respective Subsidiaries with Anti-Corruption
Laws, and Holdings, the Borrower, the Subsidiaries, and to the knowledge of
Holdings or the Borrower, their respective officers, directors, employees, and
agents (in their capacity as

 

99



--------------------------------------------------------------------------------

such), are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects. None of (a) Holdings, the Borrower, any Subsidiary or, to
the knowledge of Holdings, the Borrower or such Subsidiary, any of their
respective directors, officers or employees or (b) to the knowledge of Holdings
or the Borrower, any agent (in their capacity as such) of Holdings, the Borrower
or any Subsidiary that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person.

ARTICLE VI

Affirmative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding (which has not
been cash collateralized to the satisfaction of the applicable L/C Issuer), each
of Holdings and the Borrower shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02 and 6.03) cause each Restricted
Subsidiary to:

SECTION 6.01. Financial Statements. Deliver to the Administrative Agent for
prompt further distribution to each Lender:

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of Holdings beginning with the 2011 fiscal year, a
consolidated balance sheet of Holdings and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, stockholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of Ernst & Young LLP or any other
independent registered public accounting firm of nationally recognized standing,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit;

(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of
Holdings, a consolidated balance sheet of Holdings and its Subsidiaries as at
the end of such fiscal quarter, and the related (i) consolidated statements of
income or operations for such fiscal quarter and for the portion of the fiscal
year then ended and (ii) consolidated statements of cash flows for the portion
of the fiscal year then ended, setting forth in each case in comparative form
the figures for the corresponding fiscal quarter of the previous fiscal year and
the corresponding portion of the previous fiscal year, all in reasonable detail
and certified by a Responsible Officer of Holdings as fairly presenting in all
material respects the financial condition, results of operations, stockholders’
equity and cash flows of Holdings and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes;

 

100



--------------------------------------------------------------------------------

(c) as soon as available, and in any event no later than ninety (90) days after
the end of each fiscal year of Holdings, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of
Holdings and its Subsidiaries as of the end of the following fiscal year, the
related consolidated statements of projected cash flow and projected income and
a summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”); and

(d) simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of Holdings
and the Restricted Subsidiaries by furnishing (A) the applicable financial
statements of any direct or indirect parent of Holdings or (B) Holdings’ (or any
direct or indirect parent thereof), as applicable, Form 10-K or 10-Q, as
applicable, filed with the SEC; provided that, with respect to each of clauses
(A) and (B), (i) to the extent such information relates to a parent of Holdings,
such information is accompanied by consolidating information that explains in
reasonable detail the differences between the information relating to such
parent, on the one hand, and the information relating to Holdings, the Borrower
and the Restricted Subsidiaries on a standalone basis, on the other hand and
(ii) to the extent such information is in lieu of information required to be
provided under Section 6.01(a), such materials are accompanied by a report and
opinion of Ernst & Young LLP or any other independent registered public
accounting firm of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit.

SECTION 6.02. Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:

(a) no later than five (5) days after the delivery of the financial statements
referred to in Section 6.01(a), a letter or certificate of its independent
registered public accounting firm certifying such financial statements and
stating that in making the examination necessary therefor no knowledge was
obtained of any Event of Default under Section 7.11 or, if any such Event of
Default shall exist, stating the nature and status of such event;

(b) no later than five (5) days after the delivery of the financial statements
referred to in Section 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of Holdings;

 

101



--------------------------------------------------------------------------------

(c) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which Holdings
or the Borrower files with the SEC or with any Governmental Authority that may
be substituted therefor (other than amendments to any registration statement (to
the extent such registration statement, in the form it became effective, is
delivered), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

(d) promptly after the furnishing thereof, copies of any material requests or
material notices received by any Loan Party (other than in the ordinary course
of business) or material statements or material reports furnished to any holder
of debt securities of any Loan Party or of any of its Subsidiaries pursuant to
the terms of any Junior Financing Documentation in a principal amount greater
than the Threshold Amount and not otherwise required to be furnished to the
Lenders pursuant to any other clause of this Section 6.02;

(e) together with the delivery of each Compliance Certificate pursuant to
Section 6.02(b) with respect to the financial statements delivered pursuant to
Section 6.01(a), (i) a report setting forth the information required by
Section 3.03(c) of the Security Agreement or confirming that there has been no
change in such information since the Second Restatement Effective Date or the
date of the last such report; provided, however, that the Borrower shall notify
the Administrative Agent, promptly after obtaining knowledge thereof, of any
change in the information required by Section 3.03(c) of the Security Agreement,
(ii) a description of each event, condition or circumstance during the last
fiscal year covered by such Compliance Certificate requiring a mandatory
prepayment under Section 2.05(b) and (iii) a list of each Subsidiary that
identifies each Subsidiary as a Restricted or an Unrestricted Subsidiary as of
the date of delivery of such Compliance Certificate;

(f) together with the delivery of each Compliance Certificate pursuant to
Section 6.02(b), (i) a report identifying any changes to the list of Immaterial
Subsidiaries set forth on Schedule 1.01C hereto as of the date of delivery of
such Compliance Certificate or (ii) a report certifying that, as of the date of
delivery of such Compliance Certificate, there has been no change to Schedule
1.01C hereto since the Second Restatement Effective Date or the date of the most
recently delivered Compliance Certificate; and

(g) promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender through the Administrative Agent may from time to time reasonably
request.

 

102



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which
Holdings posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at http://www.teamhealth.com; or (ii) on which such
documents are posted on Holdings’ behalf on IntraLinks/IntraAgency or another
relevant website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) upon written request by the
Administrative Agent, Holdings shall deliver paper copies of such documents to
the Administrative Agent for further distribution to each Lender until a written
request to cease delivering paper copies is given by the Administrative Agent
and (ii) Holdings shall notify (which may be by facsimile or electronic mail)
the Administrative Agent of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding anything contained herein, in every instance
the Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 6.02(b) to the Administrative Agent. Each
Lender shall be solely responsible for timely accessing posted documents or
requesting delivery of paper copies of such documents from the Administrative
Agent and maintaining its copies of such documents.

SECTION 6.03. Notices. Promptly after obtaining knowledge thereof, notify the
Administrative Agent:

(a) of the occurrence of any Default; and

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including arising out of or resulting from (i) breach
or non-performance of, or any default or event of default under, a Contractual
Obligation of any Loan Party, any Subsidiary or any Related Professional
Corporation, (ii) any dispute, litigation, investigation, proceeding or
suspension between any Loan Party, any Subsidiary or any Related Professional
Corporation and any Governmental Authority, (iii) the commencement of, or any
material development in, any litigation or proceeding affecting any Loan Party
or any Subsidiary, including pursuant to any applicable Environmental Laws or
the assertion or occurrence of any noncompliance by any Loan Party or as any of
its Subsidiaries with, or liability under, any Environmental Law or
Environmental Permit, (iv) the occurrence of any ERISA Event, or (v) the
adoption of any Law, or any change in Law (including in any administration or
interpretation thereof by any Governmental Authority).

Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Borrower (x) that such notice is being delivered
pursuant to Section 6.03(a) or (b) (as applicable) and (y) setting forth details
of the occurrence referred to therein and stating what action the Borrower has
taken and proposes to take with respect thereto.

SECTION 6.04. Payment of Obligations. Pay, discharge or otherwise satisfy as the
same shall become due and payable, all its obligations and liabilities in
respect of taxes, assessments and governmental charges or levies imposed upon it
or upon its income or profits or in respect of its property, except, in each
case, to the extent the failure to pay or discharge the same could not
reasonably be expected to have a Material Adverse Effect.

 

103



--------------------------------------------------------------------------------

SECTION 6.05. Preservation of Existence, Etc. (a) Preserve, renew and maintain
in full force and effect its legal existence under the Laws of the jurisdiction
of its organization except in a transaction permitted by Section 7.04 or 7.05
and (b) take all reasonable action to maintain all rights, privileges (including
its good standing), permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except (i) to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect or
(ii) pursuant to a transaction permitted by Section 7.04 or 7.05.

SECTION 6.06. Maintenance of Properties. Except if the failure to do so could
not reasonably be expected to have a Material Adverse Effect, (a) maintain,
preserve and protect all of its material properties and equipment necessary in
the operation of its business in good working order, repair and condition,
ordinary wear and tear excepted and casualty or condemnation excepted, and
(b) make all necessary renewals, replacements, modifications, improvements,
upgrades, extensions and additions thereof or thereto in accordance with prudent
industry practice.

SECTION 6.07. Maintenance of Insurance. (a) Maintain insurance with responsible
and reputable insurance companies (including any Insurance Subsidiary, solely as
it relates to medical malpractice insurance, workers compensation and such other
insurance as may be approved by the Administrative Agent) or associations in
such amounts and covering such risks as is usually carried by companies engaged
in similar businesses and owning similar properties in the same general areas in
which the Borrower or such Subsidiary operates.

(b) Maintain or require the maintenance of medical malpractice insurance with a
responsible insurance company (including any Insurance Subsidiary) for or by and
covering each Related Professional Corporation and each of such Loan Party’s or
Related Professional Corporation’s respective employees, officers, directors or
contractors who provides professional medical services to patients, and naming
the Administrative Agent as an additional insured. Such insurance shall cover
such casualties, risks and contingencies, shall be of the type and in amounts,
and may be subject to deductibles as are customarily maintained by Persons
employed or serving in the same or a similar capacity.

(c) Cause any Insurance Subsidiary to conduct its insurance business in
compliance with all applicable insurance laws, rules, regulations and orders and
using sound actuarial principles. The insurance premiums and other expenses
charged by any Insurance Subsidiary to the Borrower, its Subsidiaries and the
Related Professional Corporations shall be reasonable and customary and
reasonably satisfactory to the Administrative Agent. The Borrower will provide
the Administrative Agent (A) copies of any outside actuarial reports prepared
with respect to any projection, valuation or appraisal of any Insurance
Subsidiary (in form and substance and scope consistent with

 

104



--------------------------------------------------------------------------------

past practices and including with respect to the Borrower) promptly after
receipt thereof and (B) once each year promptly after receipt thereof, an
actuarial opinion with respect to any Insurance Subsidiary (in form and
substance and scope consistent with past practices and including with respect to
the Borrower) from (x) Aon Corporation or (y) an actuarial firm reasonably
satisfactory to the Administrative Agent.

SECTION 6.08. Compliance with Laws. (a) Comply and use its best efforts to cause
the Related Professional Corporations to comply in all material respects with
the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except if the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

(b) Holdings and the Borrower will maintain policies and procedures reasonably
designed to ensure compliance by Holdings, the Borrower, their Subsidiaries and
the respective directors, officers, employees and agents (in their capacity as
such) of the foregoing with Anti-Corruption Laws.

SECTION 6.09. Books and Records. Maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
in conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of the
Borrower or such Subsidiary, as the case may be.

SECTION 6.10. Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at the reasonable expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower; provided that,
excluding any such visits and inspections during the continuation of an Event of
Default, only the Administrative Agent on behalf of the Lenders may exercise
rights of the Administrative Agent and the Lenders under this Section 6.10 and
the Administrative Agent shall not exercise such rights more often than two
(2) times during any calendar year absent the existence of an Event of Default
and only one (1) such time shall be at the Borrower’s expense; provided further
that when an Event of Default exists, the Administrative Agent or any Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing at the expense of the Borrower at any time during normal
business hours and upon reasonable advance notice. The Administrative Agent and
the Lenders shall give the Borrower the opportunity to participate in any
discussions with the Borrower’s independent public accountants.

 

105



--------------------------------------------------------------------------------

SECTION 6.11. Covenant to Guarantee Obligations and Give Security. Subject to
the Limited Conditionality Provision, at the Borrower’s expense, take all action
necessary or reasonably requested by the Administrative Agent to ensure that the
Collateral and Guarantee Requirement continues to be satisfied, including:

(a) upon the formation or acquisition of any new direct or indirect wholly owned
Domestic Subsidiary (other than an Unrestricted Subsidiary or an Excluded
Subsidiary) by any Loan Party or the designation in accordance with Section 6.14
of any existing direct or indirect wholly owned Domestic Subsidiary as a
Restricted Subsidiary:

(i) within thirty (30) days after such formation, acquisition or designation or
such longer period as the Administrative Agent may agree in its discretion:

(A) cause each such Restricted Subsidiary that is required to become a Guarantor
under the Collateral and Guarantee Requirement to furnish to the Administrative
Agent a description of the real properties owned by such Restricted Subsidiary
that have a book value in excess of $1,000,000;

(B) cause (x) each such Restricted Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to duly execute
and deliver to the Administrative Agent or the Collateral Agent (as appropriate)
Mortgages, Security Agreement Supplements, Intellectual Property Security
Agreements and other security agreements and documents (including, with respect
to Mortgages, the documents listed in Section 6.13(b)), as reasonably requested
by and in form and substance reasonably satisfactory to the Administrative Agent
(consistent with the Mortgages, Security Agreement, Intellectual Property
Security Agreements and other security agreements in effect on the Second
Restatement Effective Date), in each case granting Liens required by the
Collateral and Guarantee Requirement and (y) each direct or indirect parent of
each such Restricted Subsidiary that is required to be a Guarantor pursuant to
the Collateral and Guarantee Requirement to duly execute and deliver to the
Administrative Agent such Security Agreement Supplements and other security
agreements as reasonably requested by and in form and substance reasonably
satisfactory to the Administrative Agent (consistent with the Security
Agreements in effect on the Second Restatement Effective Date), in each case
granting Liens required by the Collateral and Guarantee Requirement;

(C) (x) cause each such Restricted Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to deliver any
and all certificates representing Equity Interests (to the extent certificated)
that are required to be pledged pursuant to the Collateral and Guarantee
Requirement, accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank and

 

106



--------------------------------------------------------------------------------

instruments evidencing the intercompany Indebtedness held by such Restricted
Subsidiary and required to be pledged pursuant to the Collateral Documents,
indorsed in blank to the Collateral Agent and (y) cause each direct or indirect
parent of such Restricted Subsidiary that is required to be a Guarantor pursuant
to the Collateral and Guarantee Requirement to deliver any and all certificates
representing the outstanding Equity Interests (to the extent certificated) of
such Restricted Subsidiary that are required to be pledged pursuant to the
Collateral and Guarantee Requirement, accompanied by undated stock powers or
other appropriate instruments of transfer executed in blank and instruments
evidencing the intercompany Indebtedness issued by such Restricted Subsidiary
and required to be pledged in accordance with the Collateral Documents, indorsed
in blank to the Collateral Agent;

(D) take and cause such Restricted Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement and each direct
or indirect parent of such Restricted Subsidiary to take whatever action
(including the recording of Mortgages, the filing of Uniform Commercial Code
financing statements and delivery of stock and membership interest certificates)
may be necessary in the reasonable opinion of the Administrative Agent to vest
in the Administrative Agent (or in any representative of the Administrative
Agent designated by it) valid Liens required by the Collateral and Guarantee
Requirement, enforceable against all third parties in accordance with their
terms, subject to Debtor Relief Laws and general principles of equity (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing,

(ii) within thirty (30) days after the request therefor by the Administrative
Agent, deliver to the Administrative Agent a signed copy of an opinion,
addressed to the Administrative Agent and the other Secured Parties, of counsel
for the Loan Parties reasonably acceptable to the Administrative Agent as to
such matters set forth in this Section 6.11(a) as the Administrative Agent may
reasonably request, and

(iii) as promptly as practicable after the request therefor by the
Administrative Agent, deliver to the Administrative Agent with respect to each
parcel of real property that is owned by such Restricted Subsidiary and has a
book value in excess of $1,000,000 any existing title reports, surveys or
environmental assessment reports.

 

107



--------------------------------------------------------------------------------

For purposes of this Section 6.11, references to a “Restricted Subsidiary that
is required to become a Guarantor under the Collateral and Guarantee
Requirement” shall be deemed to include any non-wholly owned Restricted
Subsidiary that is a Domestic Subsidiary acquired pursuant to Section 7.02(i).

(b) after the Second Restatement Effective Date, as soon as practicable after
(x) the acquisition of any material personal property by any Loan Party or
(y) the acquisition of any owned real property by any Loan Party with a book
value in excess of $1,000,000, and such personal property or owned real property
shall not already be subject to a perfected Lien pursuant to the Collateral and
Guarantee Requirement, the Borrower shall give notice thereof to the
Administrative Agent and within 30 days thereafter (or such later date as the
Administrative Agent may agree in its discretion) shall cause such assets to be
subjected to a Lien to the extent required by the Collateral and Guarantee
Requirement and will take, or cause the relevant Loan Party to take, such
actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect or record such Lien, including, as applicable, the
actions referred to in Section 6.13(b) with respect to real property.

SECTION 6.12. Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, comply, and take
all reasonable actions to cause all lessees and other Persons operating or
occupying its properties to comply, with all applicable Environmental Laws and
Environmental Permits; obtain and renew all Environmental Permits necessary for
its operations and properties; and, in each case to the extent required by
Environmental Laws, conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws.

SECTION 6.13. Further Assurances and Post-Closing Conditions. (a) (i) Promptly
upon reasonable request by the Administrative Agent (x) correct any material
defect or error that may be discovered in the execution, acknowledgment, filing
or recordation of any Collateral Document or other document or instrument
relating to any Collateral, and (y) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent may reasonably request from time to time in order to carry
out more effectively the purposes of the Collateral Documents; and (ii) to the
extent the Collateral and Guarantee Requirement (including any provision of
Section 6.11 hereof) is not satisfied with respect to Holdings, the Borrower and
each other Guarantor (after giving effect to the Acquisition) as of the Second
Restatement Effective Date due to the application of the Limited Conditionality
Provision, satisfy the Collateral and Guarantee Requirement no later than ninety
(90) days after the Second Restatement Effective Date (or such later date as
agreed by the Administrative Agent in its reasonable discretion).

 

108



--------------------------------------------------------------------------------

(b) In the case of any real property referred to in Section 6.11(b), provide the
Administrative Agent with Mortgages with respect to such owned real property
within thirty (30) days of the acquisition of such real property (or such later
date as the Administrative Agent may agree in its discretion), together with:

(i) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem
reasonably necessary or desirable in order to create a valid and subsisting
perfected Lien on the property and/or rights described therein in favor of the
Administrative Agent or the Collateral Agent (as appropriate) for the benefit of
the Secured Parties and that all filing and recording taxes and fees have been
paid or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent;

(ii) fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies or the equivalent or other form available in each applicable
jurisdiction (the “Mortgage Policies”) in form and substance, with endorsements
and in amount, reasonably acceptable to the Administrative Agent (not to exceed
the value of the real properties covered thereby), issued, coinsured and
reinsured by title insurers reasonably acceptable to the Administrative Agent,
insuring the Mortgages to be valid subsisting Liens on the property described
therein, free and clear of all defects and encumbrances, subject to Liens
permitted by Section 7.01, and providing for such other affirmative insurance
(including endorsements for future advances under the Loan Documents) and such
coinsurance and direct access reinsurance as the Administrative Agent may
reasonably request;

(iii) opinions of local counsel for the Loan Parties in states in which the real
properties are located, with respect to the enforceability and perfection of the
Mortgages and any related fixture filings in form and substance reasonably
satisfactory to the Administrative Agent; and

(iv) such other evidence that all other actions that the Administrative Agent
may reasonably deem necessary or desirable in order to create valid and
subsisting Liens on the property described in the Mortgages has been taken.

SECTION 6.14. Designation of Subsidiaries. The board of directors of Holdings
may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Default shall have
occurred and be continuing, (ii) immediately after giving effect to such
designation, Holdings, the Borrower and the Restricted Subsidiaries shall be in
compliance, on a Pro Forma Basis, with the covenant set forth in Section 7.11
(and, as a condition precedent to the effectiveness of any such designation,
Holdings shall deliver to the Administrative Agent a certificate setting forth
in reasonable detail the calculations demonstrating such compliance), (iii) no
Subsidiary may be designated as an Unrestricted Subsidiary if it is a
“Restricted Subsidiary” for the purpose of any Junior Financing, as applicable,
and (iv) no Restricted Subsidiary may be designated as an Unrestricted
Subsidiary if it was previously designated an Unrestricted Subsidiary. The
designation of any Subsidiary as

 

109



--------------------------------------------------------------------------------

an Unrestricted Subsidiary shall constitute an Investment by the Borrower
therein at the date of designation in an amount equal to the net book value of
the Borrower’s (as applicable) investment therein. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of designation of any Indebtedness or Liens of such
Subsidiary existing at such time.

SECTION 6.15. Use of Proceeds. The Borrower will not request any Borrowing or
Letter of Credit, and the Borrower shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents (in their capacity as such) shall not use, the proceeds of any Borrowing
or any Letter of Credit for the purpose of (i) furthering an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws,
(ii) funding, financing or facilitating any activities, business or transaction
of or with any Sanctioned Person, or in any Sanctioned Country or (iii) in any
manner that would result in the violation of any Sanctions applicable to any
party hereto.

ARTICLE VII

Negative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding (which has not
been cash collateralized to the satisfaction of the applicable L/C Issuer),
Holdings and the Borrower shall not, nor shall they permit any of their
Restricted Subsidiaries to, directly or indirectly:

SECTION 7.01. Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 7.01(b) and any
modifications, replacements, renewals or extensions thereof; provided that
(i) the Lien does not extend to any additional property other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien, and (B) proceeds and products thereof, and (ii) the
renewal, extension or refinancing of the obligations secured or benefited by
such Liens is permitted by Section 7.03;

(c) Liens for taxes, assessments or governmental charges which are not overdue
for a period of more than ninety (90) days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

110



--------------------------------------------------------------------------------

(d) statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen, repairmen, construction contractors or other like Liens arising in
the ordinary course of business which secure amounts not overdue for a period of
more than sixty (60) days or if more than sixty (60) days overdue, are unfiled
and no other action has been taken to enforce such Lien or which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to Holdings, the Borrower or any Restricted Subsidiary;

(f) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions, encroachments, protrusions and other
similar encumbrances and minor title defects affecting real property which, in
the aggregate, do not in any case materially interfere with the ordinary conduct
of the business of the Borrower or any material Subsidiary;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) Liens securing Indebtedness permitted under Section 7.03(e); provided that
(i) such Liens attach concurrently with or within two hundred and seventy
(270) days after the acquisition, repair, replacement, construction or
improvement (as applicable) of the property subject to such Liens, (ii) such
Liens do not at any time encumber any property (except for accessions to such
property) other than the property financed by such Indebtedness and the proceeds
and the products thereof and (iii) with respect to Capitalized Leases, such
Liens do not at any time extend to or cover any assets (except for accessions to
such assets) other than the assets subject to such Capitalized Leases; provided
that individual financings of equipment provided by one lender may be cross
collateralized to other financings of equipment provided by such lender;

(j) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of the Borrower or any material Subsidiary or (ii) secure
any Indebtedness;

 

111



--------------------------------------------------------------------------------

(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(l) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection and (ii) in favor of a
banking institution arising as a matter of law encumbering deposits (including
the right of set-off) and which are within the general parameters customary in
the banking industry;

(m) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 7.02(h), (i) or (m) to
be applied against the purchase price for such Investment, or (ii) consisting of
an agreement to Dispose of any property in a Disposition permitted under
Section 7.05, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;

(n) Liens in favor of the Borrower or a Restricted Subsidiary securing
Indebtedness permitted under Section 7.03(d);

(o) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary
(other than by designation as a Restricted Subsidiary pursuant to Section 6.14),
in each case after the date hereof (other than Liens on the Equity Interests of
any Person that becomes a Restricted Subsidiary) and the replacement, extension
or renewal of any Lien permitted by this clause (o) upon or in the same property
previously subject thereto in connection with a Permitted Refinancing of the
Indebtedness secured thereby; provided that (i) such Lien was not created in
contemplation of such acquisition or such Person becoming a Restricted
Subsidiary, (ii) such Lien does not extend to or cover any other assets or
property (other than the proceeds or products thereof and other than
after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), and (iii) the
Indebtedness secured thereby is permitted under Section 7.03(e), (g), (k) or
(l);

(p) any interest or title of a lessor under leases entered into by the Borrower
or any of the Restricted Subsidiaries in the ordinary course of business;

(q) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
the Restricted Subsidiaries in the ordinary course of business permitted by this
Agreement;

 

112



--------------------------------------------------------------------------------

(r) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02;

(s) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to brokerage accounts incurred in the ordinary
course of business and not for speculative purposes;

(t) Liens that are contractual rights of set-off relating to the establishment
of depository relations with banks not given in connection with the issuance of
Indebtedness;

(u) Liens solely on any cash earnest money deposits made by Holdings, the
Borrower or any of the Restricted Subsidiaries in connection with any letter of
intent or purchase agreement permitted hereunder;

(v) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Subsidiaries are located;

(w) Liens arising from precautionary Uniform Commercial Code financing
statements regarding operating leases not constituting Indebtedness or
consignments;

(x) Liens on insurance policies and the proceeds thereof securing the financing
by any Loan Party of the premiums with respect thereto permitted under
Section 7.03(o);

(y) Liens incurred by an Insurance Subsidiary in favor of a fronting
professional liability insurance carrier to secure any Insurance Subsidiary’s
obligations to pay professional liability insurance claims and expenses on a
“claims reported” basis;

(z) other Liens securing obligations outstanding in an aggregate principal
amount not to exceed $75,000,000;

(aa) Liens on the Collateral securing obligations in respect of Credit Agreement
Refinancing Indebtedness constituting Permitted Pari Passu Refinancing Debt or
Permitted Junior Lien Refinancing Debt (and any Permitted Refinancing of any of
the foregoing); provided that (i) any such Liens securing any Permitted
Refinancing in respect of such Permitted Pari Passu Refinancing Debt are subject
to the Pari Passu Lien Intercreditor Agreement and (ii) any such Liens securing
any Permitted Refinancing in respect of such Permitted Junior Lien Refinancing
Debt are subject to the Junior Lien Intercreditor Agreement;

(bb) Liens to secure Indebtedness (other than in the form of loans that are
secured by the Collateral on a pari passu basis with the Obligations) permitted
under Section 7.03(t); provided that the representative of the holders of each
such Indebtedness becomes party to (i) if such Indebtedness is secured by the
Collateral on a pari passu basis (but without regard to the control of remedies)

 

113



--------------------------------------------------------------------------------

with the Obligations, the Junior Lien Intercreditor Agreement (if any) as a
“Senior Representative” (as defined in the Junior Lien Intercreditor Agreement)
and the Pari Passu Lien Intercreditor Agreement and (ii) if such Indebtedness is
secured by the Collateral on a junior priority basis to the liens securing the
Obligations, the Junior Lien Intercreditor Agreement as a “Junior Lien
Representative” (as defined in the Junior Lien Intercreditor Agreement); and

(cc) Liens on cash collateral securing the Permitted Wells Letters of Credit.

SECTION 7.02. Investments. Make or hold any Investments, except:

(a) Investments by the Borrower or a Restricted Subsidiary in assets that were
Cash Equivalents when such Investment was made;

(b) loans or advances to officers, directors, employees and independent
contractor physicians of Holdings, the Borrower and their respective Restricted
Subsidiaries (i) for reasonable and customary business-related travel,
entertainment, relocation and analogous ordinary business purposes, (ii) in
connection with such Person’s purchase of Equity Interests of Holdings (or any
direct or indirect parent of Holdings) (provided that the amount of such loans
and advances shall be contributed to the Borrower in cash as common equity),
(iii) in the case of independent contractor physicians, advances of salary in
the ordinary course of business and (iv) for purposes not described in the
foregoing clauses (i), (ii) and (iii), in an aggregate principal amount
outstanding not to exceed $15,000,000;

(c) Investments (i) by Holdings, the Borrower or any of their respective
Restricted Subsidiaries in any Loan Party (excluding any new Restricted
Subsidiary which becomes a Loan Party), (ii) by any Restricted Subsidiary that
is not a Loan Party in any other such Restricted Subsidiary that is also not a
Loan Party and (iii) by the Borrower or any other Loan Party in any Restricted
Subsidiary that is not a Loan Party; provided that the aggregate amount of such
Investments shall not exceed $15,000,000 (net of any return representing a
return of capital in respect of any such Investment);

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(e) Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions and Restricted Payments permitted under Sections 7.01, 7.03, 7.04,
7.05 and 7.06, respectively;

 

114



--------------------------------------------------------------------------------

(f) Investments (i) existing or contemplated on the date hereof and set forth on
Schedule 7.02(f) and any modification, replacement, renewal, reinvestment or
extension thereof and (ii) Investments existing on the date hereof by the
Borrower or any Restricted Subsidiary in the Borrower or any other Restricted
Subsidiary and any modification, renewal or extension thereof;

(g) Investments in Swap Contracts permitted under Section 7.03;

(h) promissory notes and other noncash consideration received in connection with
Dispositions permitted by Section 7.05;

(i) the purchase or other acquisition of property and assets or businesses of
any Person or of assets constituting a business unit, a line of business or
division of such Person, or Equity Interests in a Person that, upon the
consummation thereof, will be a wholly owned Subsidiary of Holdings (including
as a result of a merger or consolidation), or if not a wholly owned Subsidiary
of Holdings, shall be a Guarantor and shall comply with the requirements of
Section 6.11 as if it were a wholly owned subsidiary, within the times specified
therein; provided that, with respect to each purchase or other acquisition made
pursuant to this Section 7.02(i) (each, a “Permitted Acquisition”):

(A) other than with respect to acquisitions of entities organized under the laws
of, or property, assets or businesses located in, a jurisdiction other than the
United States, any state thereof or the District of Columbia for which the
aggregate amount of consideration paid in respect thereof (including earn-outs
and purchase price adjustments) shall not exceed $10,000,000 during the term of
this Agreement, substantially all property, assets and businesses acquired in
such purchase or other acquisition shall constitute Collateral and each
applicable Loan Party and any such newly created or acquired Subsidiary (and, to
the extent required under the Collateral and Guarantee Requirement, the
Subsidiaries of such created or acquired Subsidiary) shall be a Guarantor and
shall comply with the requirements of Section 6.11, within the times specified
therein;

(B) the acquired property, assets, business or Person is in substantially the
same or a substantially similar line of business as the Borrower or a
Subsidiary;

(C) (1) immediately after giving Pro Forma Effect to any such purchase or other
acquisition, no Default shall have occurred and be continuing and
(2) immediately after giving effect to such purchase or other acquisition, the
Borrower and the Restricted Subsidiaries shall be in Pro Forma Compliance with
the covenant set forth in Section 7.11, such compliance to be determined on the
basis of the financial information most recently delivered to the Administrative
Agent and the Lenders pursuant to Section 6.01(a) or (b) as though such purchase
or other acquisition had been

 

115



--------------------------------------------------------------------------------

consummated as of the first day of the fiscal period covered thereby and
evidenced by a certificate from the Chief Financial Officer of the Borrower
demonstrating such compliance calculation in reasonable detail; provided that
the Borrower shall not be required to deliver such certificate for any
individual acquisition the aggregate amount of consideration for which is less
than $10,000,000; and

(D) the Borrower shall have delivered to the Administrative Agent, on behalf of
the Lenders, no later than five (5) Business Days after the date on which any
such purchase or other acquisition is consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
clause (i) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition;

(j) transfers of assets to Related Professional Corporations to the extent
required under the express contractual terms of applicable management contracts
in the ordinary course of business;

(k) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

(l) loans and advances to any direct or indirect parent of Holdings in lieu of,
and not in excess of the amount of (after giving effect to any other loans,
advances or Restricted Payments in respect thereof), Restricted Payments to the
extent permitted to be made to such parent in accordance with Sections 7.06(g)
or (h);

(m) so long as immediately after giving effect to any such Investment, no
Default has occurred and is continuing and the Borrower and the Restricted
Subsidiaries will be in Pro Forma Compliance with the covenant set forth in
Section 7.11, other Investments that do not exceed $150,000,000 in the
aggregate, net of any return representing return of capital in respect of any
such investment and valued at the time of the making thereof; provided that,
such amount shall be increased by the Net Cash Proceeds of Permitted Equity
Issuances that are Not Otherwise Applied;

(n) advances of payroll payments to employees in the ordinary course
of business;

(o) Investments to the extent that payment for such Investments is made solely
with capital stock of Holdings;

 

116



--------------------------------------------------------------------------------

(p) Investments of a Restricted Subsidiary acquired after the Closing Date or of
a corporation merged into the Borrower or merged or consolidated with a
Restricted Subsidiary in accordance with Section 7.04 after the Closing Date to
the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger or consolidation;

(q) Guarantees by Holdings, the Borrower or any of their respective Restricted
Subsidiaries of leases (other than Capitalized Leases) or of other obligations
that do not constitute Indebtedness, in each case entered into in the ordinary
course of business;

(r) Investments made in any Insurance Subsidiary solely to the extent permitted
by Section 7.17;

(s) Investments in the form of loans by the Borrower or any of its or Holdings’
Restricted Subsidiaries to Related Professional Corporations in the ordinary
course of business; provided that such loans shall be evidenced by promissory
notes and such promissory notes shall be pledged to the Administrative Agent
pursuant to the Security Agreement;

(t) Investments made in connection with the funding of contributions under any
non-qualified retirement plan or similar employee compensation plan in an amount
not to exceed the amount of compensation expense recognized by Holdings and its
Subsidiaries in connection with such plans;

(u) (i) loans and advances made in connection with the formation and support of
new medical groups with which the Borrower or any of its Restricted Subsidiaries
has entered into (or is contemporaneously entering into) a Management/Services
Agreement and (ii) loans and advances made to new clients of one or more
Restricted Subsidiaries of the Borrower responsible for performing and
maintaining third party billing services in connection with the transfer of new
accounts; provided that the aggregate principal amount of such Investments set
forth in clauses (i) and (ii) shall not exceed $25,000,000 at any time
outstanding; and

(v) Holdings and its Subsidiaries may undertake or consummate any Reorganization
Transaction;

(w) the Borrower and the Restricted Subsidiaries may hold Investments made in
accordance with the terms of this Section 7.02 to the extent such Investments
reflect an increase in value of Investments that would otherwise exceed the
limitations of this Section 7.02.

 

117



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Section 7.02, no Investment in
an Unrestricted Subsidiary that would otherwise be permitted under this
Section 7.02 shall be permitted hereunder to the extent that any portion of such
Investment is used to make any prepayments, redemptions, purchases, defeasances
or other payments in respect of Junior Financings.

SECTION 7.03. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness of Holdings, the Borrower and any of their respective
Subsidiaries under the Loan Documents;

(b) Indebtedness (i) outstanding on the date hereof and listed on
Schedule 7.03(b) and any Permitted Refinancing thereof and (ii) intercompany
Indebtedness outstanding on the date hereof;

(c) Guarantees by Holdings, the Borrower and their respective Restricted
Subsidiaries in respect of Indebtedness of the Borrower or any Restricted
Subsidiary otherwise permitted hereunder; provided that (A) no Guarantee by any
Restricted Subsidiary of any Junior Financing shall be permitted unless such
Restricted Subsidiary shall have also provided a Guarantee of the Obligations
substantially on the terms set forth in the Subsidiary Guaranty and (B) if the
Indebtedness being Guaranteed is subordinated to the Obligations, such Guarantee
shall be subordinated to the Guarantee of the Obligations on terms at least as
favorable to the Lenders as those contained in the subordination of such
Indebtedness;

(d) Indebtedness of the Borrower or any Restricted Subsidiary owing to the
Borrower or any other Restricted Subsidiary to the extent constituting an
Investment permitted by Section 7.02; provided that, all such Indebtedness of
any Loan Party owed to any Person that is not a Loan Party shall be subject to
the subordination terms set forth in Section 5.03 of the Security Agreement;

(e) (i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) financing the acquisition, construction, repair, replacement or
improvement of fixed or capital assets; provided that such Indebtedness is
incurred concurrently with or within two hundred and seventy (270) days after
the applicable acquisition, construction, repair, replacement or improvement,
(ii) Attributable Indebtedness arising out of sale-leaseback transactions
permitted by Section 7.05(f) and (iii) any Permitted Refinancing of any
Indebtedness set forth in the immediately preceding clauses (i) and (ii);

(f) Indebtedness in respect of Swap Contracts designed to hedge against interest
rates or foreign exchange rates incurred in the ordinary course of business and
not for speculative purposes;

 

118



--------------------------------------------------------------------------------

(g) Indebtedness of Holdings, the Borrower and the Restricted Subsidiaries
assumed in connection with any Permitted Acquisition, together with any
Permitted Refinancing thereof, in an aggregate principal amount not to exceed
$50,000,000 at any time outstanding; provided that (i) such Indebtedness is not
incurred in contemplation of such Permitted Acquisition and (ii) both
immediately prior to and after giving effect to the assumption of such
Indebtedness and the incurrence of all Indebtedness resulting from any Permitted
Refinancing thereof, (A) no Default shall exist or result therefrom and (B) the
Borrower and the Restricted Subsidiaries will be in Pro Forma Compliance with
the covenant set forth in Section 7.11;

(h) the Senior Notes and any Permitted Refinancing thereof;

(i) Indebtedness representing deferred compensation to employees of Holdings,
the Borrower and the Restricted Subsidiaries incurred in the ordinary course
of business;

(j) Indebtedness of any Loan Party to current or former officers, directors and
employees, their respective estates, spouses or former spouses to finance the
purchase or redemption of Equity Interests of Holdings permitted by Section 7.06
and any Permitted Refinancing thereof;

(k) Indebtedness incurred by Holdings, the Borrower or the Restricted
Subsidiaries in a Permitted Acquisition, any other Investment expressly
permitted hereunder or any Disposition constituting indemnification obligations
or obligations in respect of purchase price or other similar adjustments;

(l) Indebtedness consisting of obligations of Holdings, the Borrower or the
Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with Permitted Acquisitions
or any other Investment expressly permitted hereunder;

(m) Cash Management Obligations and other Indebtedness in respect of netting
services, overdraft protections and similar arrangements in each case in
connection with deposit accounts;

(n) Indebtedness in an aggregate principal amount not to exceed $100,000,000 at
any time outstanding;

(o) Indebtedness of a Loan Party consisting of the financing of insurance
premiums in an amount not to exceed the lesser of $75,000,000 and the premiums
with respect to the applicable insurance policies;

(p) Indebtedness incurred by the Borrower or any of the Restricted Subsidiaries
in respect of letters of credit, bank guarantees or similar instruments issued
or created in the ordinary course of business, including in respect of workers
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other Indebtedness with
respect to reimbursement-type obligations regarding workers compensation claims;
provided that any reimbursement obligations in respect thereof are reimbursed
within 30 days following the incurrence thereof;

 

119



--------------------------------------------------------------------------------

(q) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of the Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

(r) Indebtedness supported by a Letter of Credit, in a principal amount not to
exceed the face amount of such Letter of Credit;

(s) Credit Agreement Refinancing Indebtedness;

(t) Indebtedness of the Borrower or any Guarantor incurred and secured on a pari
passu basis with the Facilities or on a junior Lien basis to the Facilities or
unsecured, in an aggregate principal amount under this clause (t), when
aggregated with the aggregate amount of Incremental Facilities incurred pursuant
to Section 2.14, not to exceed the Available Incremental Amount; provided that
(i) in the case of any Indebtedness incurred pursuant to this clause (t) that is
secured on a pari passu basis with the Facilities, after giving pro forma effect
to such Indebtedness, the First Lien Leverage Ratio determined on a Pro Forma
Basis as of the last day of the most recently ended Test Period shall not exceed
3.75:1.00 and (ii) in the case of any other Indebtedness incurred pursuant to
this clause (t), after giving pro forma effect to such Indebtedness, the Total
Leverage Ratio determined on a Pro Forma Basis as of the last day of the most
recently ended Test Period shall not exceed 5.50:1.00; provided further that
such Indebtedness shall (A) have a maturity date that is after the Latest
Maturity Date at the time such Indebtedness is incurred, (B) have a Weighted
Average Life to Maturity not shorter than the longest Weighted Average Life to
Maturity of the Facilities, (C) if such Indebtedness is incurred or guaranteed
on a secured basis by a Loan Party with respect to Collateral, be subject to the
Junior Lien Intercreditor Agreement and, if the Indebtedness is secured on a
pari passu basis with the Facilities, be (1) in the form of debt securities and
(2) subject to the Pari Passu Lien Intercreditor Agreement and (D) have terms
and conditions (other than pricing, rate floors, discounts, fees, premiums and
optional prepayment or redemption provisions) that in the good faith
determination of the Borrower are not materially less favorable (when taken as a
whole) to the Borrower than the terms and conditions of the Loan Documents (when
taken as a whole) (provided that a certificate of the Borrower as to the
satisfaction of the conditions described in this clause (D) delivered at least
five (5) Business Days prior to the incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirements of this clause (D), shall be conclusive unless the
Administrative Agent notifies the Borrower within such five (5) Business Day
period that it disagrees with such determination (including a description of the
basis upon which it disagrees));

 

120



--------------------------------------------------------------------------------

(u) unsecured Indebtedness so long as immediately after giving effect to the
incurrence of such Indebtedness, the Borrower and the Restricted Subsidiaries
shall be in Pro Forma Compliance with the covenant set forth in Section 7.11
(determined without netting the proceeds of such Indebtedness);

(v) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (u) above; and

(w) the Permitted Wells Letters of Credit.

SECTION 7.04. Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:

(a) (i) any Restricted Subsidiary may merge with (A) the Borrower (including a
merger, the purpose of which is to reorganize the Borrower into a new
jurisdiction); provided that (x) the Borrower shall be the continuing or
surviving Person and (y) such merger does not result in the Borrower ceasing to
be organized under the Laws of the United States, any state thereof or the
District of Columbia, or (B) any one or more other Restricted Subsidiaries;
provided that when any Restricted Subsidiary that is a Loan Party is merging
with another Restricted Subsidiary, such Loan Party shall be the continuing or
surviving Person, and (ii) Direct Holdco and Health Finance Corporation may
merge with any other Loan Party (provided that if merged with the Borrower, the
Borrower shall be the continuing and surviving Person);

(b) (i) any Subsidiary that is not a Loan Party may merge or consolidate with or
into any other Subsidiary that is not a Loan Party and (ii) any Subsidiary of
Holdings (other than the Borrower) may liquidate or dissolve or change its legal
form if Holdings determines in good faith that such action is in the best
interests of Holdings and its Subsidiaries and is not materially disadvantageous
to the Lenders;

(c) any Restricted Subsidiary of Holdings (other than the Borrower) may Dispose
of all or substantially all of its assets (upon voluntary liquidation or
otherwise) to Holdings (in the case of Direct Holdco and Health Finance
Corporation), the Borrower or to another Restricted Subsidiary; provided that if
the transferor in such a transaction is a Guarantor, then (i) the transferee
must be the Borrower or a Guarantor or (ii) to the extent constituting an
Investment, such Investment must be a permitted Investment in or Indebtedness of
a Restricted Subsidiary which is not a Loan Party in accordance with Sections
7.02 and 7.03, respectively;

 

121



--------------------------------------------------------------------------------

(d) so long as no Default exists or would result therefrom, the Borrower may
merge with any other Person; provided that (i) the Borrower shall be the
continuing or surviving entity or (ii) if the Person formed by or surviving any
such merger or consolidation is not the Borrower (any such Person, the
“Successor Company”), (A) the Successor Company shall be an entity organized or
existing under the laws of the United States, any state thereof or the District
of Columbia, (B) the Successor Company shall expressly assume all the
obligations of the Borrower under this Agreement and the other Loan Documents to
which the Borrower is a party pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent, (C) each Guarantor, unless
it is the other party to such merger or consolidation, shall have by a
supplement to the Guaranty confirmed that its Guarantee shall apply to the
Successor Company’s obligations under this Agreement, (D) each Guarantor, unless
it is the other party to such merger or consolidation, shall have by a
supplement to the Security Agreement confirmed that its obligations thereunder
shall apply to the Successor Company’s obligations under this Agreement,
(E) each mortgagor of a Mortgaged Property, unless it is the other party to such
merger or consolidation, shall have by an amendment to or restatement of the
applicable Mortgage confirmed that its obligations thereunder shall apply to the
Successor Company’s obligations under this Agreement, and (F) the Borrower shall
have delivered to the Administrative Agent a certificate of a Responsible
Officer and an opinion of counsel, each stating that such merger or
consolidation and such supplement to this Agreement or any Collateral Document
comply with this Agreement; provided, further, that if the foregoing are
satisfied, the Successor Company will succeed to, and be substituted for, the
Borrower under this Agreement;

(e) so long as no Default exists or would result therefrom, any Restricted
Subsidiary may merge with any other Person in order to effect an Investment
permitted pursuant to Section 7.02; provided that the continuing or surviving
Person shall be a Restricted Subsidiary, which together with each of its
Restricted Subsidiaries shall have complied with the requirements of
Section 6.11;

(f) Holdings and its Subsidiaries may undertake or consummate any Reorganization
Transaction; and

(g) so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05.

SECTION 7.05. Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except:

(a) Dispositions of obsolete or worn out property and intellectual property,
whether now owned or hereafter acquired, in the ordinary course of business and
Dispositions of property no longer used or useful in the conduct of the business
of the Borrower and the Restricted Subsidiaries;

(b) Dispositions of inventory and immaterial assets in the ordinary course of
business;

 

122



--------------------------------------------------------------------------------

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement property;

(d) Dispositions of property to the Borrower or to a Restricted Subsidiary;
provided that if the transferor of such property is a Guarantor or the Borrower
(i) the transferee thereof must either be the Borrower or a Guarantor or (ii) to
the extent such transaction constitutes an Investment, such transaction is
permitted under Section 7.02;

(e) Dispositions permitted by Sections 7.04 and 7.06 and Liens permitted by
Section 7.01;

(f) Holdings and its Subsidiaries may undertake or consummate any Reorganization
Transaction;

(g) Dispositions of Cash Equivalents;

(h) Dispositions of accounts receivable in connection with the collection or
compromise thereof;

(i) leases, subleases, licenses or sublicenses, in each case in the ordinary
course of business and which do not materially interfere with the business of
Holdings, the Borrower and the Restricted Subsidiaries;

(j) transfers of property subject to Casualty Events upon receipt of the Net
Cash Proceeds of such Casualty Event;

(k) Dispositions of property not otherwise permitted under this Section 7.05;
provided that, with respect to any Disposition pursuant to this clause (k) for a
purchase price in excess of $5,000,000, the Borrower or a Restricted Subsidiary
shall receive not less than 75% of such consideration in the form of cash or
Cash Equivalents (in each case, free and clear of all Liens at the time
received, other than nonconsensual Liens permitted by Section 7.01 and Liens
permitted by Sections 7.01(r) and (t)); provided, however, that (i) any
liabilities (as shown on the Borrower’s or such Restricted Subsidiary’s most
recent balance sheet provided hereunder or in the footnotes thereto) of the
Borrower or such Restricted Subsidiary, other than liabilities that are by their
terms subordinated to the payment in cash of the Obligations, that are assumed
by the transferee with respect to the applicable Disposition and for which the
Borrower and all of the Restricted Subsidiaries shall have been validly released
by all applicable creditors in writing, (ii) any securities received by the
Borrower or such Restricted Subsidiary from such transferee that are converted
by the Borrower or such Restricted Subsidiary into cash (to the extent of the
cash received) within 180 days following the closing of the applicable
Disposition and (iii) any Designated

 

123



--------------------------------------------------------------------------------

Non-Cash Consideration received by the Borrower or such Restricted Subsidiary in
respect of such Disposition having an aggregate fair market value, taken
together with all other Designated Non-Cash Consideration received pursuant to
this clause (iii) that is at that time outstanding, not in excess of
$20,000,000, with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value, shall be deemed to be cash; provided, further, that
the Net Cash Proceeds of any Disposition under this Section 7.05(k) shall be
subject to the terms of Section 2.05(b) hereof.

(l) Dispositions listed on Schedule 7.05(l); and

(m) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements.

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Section 7.05(e) and except for Dispositions from a Loan
Party to another Loan Party), shall be for no less than the fair market value of
such property at the time of such Disposition. To the extent any Collateral is
Disposed of as expressly permitted by this Section 7.05 to any Person other than
Holdings, the Borrower or any Restricted Subsidiary, such Collateral shall be
sold free and clear of the Liens created by the Loan Documents, and the
Administrative Agent or the Collateral Agent, as applicable, shall be authorized
to take any actions deemed appropriate in order to effect the foregoing.

SECTION 7.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except:

(a) the Borrower and each Restricted Subsidiary may make Restricted Payments to
Holdings, the Borrower or any other Restricted Subsidiary (and, in the case of a
Restricted Payment by a non-wholly owned Restricted Subsidiary, to Holdings, the
Borrower and any other Restricted Subsidiary and to each other owner of Equity
Interests of such Restricted Subsidiary based on their relative ownership
interests of the relevant class of Equity Interests); provided that any
Restricted Payment made pursuant to this paragraph (a) by the Borrower or by any
direct or indirect parent of the Borrower shall be made only to Holdings, Direct
Holdco or a Restricted Subsidiary that is a Guarantor; provided further that any
Restricted Payment made pursuant to this paragraph (a) by one Insurance
Subsidiary to another Insurance Subsidiary shall be permitted;

(b) Holdings, the Borrower and each Restricted Subsidiary may declare and make
dividend payments or other distributions payable solely in the Equity Interests
(other than Disqualified Equity Interests not otherwise permitted by
Section 7.03) of such Person;

(c) [reserved];

 

124



--------------------------------------------------------------------------------

(d) to the extent constituting Restricted Payments, Holdings, the Borrower and
their respective Restricted Subsidiaries may enter into and consummate
transactions expressly permitted by any provision of Section 7.04 or 7.08 other
than Section 7.08(e);

(e) repurchases of Equity Interests in Holdings, the Borrower or any Restricted
Subsidiary deemed to occur upon exercise of stock options or warrants if such
Equity Interests represent a portion of the exercise price of such options or
warrants;

(f) Holdings may pay (or make Restricted Payments to allow any direct or
indirect parent thereof to pay) for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests of Holdings (or of any
such parent of Holdings) by any future, present or former employee or director
of Holdings (or any direct or indirect parent of Holdings) or any of its
Subsidiaries pursuant to any employee or director equity plan, employee or
director stock option plan or any other employee or director benefit plan or any
agreement (including any stock subscription or shareholder agreement) with any
employee or director of Holdings or any of its Subsidiaries;

(g) Holdings may make Restricted Payments:

(i) the proceeds of which will be used by any direct or indirect parent of
Holdings to pay the tax liability to each relevant jurisdiction in respect of
consolidated, combined, unitary or affiliated returns for the relevant
jurisdiction of such parent attributable to Holdings, the Borrower or their
respective Subsidiaries determined as if Holdings, the Borrower and its
Subsidiaries filed separately;

(ii) the proceeds of which shall be used by any direct or indirect parent of
Holdings to pay its operating expenses incurred in the ordinary course of
business and other corporate overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third
parties), which are reasonable and customary and incurred in the ordinary course
of business, in an aggregate amount not to exceed $2,000,000 in any fiscal year
plus any reasonable and customary indemnification claims made by directors or
officers of Holdings (or any parent thereof) attributable to the ownership or
operations of Holdings, the Borrower and its Subsidiaries;

(iii) the proceeds of which shall be used by any direct or indirect parent of
Holdings to pay franchise taxes and other fees, taxes and expenses required to
maintain its corporate existence;

(iv) [reserved];

 

125



--------------------------------------------------------------------------------

(v) to finance any Investment permitted to be made pursuant to Section 7.02;
provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment and (B) Holdings shall,
immediately following the closing thereof, cause (1) all property acquired
(whether assets or Equity Interests) to be contributed to the Borrower or its
Restricted Subsidiaries or (2) the merger (to the extent permitted in
Section 7.04) of the Person formed or acquired into the Borrower or a Restricted
Subsidiary in order to consummate such Permitted Acquisition, in each case, in
accordance with the requirements of Section 6.11; and

(vi) the proceeds of which shall be used by any direct or indirect parent of
Holdings to pay fees and expenses (other than to Affiliates) related to any
unsuccessful equity or debt offering permitted by this Agreement;

(h) in addition to the foregoing Restricted Payments and so long as no Default
shall have occurred and be continuing or would result therefrom, Holdings may
make additional Restricted Payments in an aggregate amount, together with the
aggregate amount of (1) prepayments, redemptions, purchases, defeasances and
other payments in respect of Junior Financings made pursuant to
Section 7.13(a)(iv) and (2) loans and advances to any direct or indirect parent
of Holdings made pursuant to Section 7.02(l) in lieu of Restricted Payments
permitted by this clause (h), such that, after giving Pro Forma Effect to such
Restricted Payment, the Total Leverage Ratio shall not exceed 4.00:1.00; and

(i) repurchases and redemptions of Equity Interests in Holdings, the Borrower or
any Restricted Subsidiary in an amount not to exceed $25,000,000 in any calendar
year (with unused amounts in any calendar year being carried over to the two
immediately succeeding calendar years).

SECTION 7.07. Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and the Restricted Subsidiaries on the date hereof or any business
reasonably related or ancillary thereto; it being understood and acknowledged
that any Insurance Subsidiary shall be the only entity conducting insurance
business (and business reasonably related thereto) and that any Insurance
Subsidiary shall be engaged solely in the medical malpractice business, workers
compensation and such other insurance business as may be reasonably approved by
the Administrative Agent, for the underwriting of insurance policies for the
Borrower and its Subsidiaries and each Related Professional Corporation and each
of such Loan Party’s or Related Professional Corporation’s respective employees,
officers, directors or contractors who provides professional medical services to
patients.

SECTION 7.08. Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than (a) transactions among Loan Parties or any Restricted
Subsidiary (other than any Insurance Subsidiary) or any entity that becomes a
Restricted Subsidiary (other than any Insurance Subsidiary) as a result of such
transaction, (b) on terms substantially as favorable to Holdings, the Borrower
or such Restricted Subsidiary as

 

126



--------------------------------------------------------------------------------

would be obtainable by Holdings, the Borrower or such Restricted Subsidiary at
the time in a comparable arm’s-length transaction with a Person other than an
Affiliate, (c) the payment of fees and expenses related to the Transaction,
(d) equity issuances, repurchases, retirements or other acquisitions or
retirements of Equity Interests by Holdings permitted under Section 7.06,
(e) loans and other transactions by Holdings, the Borrower and their respective
Restricted Subsidiaries to the extent permitted under this Article VII,
(f) employment and severance arrangements between Holdings, the Borrower and
their respective Restricted Subsidiaries and their respective officers and
employees in the ordinary course of business, (g) payments by Holdings (and any
direct or indirect parent thereof), the Borrower and their respective Restricted
Subsidiaries pursuant to the tax sharing agreements among Holdings (and any such
parent thereof), the Borrower and their respective Restricted Subsidiaries on
customary terms to the extent attributable to the ownership or operation of the
Borrower and their respective Restricted Subsidiaries, (h) the payment of
customary fees and reasonable out of pocket costs to, and indemnities provided
on behalf of, directors, officers and employees of Holdings, the Borrower and
their respective Restricted Subsidiaries in the ordinary course of business to
the extent attributable to the ownership or operation of Holdings, the Borrower
and their respective Restricted Subsidiaries, (i) transactions pursuant to
permitted agreements in existence on the Second Restatement Effective Date and
set forth on Schedule 7.08 or any amendment thereto to the extent such an
amendment is not adverse to the Lenders in any material respect, (j) dividends,
redemptions and repurchases permitted under Section 7.06, (k) Holdings and its
Subsidiaries may undertake or consummate any Reorganization Transaction, and
(l) transactions pursuant to management contracts with affiliated physicians
entered into in the ordinary course of business consistent with past practice.

SECTION 7.09. Restrictive Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability of (a) any Restricted Subsidiary that is not a Guarantor
to make Restricted Payments to the Borrower or any Guarantor or (b) the Borrower
or any Loan Party to create, incur, assume or suffer to exist Liens on property
of such Person for the benefit of the Lenders with respect to the Facilities and
the Obligations or under the Loan Documents; provided that the foregoing clauses
(a) and (b) shall not apply to Contractual Obligations which (i) (x) exist on
the date hereof and (to the extent not otherwise permitted by this Section 7.09)
are listed on Schedule 7.09 hereto and (y) to the extent Contractual Obligations
permitted by clause (x) are set forth in an agreement evidencing Indebtedness,
are set forth in any agreement evidencing any permitted renewal, extension or
refinancing of such Indebtedness so long as such renewal, extension or
refinancing does not expand the scope of such Contractual Obligation, (ii) are
binding on a Restricted Subsidiary at the time such Restricted Subsidiary first
becomes a Restricted Subsidiary, so long as such Contractual Obligations were
not entered into solely in contemplation of such Person becoming a Restricted
Subsidiary; provided further that this clause (ii) shall not apply to
Contractual Obligations that are binding on a Person that becomes a Restricted
Subsidiary pursuant to Section 6.14, (iii) represent Indebtedness of a
Restricted Subsidiary which is not a Loan Party which is permitted by
Section 7.03 only to the extent such Contractual Obligations apply to such
Restricted Subsidiary and its Subsidiaries, (iv) arise in connection with any
Disposition permitted by Section 7.05, (v) are customary provisions in joint
venture agreements and other similar agreements

 

127



--------------------------------------------------------------------------------

applicable to joint ventures permitted under Section 7.02 and applicable solely
to such joint venture entered into in the ordinary course of business, (vi) are
negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.03 but solely to the extent any negative
pledge relates to the property financed by or the subject of such Indebtedness
(and excluding in any event any Indebtedness constituting any Junior Financing),
(vii) are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto, (viii) comprise restrictions imposed by any agreement
relating to secured Indebtedness permitted pursuant to Section 7.03(e) to the
extent that such restrictions apply only to the property or assets securing such
Indebtedness, (ix) are customary provisions restricting subletting or assignment
of any lease governing a leasehold interest of the Borrower or any Restricted
Subsidiary, (x) are customary provisions restricting assignment of any agreement
entered into in the ordinary course of business, (xi) are restrictions on cash
or other deposits imposed by customers under contracts entered into in the
ordinary course of business and (xii) are contained in the definitive
documentation for the Senior Notes (and in respect of any Permitted Refinancing
thereof).

SECTION 7.10. Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, in a manner inconsistent with the uses set forth in the
preliminary statements to this Agreement.

SECTION 7.11. Financial Covenant. Permit the Total Leverage Ratio as of the last
day of any Test Period to exceed (a) for any Test Period ending prior to the
last day of the first fiscal quarter of the Borrower ending on or after the
first anniversary of the Second Restatement Effective Date (such day, the “First
Covenant Step-down Date”), 6.25:1.00, (b) for any Test Period ending on or after
the First Covenant Step-down Date but prior to the last day of the first fiscal
quarter of the Borrower ending on or after the third anniversary of the Second
Restatement Effective Date (such day, the “Second Covenant Step-down Date”),
5.75:1.00, (c) for any Test Period ending on or after the Second Covenant
Step-down Date but prior to the last day of the first fiscal quarter of the
Borrower ending on or after the fourth anniversary of the Second Restatement
Effective Date (such day, the “Third Covenant Step-down Date”), 5:25:1.00 and
(d) for any Test Period ending after the Third Covenant Step-down Date,
5.00:1.00.

SECTION 7.12. Accounting Changes. Make any change in fiscal year; provided,
however, that Holdings may, upon written notice to the Administrative Agent,
change its fiscal year to any other fiscal year reasonably acceptable to the
Administrative Agent, in which case, Holdings and the Administrative Agent will,
and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary to reflect such change in fiscal year.

SECTION 7.13. Prepayments, Etc. of Indebtedness. (a) Prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner (it being understood that payments of regularly scheduled interest shall
be permitted) any subordinated Indebtedness incurred under Section 7.03(g) or
any other

 

128



--------------------------------------------------------------------------------

Indebtedness that is required to be subordinated to the Obligations pursuant to
the terms of the Loan Documents (collectively, “Junior Financing”) or make any
payment in violation of any subordination terms of any Junior Financing
Documentation, except (i) the refinancing thereof with the Net Cash Proceeds of
any Indebtedness (to the extent such Indebtedness constitutes a Permitted
Refinancing and, if applicable, is permitted pursuant to Section 7.03(g)), to
the extent not required to prepay any Loans or Facility pursuant to
Section 2.05(b), or of any Indebtedness of Holdings, (ii) the conversion of any
Junior Financing to Equity Interests (other than Disqualified Equity Interests)
of Holdings or any of its direct or indirect parents, (iii) the prepayment of
Indebtedness of the Borrower or any Restricted Subsidiary to the Borrower or any
Restricted Subsidiary to the extent permitted by the Collateral Documents and
(iv) prepayments, redemptions, purchases, defeasances and other payments in
respect of Junior Financings prior to their scheduled maturity in an aggregate
amount, together with the aggregate amount of (1) Restricted Payments made
pursuant to Section 7.06(h) and (2) loans and advances to any direct or indirect
parent of Holdings made pursuant to Section 7.02(l) in lieu of Restricted
Payments permitted by Section 7.06(h), in an amount such that, after giving Pro
Forma Effect thereto, the Total Leverage Ratio shall not exceed 4.00:1.00.

(b) Amend, modify or change in any manner materially adverse to the interests of
the Lenders any term or condition of any Junior Financing Documentation without
the consent of the Arrangers.

SECTION 7.14. Equity Interests of the Borrower and Restricted Subsidiaries.
Permit the Borrower, any Successor Company or any Domestic Subsidiary that is a
Restricted Subsidiary to be a non-wholly owned Subsidiary, except (i) as a
result of or in connection with a dissolution, merger, consolidation or
Disposition of a Restricted Subsidiary (other than the Borrower or any Successor
Company) permitted by Section 7.04, 7.05 or an Investment in any Person
permitted under Section 7.02 or (ii) so long as such Restricted Subsidiary
(other than the Borrower or any Successor Company) continues to be a Guarantor
and complies with the requirements of Section 6.11 as if it were a wholly owned
subsidiary.

SECTION 7.15. Holding Companies. (a) In the case of Holdings, conduct, transact
or otherwise engage in any business or operations other than those incidental to
(i) its ownership of the Equity Interests of Direct Holdco, HQ Guarantor (or any
successor thereto), any Subsidiary on an interim basis in order to effect the
Reorganization Transactions and, if applicable, the Borrower, (ii) the
maintenance of its legal existence, (iii) the performance of the Loan Documents,
(iv) any public offering of its common stock or any other issuance of its Equity
Interests not prohibited by Article VII, (v) any Reorganization Transaction and
(vi) any transaction that Holdings is permitted to enter into or consummate
under this Article VII.

(b) In the case of Direct Holdco, Holdings shall not permit Direct Holdco to
(i) incur any Indebtedness or obligations other than its Guarantee hereof,
(ii) own any material assets or other property, other than Indebtedness or other
obligations owing to the Direct Holdco by Holdings and the other Restricted
Subsidiaries, Cash Equivalents and the ownership of the Borrower’s and Health
Finance Corporation’s Equity Interests

 

129



--------------------------------------------------------------------------------

and the Equity Interests of any other Subsidiaries and (iii) conduct, transact
or otherwise engage in any business or operations, in each case other than those
incidental to (v) any Reorganization Transaction, (w) treasury, cash management
and hedging, (x) the maintenance of its legal existence, (y) the performance of
its obligations pursuant to this Agreement and (z) any transaction that Direct
Holdco is permitted to enter into or consummate under this Article VII.

SECTION 7.16. [Intentionally Omitted].

SECTION 7.17. Insurance Subsidiary. (a) Permit an Insurance Subsidiary to enter
into any (or renew, extend or materially modify any existing) reinsurance or
stop-loss insurance arrangements except in the ordinary course of business with
reinsurers rated as least “A” by A.M. Best & Co. or reinsurers whose obligations
to such Insurance Subsidiary are secured by letters of credit or other
collateral reasonably acceptable to the Administrative Agent or (b) permit any
Investment in an Insurance Subsidiary, except for Investments in any calendar
year not in excess of 50% of the Annual Premiums for such calendar year.

SECTION 7.18. Related Professional Corporations. (a) Cause any Related
Professional Corporation to take any action that, if taken by Holdings, the
Borrower or any Restricted Subsidiary of the Borrower, would be prohibited
hereunder.

(b) Amend or waive, or permit any Subsidiary Guarantor to amend or waive, any
provision of any Management/Services Agreement to which any Related Professional
Corporation is a party in a manner material and adverse to the Lenders, except
to the extent any such amendment or waiver is required by Law; provided that the
Borrower or such Subsidiary Guarantor shall notify the Administrative Agent of
such amendment or waiver required by Law promptly after obtaining knowledge
thereof.

ARTICLE VIII

Events of Default and Remedies

SECTION 8.01. Events of Default. Any of the following shall constitute an Event
of Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan, or
(ii) within five (5) Business Days after the same becomes due, any interest on
any Loan or any other amount payable hereunder or with respect to any other Loan
Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.03(a) or 6.05(a) (solely
with respect to Holdings and the Borrower) or Article VII; or

 

130



--------------------------------------------------------------------------------

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after notice thereof by the Administrative Agent
to the Borrower; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document required
to be delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise), in respect of any Indebtedness (other than Indebtedness hereunder)
having an aggregate principal amount of not less than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness, or any other event occurs (other than, with respect to
Indebtedness consisting of Swap Contracts, termination events or equivalent
events pursuant to the terms of such Swap Contracts), the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity;
provided that this clause (e)(B) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of the Restricted
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer for it or for all or any material part of its property; or
any receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts in excess of the Threshold Amount as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of the Loan Parties,
taken as a whole, and is not released, vacated or fully bonded within sixty
(60) days after its issue or levy; or

 

131



--------------------------------------------------------------------------------

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied coverage) and such judgment or order shall not have
been satisfied, vacated, discharged or stayed or bonded pending an appeal for a
period of sixty (60) consecutive days; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA in an aggregate amount
which could reasonably be expected to result in a Material Adverse Effect, or
(ii) any Loan Party or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount which could reasonably be expected to result in a
Material Adverse Effect; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or any Lender or the satisfaction in full
of all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in writing the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies in writing that it has any or further
liability or obligation under any Loan Document (other than as a result of
repayment in full of the Obligations and termination of the Aggregate
Commitments), or purports in writing to revoke or rescind any Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Collateral Documents. (i) Any Collateral Document after delivery thereof
pursuant to the Existing Credit Agreement, the Second Amendment and Restatement
Agreement or Section 6.11 or Section 6.13 shall for any reason (other than
pursuant to the terms thereof including as a result of a transaction permitted
under Section 7.04 or 7.05) cease to create a valid and perfected lien, with the
priority required by the Collateral Documents, (or other security purported to
be created on the applicable Collateral) on and security interest in any
material portion of the Collateral purported to be covered thereby, subject to
Liens permitted under Section 7.01, except to the extent that any such loss of
perfection or priority results from the failure of the Administrative Agent or
the Collateral Agent to maintain possession of certificates actually delivered
to it representing securities pledged under the Collateral Documents or to file
Uniform Commercial Code continuation statements and except as to Collateral
consisting of real property to the extent that such losses are covered by a
lender’s title insurance policy and such insurer has not denied coverage, or
(ii) any of the Equity Interests of the Borrower ceasing to be pledged pursuant
to the Security Agreement free of Liens other than Liens created by the Security
Agreement or any nonconsensual Liens arising solely by operation of Law; or

 

132



--------------------------------------------------------------------------------

(m) Junior Financing Documentation. (i) Any of the Obligations of the Loan
Parties under the Loan Documents for any reason shall cease to be “Senior
Indebtedness” (or any comparable term) or “Senior Secured Financing” (or any
comparable term) under, and as defined in, any Junior Financing Documentation or
(ii) the subordination provisions set forth in any Junior Financing
Documentation shall, in whole or in part, cease to be effective or cease to be
legally valid, binding and enforceable against the holders of any Junior
Financing, if applicable.

SECTION 8.02. Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent may and, at the request of the Required
Lenders, shall take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

(e) provided that upon the occurrence of an actual or deemed entry of an order
for relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

SECTION 8.03. Exclusion of Immaterial Subsidiaries. Solely for the purpose of
determining whether a Default has occurred under clause (f) or (g) of
Section 8.01, any reference in any such clause to any Restricted Subsidiary or
Loan Party shall be deemed not to include any Restricted Subsidiary affected by
any event or circumstances referred to in any such clause that did not, as of
the last day of the most recent completed fiscal quarter of the Borrower, have
assets with a value in excess of 5% of the consolidated total assets of the
Borrower and the Restricted Subsidiaries and did not, as of the four quarter
period ending on the last day of such fiscal quarter, have revenues exceeding 5%
of the total revenues of the Borrower and the Restricted Subsidiaries (it being
agreed that all Restricted Subsidiaries affected by any event or circumstance
referred to in any such clause shall be considered together, as a single
consolidated Restricted Subsidiary, for purposes of determining whether the
condition specified above is satisfied).

 

133



--------------------------------------------------------------------------------

SECTION 8.04. Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.05 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, the termination value under Secured
Hedge Agreements and the Cash Management Obligations, ratably among the Lenders
in proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

Sixth, to the payment of all other Obligations of the Loan Parties (other than
the Obligations described in clauses First through Fifth) that are due and
payable to the Administrative Agent and the other Secured Parties on such date,
ratably based upon the respective aggregate amounts of all such Obligations
owing to the Administrative Agent and the other Secured Parties on such date;
and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

134



--------------------------------------------------------------------------------

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower.

ARTICLE IX

Administrative Agent and Other Agents

SECTION 9.01. Appointment and Authorization of Agents. (a) Each Lender hereby
irrevocably appoints, designates and authorizes the Administrative Agent to take
such action on its behalf under the provisions of this Agreement and each other
Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Loan Document, the Administrative Agent shall have no duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

(b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Agents in this Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article IX and in the definition of “Agent-Related Person” included
such L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.

(c) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (in its capacities as a Lender, Swing
Line Lender (if applicable), L/C Issuer (if applicable) and a potential Hedge
Bank) hereby irrevocably appoints and authorizes the Administrative Agent to act
as the agent of (and to hold any security interest created by the Collateral
Documents for and on behalf of or on trust for) such Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto. In this

 

135



--------------------------------------------------------------------------------

connection, the Administrative Agent, as “collateral agent” (and any co-agents
and attorneys-in-fact appointed by the Administrative Agent pursuant to
Section 9.02 for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Collateral Documents, or for exercising
any rights and remedies thereunder at the direction of the Administrative
Agent), shall be entitled to the benefits of all provisions of this Article IX
(including Section 9.07, as though such co-agents and attorneys-in-fact were the
“collateral agent” under the Loan Documents) as if set forth in full herein with
respect thereto.

SECTION 9.02. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents or of exercising any rights and
remedies thereunder) by or through agents, employees or attorneys-in-fact, and
shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct (as determined in the final judgment of a court of competent
jurisdiction).

SECTION 9.03. Liability of Agents. No Agent-Related Person shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct,
as determined by the final judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein), or (b) be responsible in
any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Loan Party or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or the perfection or
priority of any Lien or security interest created or purported to be created
under the Collateral Documents, or for any failure of any Loan Party or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
or participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of any Loan
Party or any Affiliate thereof.

SECTION 9.04. Reliance by Agents. (a) Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, electronic mail message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to any Loan
Party), independent accountants and other

 

136



--------------------------------------------------------------------------------

experts selected by such Agent. Each Agent shall be fully justified in failing
or refusing to take any action under any Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders (or such greater number of Lenders
as may be expressly required hereby in any instance) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders.

(b) For purposes of determining compliance with the conditions specified in
Section 5 of the Second Amendment and Restatement Agreement, each Lender that
has signed this Agreement (or an Assignment and Assumption) shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Second Restatement
Effective Date specifying its objection thereto.

SECTION 9.05. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to any Event of Default as may be directed by the
Required Lenders in accordance with Article VIII; provided that unless and until
the Administrative Agent has received any such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Event of Default as it shall deem
advisable or in the best interest of the Lenders.

SECTION 9.06. Credit Decision; Disclosure of Information by Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower and the other
Loan Parties hereunder. Each Lender also

 

137



--------------------------------------------------------------------------------

represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrower and the other Loan
Parties. Except for notices, reports and other documents expressly required to
be furnished to the Lenders by any Agent herein, such Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Loan Parties or any of
their respective Affiliates which may come into the possession of any
Agent-Related Person.

SECTION 9.07. Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided, that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Agent-Related Person’s own gross negligence or
willful misconduct, as determined by the final judgment of a court of competent
jurisdiction; provided, further, that no action taken in accordance with the
directions of the Required Lenders (or such other number or percentage of the
Lenders as shall be required by the Loan Documents) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this
Section 9.07. In the case of any investigation, litigation or proceeding giving
rise to any Indemnified Liabilities, this Section 9.07 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person. Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Borrower. The
undertaking in this Section 9.07 shall survive termination of the Aggregate
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent.

SECTION 9.08. Agents in their Individual Capacities. JPMorgan Chase Bank and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire Equity Interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with each of
the Loan Parties and their respective Affiliates as though JPMorgan Chase Bank
were not the Administrative Agent or an L/C Issuer hereunder and without notice
to or consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, JPMorgan Chase Bank or its Affiliates may receive information
regarding any Loan Party or its Affiliates (including

 

138



--------------------------------------------------------------------------------

information that may be subject to confidentiality obligations in favor of such
Loan Party or such Affiliate) and acknowledge that the Administrative Agent
shall be under no obligation to provide such information to them. With respect
to its Loans, JPMorgan Chase Bank shall have the same rights and powers under
this Agreement as any other Lender and may exercise such rights and powers as
though it were not the Administrative Agent or an L/C Issuer, and the terms
“Lender” and “Lenders” include JPMorgan Chase Bank in its individual capacity.

SECTION 9.09. Successor Agents. The Administrative Agent may resign as the
Administrative Agent upon thirty (30) days’ notice to the Lenders and the
Borrower. If the Administrative Agent becomes a Defaulting Lender and is not
performing its role hereunder as Administrative Agent, the Administrative Agent
may be removed as the Administrative Agent hereunder at the request of the
Borrower and the Required Lenders. If the Administrative Agent resigns or is
removed under this Agreement, the Required Lenders shall appoint from among the
Lenders a successor agent for the Lenders, which successor agent shall be
consented to by the Borrower at all times other than during the existence of an
Event of Default under Section 8.01(f) or (g) (which consent of the Borrower
shall not be unreasonably withheld or delayed). If no successor agent is
appointed prior to the effective date of the resignation or removal of the
Administrative Agent, the Administrative Agent may appoint, after consulting
with the Lenders and the Borrower, a successor agent from among the Lenders.
Upon the acceptance of its appointment as successor agent hereunder, the Person
acting as such successor agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent,”
shall mean such successor administrative agent and/or supplemental
administrative agent, as the case may be, and the retiring Administrative
Agent’s appointment, powers and duties as the Administrative Agent shall be
terminated. After the retiring Administrative Agent’s resignation or removal
hereunder as the Administrative Agent, the provisions of this Article IX and
Sections 10.04 and 10.05 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was the Administrative Agent under this
Agreement. If no successor agent has accepted appointment as the Administrative
Agent by the date which is thirty (30) days following the retiring
Administrative Agent’s notice of resignation or removal, the retiring
Administrative Agent’s resignation or removal shall nevertheless thereupon
become effective and the Lenders shall perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. Upon the acceptance of any
appointment as the Administrative Agent hereunder by a successor and upon the
execution and filing or recording of such financing statements, or amendments
thereto, and such amendments or supplements to the Mortgages, and such other
instruments or notices, as may be necessary or desirable, or as the Required
Lenders may request, in order to (a) continue the perfection of the Liens
granted or purported to be granted by the Collateral Documents or (b) otherwise
ensure that the Collateral and Guarantee Requirement is satisfied, the
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges, and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents. After the retiring
Administrative Agent’s resignation or removal hereunder as the Administrative
Agent, the provisions of this Article IX shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as the Administrative Agent.

 

139



--------------------------------------------------------------------------------

SECTION 9.10. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.03(h) and (i), 2.09 and 10.04)
allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

SECTION 9.11. Collateral and Guaranty Matters. The Lenders irrevocably agree:

(a) that any Lien on any property granted to or held by the Administrative Agent
or the Collateral Agent under any Loan Document shall be automatically released
(i) upon termination of the Aggregate Commitments and payment in full of all
Obligations (other than (x) obligations under Secured Hedge Agreements not yet
due and payable, (y) Cash Management Obligations not yet due and

 

140



--------------------------------------------------------------------------------

payable and (z) contingent indemnification obligations not yet accrued and
payable) and the expiration or termination of all Letters of Credit (without any
pending drawing), (ii) at the time the property subject to such Lien is
transferred or to be transferred as part of or in connection with any transfer
permitted hereunder or under any other Loan Document to any Person other than
Holdings, the Borrower or any of its Domestic Subsidiaries that are Restricted
Subsidiaries, (iii) subject to Section 10.01, if the release of such Lien is
approved, authorized or ratified in writing by the Required Lenders, or (iv) if
the property subject to such Lien is owned by a Guarantor, upon release of such
Guarantor from its obligations under its Guaranty pursuant to clause (c) below;

(b) to release or subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.01(i); and

(c) that any Guarantor shall be automatically released from its obligations
under the Guaranty if such Person ceases to be a Restricted Subsidiary as a
result of a transaction or designation permitted hereunder; provided that no
such release shall occur if such Guarantor continues to be a guarantor in
respect of any Junior Financing.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.11. In each case as specified in this Section 9.11, the Administrative
Agent will (and each Lender irrevocably authorizes the Administrative Agent to),
at the Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release or
subordination of such item of Collateral from the assignment and security
interest granted under the Collateral Documents, or to evidence the release of
such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.11.

SECTION 9.12. Other Agents; Arrangers and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“joint lead arranger”, “joint bookrunner”, “co-manager”, or “syndication agent”
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than those applicable to all Lenders as such. Without
limiting the foregoing, none of the Lenders or other Persons so identified shall
have or be deemed to have any fiduciary relationship with any Lender. Each
Lender acknowledges that it has not relied, and will not rely, on any of the
Lenders or other Persons so identified in deciding to enter into this Agreement
or in taking or not taking action hereunder.

SECTION 9.13. Appointment of Supplemental Administrative Agents. (a) It is the
purpose of this Agreement and the other Loan Documents that there shall be no
violation of any Law of any jurisdiction denying or restricting the right of
banking corporations or associations to transact business as agent or trustee in
such jurisdiction. It

 

141



--------------------------------------------------------------------------------

is recognized that in case of litigation under this Agreement or any of the
other Loan Documents, and in particular in case of the enforcement of any of the
Loan Documents, or in case the Administrative Agent deems that by reason of any
present or future Law of any jurisdiction it may not exercise any of the rights,
powers or remedies granted herein or in any of the other Loan Documents or take
any other action which may be desirable or necessary in connection therewith,
the Administrative Agent is hereby authorized to appoint an additional
individual or institution selected by the Administrative Agent in its sole
discretion as a separate trustee, co-trustee, administrative agent, collateral
agent or administrative co-agent (any such additional individual or institution
being referred to herein individually as a “Supplemental Administrative Agent”
and collectively as “Supplemental Administrative Agents”).

(b) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article IX and of Sections
10.04 and 10.05 that refer to the Administrative Agent shall inure to the
benefit of such Supplemental Administrative Agent and all references therein to
the Administrative Agent shall be deemed to be references to the Administrative
Agent and/or such Supplemental Administrative Agent, as the context may require.

(c) Should any instrument in writing from the Borrower, Holdings or any other
Loan Party be required by any Supplemental Administrative Agent so appointed by
the Administrative Agent for more fully and certainly vesting in and confirming
to him or it such rights, powers, privileges and duties, the Borrower or
Holdings, as applicable, shall, or shall cause such Loan Party to, execute,
acknowledge and deliver any and all such instruments promptly upon request by
the Administrative Agent. In case any Supplemental Administrative Agent, or a
successor thereto, shall die, become incapable of acting, resign or be removed,
all the rights, powers, privileges and duties of such Supplemental
Administrative Agent, to the extent permitted by Law, shall vest in and be
exercised by the Administrative Agent until the appointment of a new
Supplemental Administrative Agent.

 

142



--------------------------------------------------------------------------------

ARTICLE X

Miscellaneous

SECTION 10.01. Amendments, Etc. Except as provided in Section 2.14 with respect
to any Incremental Amendment, Section 2.15 with respect to a Loan Modification
Agreement or as otherwise set forth in this Agreement, no amendment or waiver of
any provision of this Agreement or any other Loan Document, and no consent to
any departure by the Borrower or any other Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders and the Borrower or
the applicable Loan Party, as the case may be, and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided that, no such amendment, waiver or consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of each Lender directly affected thereby (it being understood that a waiver of
any condition precedent set forth in Section 4.02 or the waiver of any Default,
mandatory prepayment or mandatory reduction of the Commitments shall not
constitute an extension or increase of any Commitment of any Lender);

(b) postpone any date scheduled for, or reduce the amount of, any payment of
principal or interest under Section 2.07 or 2.08 without the written consent of
each Lender directly affected thereby, it being understood that the waiver of
(or amendment to the terms of) any mandatory prepayment of the Term Loans shall
not constitute a postponement of any date scheduled for the payment of principal
or interest;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby, it being understood that any change to the definition of Total Leverage
Ratio, First Lien Net Leverage Ratio, First Lien Leverage Ratio or in the
component definitions thereof shall not constitute a reduction in the rate;
provided that, only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest at the Default Rate;

(d) change any provision of this Section 10.01, the definition of “Required
Lenders” or “Pro Rata Share” or Section 2.06(c), 8.04 or 2.13 without the
written consent of each Lender affected thereby;

(e) other than in a transaction permitted under Section 7.05, release all or
substantially all of the Collateral in any transaction or series of related
transactions, without the written consent of each Lender; or

(f) other than in connection with a transaction permitted under Section 7.04 or
7.05, release all or substantially all of the aggregate value of the Guarantees,
without the written consent of each Lender;

 

143



--------------------------------------------------------------------------------

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document; (iv) Section 10.07(h) may
not be amended, waived or otherwise modified without the consent of each
Granting Lender all or any part of whose Loans are being funded by an SPC at the
time of such amendment, waiver or other modification; and (v) the consent of
Lenders holding more than 50% of any Class of Commitments shall be required with
respect to any amendment that by its terms adversely affects the rights of such
Class in respect of payments hereunder in a manner different than such amendment
affects other Classes. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender (it being understood
that any Commitments or Loans held or deemed held by any Defaulting Lender shall
be excluded for a vote of the Lenders hereunder requiring any consent of the
Lenders).

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Credit Loans and the accrued interest and
fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.

Notwithstanding anything to the contrary herein, the Administrative Agent may,
with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.

SECTION 10.02. Notices and Other Communications; Facsimile Copies. (a) General.
Except in the case of notices and other communications expressly permitted to be
given by telephone, all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to Holdings or the Borrower, to it at 265 Brookview Centre Way, Suite
400, Knoxville, Tennessee 37919, Attention of President and/or Chief Financial
Officer (Fax No. (865) 539-8030);

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 10 S.
Dearborn St. Floor L2, Chicago, IL 60603, Attention of Leonida G. Mischke (Fax
No.: (888) 292-9533) (email: leonida.g.mischke@jpmorgan.com), with a copy to
JPMorgan Chase Bank, N.A., 10 S. Dearborn St., 9th Floor, Chicago, IL 60603,
Attention of Helen Davis (Fax No. (312) 732-1762) (email:
helen.d.davis@jpmorgan.com);

 

144



--------------------------------------------------------------------------------

(iii) if to JPMorgan Chase Bank, N.A. in its capacity as an L/C Issuer, to
JPMorgan Chase Bank, N.A., 10 S. Dearborn St. Floor L2, Chicago, IL 60603,
Attention of Leonida G. Mischke (Fax No.: (888) 292-9533) (email:
leonida.g.mischke@jpmorgan.com);

(iv) if to any other L/C Issuer, to it at its address (or fax number) set forth
in its Administrative Questionnaire;

(v) if to the Swing Line Lender, to JPMorgan Chase Bank, N.A., 10 S. Dearborn
St. Floor L2, Chicago, IL 60603, Attention of Leonida G. Mischke (Fax No.:
(888) 292-9533) (email: leonida.g.mischke@jpmorgan.com); and

(vi) if to any other Lender, to it at its address (or fax number) set forth in
its Administrative Questionnaire.

Any party hereto may change its address or fax number for notices and other
communications hereunder by notice to the other parties hereto. Notices and
other communications to the Lenders and the L/C Issuer hereunder may also be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the L/C Issuer pursuant to Article II if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications. All notices and other
communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt. In no
event shall a voicemail message be effective as a notice, communication or
confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile or other electronic transmission. The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually signed originals and shall be
binding on all Loan Parties, the Agents and the Lenders.

(c) Reliance by Agents and Lenders. The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any

 

145



--------------------------------------------------------------------------------

confirmation thereof. The Borrower shall indemnify each Agent-Related Person and
each Lender from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower in the absence of gross negligence or willful misconduct. All
telephonic notices to the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

SECTION 10.03. No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.

SECTION 10.04. Attorney Costs, Expenses and Taxes. The Borrower agrees (a) if
the Second Restatement Effective Date occurs, to pay or reimburse the
Administrative Agent, the Arrangers, the Co-Managers, and the Syndication Agent
for all reasonable out-of-pocket costs and expenses incurred in connection with
the preparation, negotiation, syndication and execution of this Agreement and
the other Loan Documents, and any amendment, waiver, consent or other
modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated), and the consummation and
administration of the transactions contemplated hereby and thereby, including
all Attorney Costs of Cravath, Swaine & Moore LLP, and (b) to pay or reimburse
the Administrative Agent, the Arrangers, the Co-Managers, the Syndication Agent,
and each Lender for all reasonable out-of-pocket costs and expenses incurred in
connection with the enforcement of any rights or remedies under this Agreement
or the other Loan Documents (including all such costs and expenses incurred
during any legal proceeding, including any proceeding under any Debtor Relief
Law, and including all Attorney Costs of counsel to the Administrative Agent).
The foregoing costs and expenses shall include all reasonable search, filing,
recording and title insurance charges and fees and taxes related thereto, and
other (reasonable, in the case of Section 10.04(a)) out-of-pocket expenses
incurred by any Agent. The agreements in this Section 10.04 shall survive the
termination of the Aggregate Commitments and repayment of all other Obligations.
All amounts due under this Section 10.04 shall be paid within ten (10) Business
Days of receipt by the Borrower of an invoice relating thereto setting forth
such expenses in reasonable detail. If any Loan Party fails to pay when due any
costs, expenses or other amounts payable by it hereunder or under any Loan
Document, such amount may be paid on behalf of such Loan Party by the
Administrative Agent in its sole discretion.

SECTION 10.05. Indemnification by the Borrower. Whether or not the transactions
contemplated hereby are consummated, the Borrower shall indemnify and hold
harmless each Agent-Related Person, each Lender and their respective Affiliates,
directors, officers, employees, counsel, agents, trustees, investment advisors,
partners and

 

146



--------------------------------------------------------------------------------

attorneys-in-fact (collectively the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements (including Attorney Costs)
of any kind or nature whatsoever which may at any time be imposed on, incurred
by or asserted against any such Indemnitee in any way relating to or arising out
of or in connection with (a) the execution, delivery, enforcement, performance
or administration of any Loan Document or any other agreement, letter or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated thereby, (b) any Commitment,
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by an L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), or (c) any actual
or alleged presence or release of Hazardous Materials on or from any property
currently or formerly owned or operated by the Borrower, any Subsidiary or any
other Loan Party, or any Environmental Liability related in any way to the
Borrower, any Subsidiary or any other Loan Party, or (d) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements resulted from (i) the gross
negligence, willful misconduct or bad faith of such Indemnitee or of any
affiliate, director, officer, employee, counsel, agent or attorney-in-fact of
such Indemnitee or (ii) a material breach of any Loan Document by such
Indemnitee (other than any disputes against any Agent in its capacity as such,
in each case, as determined by a court of competent jurisdiction in a final and
non-appealable judgment). No Indemnitee shall be liable for any damages arising
from the use by others of any information or other materials obtained through
IntraLinks or other similar information transmission systems in connection with
this Agreement, nor shall any Indemnitee or any Loan Party (in the case of any
Loan Party, other than in respect of any special, punitive, indirect or
consequential damages required to be indemnified under this paragraph) have any
liability for any special, punitive, indirect or consequential damages relating
to this Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith (whether before, on or after the Second
Restatement Effective Date). In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 10.05 applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, stockholders or
creditors or an Indemnitee or any other Person, whether or not any Indemnitee is
otherwise a party thereto and whether or not any of the transactions
contemplated hereunder or under any of the other Loan Documents is consummated.
All amounts due under this Section 10.05 shall be paid within ten (10) Business
Days after demand therefor; provided, however, that such Indemnitee shall
promptly refund such amount to the extent that there is a final judicial or
arbitral determination that such

 

147



--------------------------------------------------------------------------------

Indemnitee was not entitled to indemnification or contribution rights with
respect to such payment pursuant to the express terms of this Section 10.05. The
agreements in this Section 10.05 shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

SECTION 10.06. Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by any Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate from time to time in effect.

SECTION 10.07. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither Holdings
nor the Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee, (ii) by way of participation in
accordance with the provisions of Section 10.07(e), (iii) by way of pledge or
assignment of a security interest subject to the restrictions of
Section 10.07(g) or (iv) to an SPC in accordance with the provisions of
Section 10.07(h) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 10.07(e) and, to the extent expressly contemplated
hereby, the Indemnitees) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than Defaulting Lenders and
natural persons) (“Assignees”) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this Section 10.07(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment during the primary syndication of the Tranche B Term

 

148



--------------------------------------------------------------------------------

Loans to Persons identified by the Administrative Agent to the Borrower on or
prior to the Second Restatement Effective Date; provided, further, that no
consent of the Borrower shall be required (I) for an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, except that the consent of the
Borrower shall be required for the assignment of Revolving Credit Loans and
Revolving Credit Commitments to any Lender who is not then an existing Revolving
Credit Lender, or (II) if an Event of Default under Section 8.01(a), (f) or
(g) has occurred and is continuing, for an assignment to any Assignee;

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment (i) of all or any portion of a Term
Loan to a Lender, an Affiliate of a Lender or an Approved Fund or (ii) to an
Agent or an Affiliate of an Agent; and

(C) each L/C Issuer at the time of such assignment, provided that no consent of
the L/C Issuers shall be required for any assignment of a Term Loan or any
assignment to an Agent or an Affiliate of an Agent.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 (in the case of the
Revolving Credit Facility), or $1,000,000 (in the case of a Term Loan) unless
each of the Borrower and the Administrative Agent otherwise consents, provided
that (1) no such consent of the Borrower shall be required if an Event of
Default under Section 8.01(a), (f) or (g) has occurred and is continuing and
(2) such amounts shall be aggregated in respect of each Lender and its
Affiliates or Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis.

(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d), from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the

 

149



--------------------------------------------------------------------------------

assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05 with respect to facts and
circumstances occurring prior to the effective date of such assignment). Upon
request, and the surrender by the assigning Lender of its Note, the Borrower (at
its expense) shall execute and deliver a Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this clause (c) shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.07(e).

(d) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts (and related interest
amounts) of the Loans, L/C Obligations (specifying the Unreimbursed Amounts),
L/C Borrowings and amounts due under Section 2.03 owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The entries in the Register shall be conclusive, absent manifest error,
and the Borrower, the Agents and the Lenders shall treat each Person whose name
is recorded in the Register pursuant to the terms hereof as a Lender hereunder
for all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower, any Agent and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(e) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person and any Defaulting Lender) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant. Subject to
Section 10.07(f), the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had

 

150



--------------------------------------------------------------------------------

acquired its interest by assignment pursuant to Section 10.07(c) but shall not
be entitled to recover greater amounts under such Sections than the selling
Lender would be entitled to recover. To the extent permitted by applicable Law,
each Participant also shall be entitled to the benefits of Section 10.09 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive, absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement (subject to the terms of this Section 10.07(e))
notwithstanding notice to the contrary.

(f) A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant shall not be entitled to the benefits of
Section 3.01 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 10.15 as though it were a Lender.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank or any other central bank having
jurisdiction over such Lender; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. Each
party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement

 

151



--------------------------------------------------------------------------------

(including its obligations under Section 3.01, 3.04 or 3.05), (ii) no SPC shall
be liable for any indemnity or similar payment obligation under this Agreement
for which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder.
The making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of the Borrower and the
Administrative Agent and with the payment of a processing fee of $3,500, assign
all or any portion of its right to receive payment with respect to any Loan to
the Granting Lender and (ii) disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or Guarantee or credit or liquidity
enhancement to such SPC.

(i) Notwithstanding anything to the contrary contained herein, (1) any Lender
may in accordance with applicable Law create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it and (2) any
Lender that is a Fund may create a security interest in all or any portion of
the Loans owing to it and the Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

(j) Notwithstanding anything to the contrary contained herein, any L/C Issuer or
the Swing Line Lender may, upon thirty (30) days’ notice to the Borrower and the
Lenders, resign as an L/C Issuer or the Swing Line Lender, respectively;
provided that on or prior to the expiration of such 30-day period with respect
to such resignation, the relevant L/C Issuer or the Swing Line Lender shall have
identified a successor L/C Issuer or Swing Line Lender reasonably acceptable to
the Borrower willing to accept its appointment as successor L/C Issuer or Swing
Line Lender, as applicable. In the event of any such resignation of an L/C
Issuer or the Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders willing to accept such appointment a successor L/C Issuer or
Swing Line Lender hereunder; provided that no failure by the Borrower to appoint
any such successor shall affect the resignation of the relevant L/C Issuer or
the Swing Line Lender, as the case may be, except as expressly provided above.
If an L/C Issuer resigns as an L/C Issuer, it shall retain all the rights and
obligations of an L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as an L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). If the Swing Line Lender resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c).

 

152



--------------------------------------------------------------------------------

(k) Purchasing Borrower Parties.

(i) Notwithstanding anything else to the contrary contained in this Agreement,
any Lender may assign all or a portion of its Term Loans to any Purchasing
Borrower Party in accordance with this Section 10.07(k) (which assignment will
not constitute a prepayment of Loans for any purposes of this Agreement and the
other Loan Documents); provided that:

(A) no Default or Event of Default has occurred or is continuing or would result
therefrom;

(B) each Auction Purchase Offer shall be conducted in accordance with the
procedures, terms and conditions set forth in this Section 10.07(k) and the
Auction Procedures;

(C) the assigning Lender and Purchasing Borrower Party purchasing such Lender’s
Term Loans, as applicable, shall execute and deliver to the Administrative Agent
an assignment agreement substantially in the form of Exhibit L hereto (an
“Affiliated Lender Assignment and Assumption”) in lieu of an Assignment and
Assumption;

(D) for the avoidance of doubt, the Lenders shall not be permitted to assign
Revolving Credit Commitments or Revolving Credit Loans to any Purchasing
Borrower Party;

(E) to the extent permitted by applicable law and not giving rise to any adverse
tax consequence as reasonably determined by the Borrower, any Term Loans
assigned to any Purchasing Borrower Party shall be automatically and permanently
cancelled upon the effectiveness of such assignment and will thereafter no
longer be outstanding for any purpose hereunder (it being understood that any
gains or losses by any Purchasing Borrower Party upon purchase or acquisition
and cancellation of such Term Loans shall not be taken into account in the
calculation of Consolidated Net Income and Consolidated EBITDA); provided that,
if the cancellation of any such Term Loans is not permitted by applicable law or
gives rise to adverse tax consequences as reasonably determined by the Borrower,
then the Purchasing Borrower Party holding such Term Loans shall be subject to
paragraphs (ii) and (iii) of this Section 10.07(k);

(F) the Purchasing Borrower Party shall not have any MNPI with respect to
Holdings, the Borrower or any of the Guarantors that either (a) has not been
disclosed to the Lenders (other than Lenders that do not wish to receive MNPI
with respect to Holdings, the Borrower or any of the Guarantors) on or prior to
the date of any initiation of an Auction by such Purchasing Borrower Party or
(b) if not disclosed to the Lenders, could reasonably be expected to have a
material effect upon, or otherwise be material to, (x) a Lender’s decision to
participate in any such Auction or (y) the market price of the Term Loans; and

 

153



--------------------------------------------------------------------------------

(G) no Purchasing Borrower Party may use the proceeds from Revolving Credit
Loans to purchase any Term Loans.

(ii) Notwithstanding anything to the contrary in this Agreement, no Purchasing
Borrower Party shall have any right to (A) attend (including by telephone) any
meeting or discussions (or portion thereof) among the Administrative Agent or
any Lender to which representatives of Holdings and its Subsidiaries are not
invited, (B) receive any information or material prepared by the Administrative
Agent or any Lender or any communication by or among the Administrative Agent
and/or one or more Lenders, except to the extent such information or materials
have been made available to Holdings, any Subsidiary or their respective
representatives (and in any case, other than the right to receive notices of
prepayments and other administrative notices in respect of its Loans required to
be delivered to Lenders pursuant to Article II) or (C) make or bring (or
participate in, other than as a passive participant in or recipient of its pro
rata benefits of) any claim, in its capacity as a Lender, against the
Administrative Agent with respect to any duties or obligations or alleged duties
or obligations of such agent under the Loan Documents, other than any claims
relating to such Lender’s rights hereunder.

(iii) Notwithstanding anything in Section 10.01 or the definition of the term
“Required Lenders” to the contrary, for purposes of determining whether the
Required Lenders or any other requisite class vote required by this Agreement
(but not for any matter requiring the vote of all or any affected Lenders) have
(i) consented (or not consented) to any amendment, modification, waiver, consent
or other action with respect to any of the terms of any Loan Document or any
departure by any Loan Party therefrom, (ii) otherwise acted on any matter
related to any Loan Document or (iii) directed or required the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
with respect to or under any Loan Document, all Term Loans held by any
Purchasing Borrower Party shall be deemed to be not outstanding for all purposes
of calculating whether the Required Lenders, or the requisite vote of any class
of Lender, have taken any actions.

(l) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby

 

154



--------------------------------------------------------------------------------

irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Pro Rata Share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

SECTION 10.08. Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (a) to its Affiliates and its and its Affiliates’ directors, officers,
employees, trustees, investment advisors, partners and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) to the extent requested by any Governmental Authority; (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process; (d) to any other party to this Agreement; (e) subject to
an agreement containing provisions substantially the same or at least as
restrictive as those of this Section 10.08 (or as may otherwise be reasonably
acceptable to the Borrower), to any pledgee referred to in Section 10.07(g),
counterparty to a Swap Contract, Eligible Assignee of or Participant in, or any
prospective Eligible Assignee of or Participant in, any of its rights or
obligations under this Agreement; (f) with the written consent of the Borrower;
(g) to the extent such Information becomes publicly available other than as a
result of a breach of this Section 10.08; (h) to any Governmental Authority or
examiner (including the National Association of Insurance Commissioners or any
other similar organization) regulating any Lender; (i) to any rating agency when
required by it (it being understood that, prior to any such disclosure, such
rating agency shall undertake to preserve the confidentiality of any Information
relating to the Loan Parties received by it from such Lender) or (j) in
connection with the exercise of any remedies under this Agreement or any other
Loan Document or any suit, action or proceeding relating to the enforcement of
rights hereunder or thereunder. In addition, the Agents and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry, and
service providers to the Agents and the Lenders in connection with the
administration and management of this Agreement, the other Loan Documents, the
Commitments, and the Credit Extensions. For the purposes of this Section 10.08,
“Information” means all information received from any Loan Party relating to any
Loan Party or its business, other than any such information that is publicly
available to any Agent or any Lender prior to disclosure by any Loan Party other
than as a result of a breach of this Section 10.08; provided that, in the case
of information received from a Loan Party after the date hereof, such
information is clearly identified at the time of delivery as confidential or
(ii) is delivered pursuant to Section 6.01, 6.02 or 6.03 hereof.

 

155



--------------------------------------------------------------------------------

SECTION 10.09. Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender and its Affiliates is authorized at any time and from time
to time, without prior notice to the Borrower or any other Loan Party, any such
notice being waived by the Borrower (on its own behalf and on behalf of each
Loan Party and its Subsidiaries) to the fullest extent permitted by applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held by, and other Indebtedness at any
time owing by, such Lender and its Affiliates to or for the credit or the
account of the respective Loan Parties and their Subsidiaries against any and
all Obligations owing to such Lender and its Affiliates hereunder or under any
other Loan Document, now or hereafter existing, irrespective of whether or not
such Agent or such Lender or Affiliate shall have made demand under this
Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured. Each Lender agrees promptly to notify the Borrower and
the Administrative Agent after any such set off and application made by such
Lender; provided that the failure to give such notice shall not affect the
validity of such setoff and application. The rights of the Administrative Agent
and each Lender under this Section 10.09 are in addition to other rights and
remedies (including other rights of setoff) that the Administrative Agent and
such Lender may have. Notwithstanding anything herein or in any other Loan
Document to the contrary, in no event shall the assets of any Foreign Subsidiary
that is not a Loan Party constitute collateral security for payment of the
Obligations of the Borrower or any Domestic Subsidiary, it being understood that
(a) the Equity Interests of any Foreign Subsidiary that is not a Loan Party do
not constitute such an asset and (b) the provisions hereof shall not limit,
reduce or otherwise diminish in any respect the Borrower’s obligations to make
any mandatory prepayment pursuant to Section 2.05(b)(ii).

SECTION 10.10. Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower. In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

SECTION 10.11. Counterparts. This Agreement and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
by facsimile (or other electronic transmission) of an executed counterpart of a
signature page to this Agreement and each other Loan Document shall be effective
as delivery of an original executed counterpart of this Agreement and such other
Loan Document. The Agents may also require that any such documents and
signatures delivered by facsimile or other electronic transmission be confirmed
by a manually signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any document or signature
delivered by facsimile or other electronic transmission.

 

156



--------------------------------------------------------------------------------

SECTION 10.12. Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement. Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.

SECTION 10.13. Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

SECTION 10.14. Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Without limiting
the foregoing provisions of this Section 10.14, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the relevant L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

SECTION 10.15. Tax Forms. (a) (i) Each Lender and Agent that is not a “United
States person” within the meaning of Section 7701(a)(30) of the Code (each, a
“Foreign Lender”) shall deliver to the Borrower and the Administrative Agent, on
or prior to the date which is ten (10) Business Days after the Second
Restatement Effective Date (or upon accepting an assignment of an interest
herein) (unless previously delivered to the Borrower and the Administrative
Agent), two duly signed, properly completed copies of either IRS Form W-8BEN or
W-8BEN-E or any successor forms thereto (relating to such Foreign Lender and
entitling it to an exemption from, or reduction of, United States withholding
tax on all payments to be made to such Foreign Lender by the Borrower or any
other Loan Party pursuant to this Agreement or any other Loan

 

157



--------------------------------------------------------------------------------

Document) or IRS Form W-8ECI or any successor thereto (relating to all payments
to be made to such Foreign Lender by the Borrower or any other Loan Party
pursuant to this Agreement or any other Loan Document) or such other evidence
reasonably satisfactory to the Borrower and the Administrative Agent that such
Foreign Lender is entitled to an exemption from, or reduction of, United States
withholding tax, including any exemption pursuant to Section 871(h) or 881(c) of
the Code, and in the case of a Foreign Lender claiming such an exemption under
Section 881(c) of the Code, a certificate that establishes in writing to the
Borrower and the Administrative Agent that such Foreign Lender is not (i) a
“bank” as defined in Section 881(c)(3)(A) of the Code, (ii) a 10-percent
stockholder within the meaning of Section 871(h)(3)(B) of the Code, or (iii) a
controlled foreign corporation related to the Borrower with the meaning of
Section 881(c)(3)(C) of the Code. Thereafter and from time to time, each such
Foreign Lender shall (A) promptly submit to the Borrower and the Administrative
Agent such additional duly completed and signed copies of one or more of such
forms or certificates (or such successor forms or certificates as shall be
adopted from time to time by the relevant United States taxing authorities) as
may then be available under then current United States Laws and regulations to
avoid, or such evidence as is reasonably satisfactory to the Borrower and the
Administrative Agent of any available exemption from, or reduction of, United
States withholding taxes in respect of all payments to be made to such Foreign
Lender by the Borrower or other Loan Party pursuant to this Agreement, or any
other Loan Document, in each case, (1) on or before the date that any such form,
certificate or other evidence expires or becomes obsolete, (2) after the
occurrence of any event requiring a change in the most recent form, certificate
or evidence previously delivered by it to the Borrower and the Administrative
Agent and (3) from time to time thereafter if reasonably requested by the
Borrower or the Administrative Agent, and (B) promptly notify the Borrower and
the Administrative Agent of any change in circumstances which would modify or
render invalid any claimed exemption or reduction.

(ii) Each Foreign Lender, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such
Foreign Lender under any of the Loan Documents (for example, in the case of a
typical participation by such Foreign Lender), shall deliver to the Borrower and
the Administrative Agent on the date when such Foreign Lender ceases to act for
its own account with respect to any portion of any such sums paid or payable,
and at such other times as may be necessary in the determination of the Borrower
or the Administrative Agent (in either case, in the reasonable exercise of its
discretion), (A) two duly signed completed copies of the forms or statements
required to be provided by such Foreign Lender as set forth above, to establish
the portion of any such sums paid or payable with respect to which such Foreign
Lender acts for its own account that is not subject to United States withholding
tax, and (B) two duly signed completed copies of IRS Form W-8IMY (or any
successor thereto), together with any information such Foreign Lender chooses to
transmit with such form, and any other certificate or statement of exemption
required under the Code, to establish that such Foreign Lender is not acting for
its own account with respect to a portion of any such sums payable to such
Foreign Lender.

 

158



--------------------------------------------------------------------------------

(iii) The Borrower shall not be required to pay any additional amount or any
indemnity payment under Section 3.01 to (A) any Foreign Lender if such Foreign
Lender shall have failed to satisfy the provisions of Section 10.15(a) or (c),
or (B) any U.S. Lender if such U.S. Lender shall have failed to satisfy the
provisions of Section 10.15(b) or (c); provided that (i) if such Lender shall
have satisfied the requirement of Section 10.15(a) or (b), as applicable, on the
date such Lender became a Lender or ceased to act for its own account with
respect to any payment under any of the Loan Documents, nothing in
Section 10.15(a) or (b) shall relieve the Borrower of its obligation to pay any
amounts pursuant to Section 3.01 in the event that, as a result of any Change in
Law, such Lender is no longer properly entitled to deliver forms, certificates
or other evidence pursuant to such Sections 10.15(a) or (b) at a subsequent date
establishing the fact that such Lender or other Person for the account of which
such Lender receives any sums payable under any of the Loan Documents is not
subject to withholding or is subject to withholding at a reduced rate and
(ii) nothing in this Section 10.15(a) shall relieve the Borrower of its
obligation to pay any amounts pursuant to Section 3.01 in the event that the
requirements of 10.15(a)(ii) have not been satisfied if such Borrower is
entitled, under applicable Law, to rely on any applicable forms and statements
required to be provided under this Section 10.15 by the Foreign Lender that does
not act or has ceased to act for its own account under any of the Loan
Documents, including in the case of a typical participation.

(iv) The Administrative Agent may deduct and withhold any taxes required by any
Laws to be deducted and withheld from any payment under any of the
Loan Documents.

(b) Each Lender and Agent that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code (each, a “U.S. Lender”) shall deliver to the
Administrative Agent and the Borrower two duly signed, properly completed copies
of IRS Form W-9 on or prior to the Second Restatement Effective Date (or on or
prior to the date it becomes a party to this Agreement) (unless previously
delivered to the Borrower and the Administrative Agent), certifying that such
U.S. Lender is entitled to an exemption from United States backup withholding
tax, or any successor form. If such U.S. Lender fails to deliver such forms,
then the Administrative Agent may withhold from any payment to such U.S. Lender
an amount equivalent to the applicable backup withholding tax imposed by the
Code.

(c) If a payment made to a U.S. Lender or a Foreign Lender under any Loan
Document would be subject to U.S. federal withholding tax imposed by FATCA if
such U.S. Lender or Foreign Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such U.S. Lender or Foreign Lender shall
deliver to the Withholding Agent, at the time or times prescribed by Law and at
such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to

 

159



--------------------------------------------------------------------------------

determine that such U.S. Lender or Foreign Lender has or has not complied with
such U.S. Lender’s or Foreign Lender’s obligations under FATCA and, as
necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 10.15(c), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

SECTION 10.16. GOVERNING LAW. (a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN THE COUNTY OF NEW YORK
OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, HOLDINGS, EACH AGENT AND
EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THOSE COURTS. THE BORROWER, HOLDINGS, EACH AGENT AND
EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

SECTION 10.17. WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10.17 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

160



--------------------------------------------------------------------------------

SECTION 10.18. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and Holdings and the Administrative
Agent shall have been notified by each Lender, Swing Line Lender and L/C Issuer
that each such Lender, Swing Line Lender and L/C Issuer has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrower, each
Agent and each Lender and their respective successors and assigns, except that
the Borrower shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lenders except as
permitted by Section 7.04.

SECTION 10.19. Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents or the Secured Hedge Agreements (including the exercise of any right
of setoff, rights on account of any banker’s lien or similar claim or other
rights of self-help), or institute any actions or proceedings, or otherwise
commence any remedial procedures, with respect to any Collateral or any other
property of any such Loan Party, without the prior written consent of the
Administrative Agent. The provision of this Section 10.19 are for the sole
benefit of the Lenders and shall not afford any right to, or constitute a
defense available to, any Loan Party.

SECTION 10.20. USA PATRIOT Act. Each Lender hereby notifies Holdings and the
Borrower that pursuant to the requirements of the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of each Loan Party and other
information that will allow such Lender to identify each Loan Party in
accordance with the Act.

SECTION 10.21. No Fiduciary Relationship. Each of Holdings and the Borrower, on
behalf of itself and its subsidiaries, agrees that in connection with all
aspects of the transactions contemplated hereby and any communications in
connection therewith, Holdings, the Borrower, the other Subsidiaries and their
Affiliates, on the one hand, and the Administrative Agent, the Lenders, the L/C
Issuers, the Agents and their Affiliates, on the other hand, will have a
business relationship that does not create, by implication or otherwise, any
fiduciary duty on the part of the Administrative Agent, the Lenders, the L/C
Issuers, the Agents or their Affiliates, and no such duty will be deemed to have
arisen in connection with any such transactions or communications.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

161